EXHIBIT 10.2

 

AGREEMENT OF SALE AND PURCHASE

 

THIS AGREEMENT OF SALE AND PURCHASE (“Agreement”) made this 21st day of
February, 2019 by and between WEST AVENUE REALTY ASSOCIATES L.L.C., a limited
liability company organized under the laws of the State of Connecticut and
having an address c/o Mack-Cali Realty Corporation, Harborside 3, 210 Hudson
Street, Suite 400, Jersey City, NJ 07311 (“Seller”) and RMC ACQUISITION ENTITY,
LLC, a Delaware limited liability company having an address c/o Robert Martin
Company, 100 Clearbrook Road, Elmsford, NY 10523 (“Purchaser”).

 

In consideration of the mutual promises, covenants, and agreements set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller and Purchaser agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1            Definitions.  For purposes of this Agreement, the
following capitalized terms have the meanings set forth in this Section 1.1:

 

“419 and 650 West Avenue Real Property” means that certain parcel of real
property located in the City of Stamford, County of Fairfield, State of
Connecticut, as more particularly described by the legal descriptions attached
hereto and made a part hereof as Exhibit A-1, together with all of Seller’s
right, title and interest, if any, in and to the appurtenances pertaining
thereto, including but not limited to Seller’s right, title and interest in and
to the adjacent streets, alleys and right-of-ways, and any easement rights, air
rights, subsurface development rights and water rights. Buildings known as “419
West Avenue” and “650 West Avenue” (referred to as “419 and 650 West Avenue”)
are located on the 419 and 650 West Avenue Real Property.

 

“500 West Avenue Real Property” means that certain parcel of real property
located at 500 West Avenue, City of Stamford, County of Fairfield, State of
Connecticut, as more particularly described by the legal descriptions attached
hereto and made a part hereof as Exhibit A-2 (referred to as “500 West Avenue”),
together with all of Seller’s right, title and interest, if any, in and to the
appurtenances pertaining thereto, including but not limited to Seller’s right,
title and interest in and to the adjacent streets, alleys and right-of-ways, and
any easement rights, air rights, subsurface development rights and water rights.

 

“550 West Avenue Real Property” means that certain parcel of real property
located at 550 West Avenue, City of Stamford, County of Fairfield, State of
Connecticut, as more particularly described by the legal descriptions attached
hereto and made a part hereof as Exhibit A-3 (referred to as “550 West Avenue”),
together with all of Seller’s right, title and interest, if any, in and to the
appurtenances pertaining thereto, including but not limited to Seller’s right,
title and interest in and to the adjacent streets, alleys and right-of-ways, and
any easement rights, air rights, subsurface development rights and water rights.

 

“600 West Avenue Real Property” means that certain parcel of real property
located at 600 West Avenue, City of Stamford, County of Fairfield, State of
Connecticut, as more particularly described by the legal descriptions attached
hereto and made a part hereof as Exhibit A-4 (referred to as “600 West Avenue”),
together with all of Seller’s right, title and interest, if any, in and to the
appurtenances pertaining thereto, including but not limited to Seller’s right,
title and interest in and to the adjacent streets, alleys and right-of-ways, and
any easement rights, air rights, subsurface development rights and water rights.

 

--------------------------------------------------------------------------------



 

“Additional Earnest Money Deposit” has the meaning ascribed to such term in
Section 4.1.

 

“Allocation” shall have the meaning ascribed to such term in Section 3.1 and as
set forth on Schedule 3.1.

 

“Agreement” has the meaning ascribed to such term in the Preamble.

 

“Apex Agreements” means that certain Agreement for the management of rooftop
transmitting sites dated July 6, 1998 between Mack-Cali Realty Corporation on
behalf of Seller and Apex Site Management, Inc. and that certain Agreement for
the management of telecommunication access sites dated December 14, 1998 between
Mack-Cali Realty Corporation on behalf of Seller and Apex Site management, Inc.
(as same has been amended).

 

“Assignment of Service Contracts” has the meaning ascribed to such term in
Section 10.3(d) and shall be in the form attached hereto as Exhibit B.

 

“Assignment of Lease Obligations” has the meaning ascribed to such term in
Section 10.3(c) and shall be in the form attached hereto as Exhibit C.

 

“Assignment of Maintenance Declaration” has the meaning ascribed to such term in
Section 10.3(f) and shall be in the form attached hereto as Exhibit K.

 

“Association” means the association known as West-Ave. Maintenance Corp.,
successor-in-interest to West Avenue Extension Maintenance Association, Inc.

 

“Association Documents” means, collectively, (i) that West Avenue Extension
Maintenance Association Declaration dated as of March 29, 1984, by Robert Martin
Company and Robert Martin West Corporation, as declarant, and recorded with the
Clerk’s Office on March 30, 1984, in Book 2366 at page 104, as amended by that
certain First Amendment to West Avenue Extension Maintenance Declaration, dated
February 11, 1991 and recorded with the Clerk’s Office on March 18, 1991, in
Book 3672 at page 6, as assigned pursuant to that certain Assignment and
Assumption of Rights and Obligations under Maintenance Declaration, dated as of
January 31, 1997, by and between  West Avenue Extension Maintenance
Association, Inc., as assignor, and West—Ave. Maintenance Corp , as assignee,
including without limitation all exhibits and schedules attached thereto
(collectively, the “Maintenance Declaration”), (ii) the By-Laws of the
Association, and (iii) the rules and regulations for the Association established
from time to time, if any, as any or all of the same may have been or may be
amended and/or restated from time to time.

 

“Authorities” means the various federal, state and local governmental and
quasi-governmental bodies or agencies having jurisdiction over the Real Property
and Improvements, or any portion thereof.

 

“Bill of Sale” has the meaning ascribed to such term in Section 10.3(b) and
shall be in the form attached hereto as Exhibit D.

 

“Bring-Down Certificate” has the meaning ascribed to such term in
Section 10.3(k).

 

“Broker” has the meaning ascribed to such term in Section 16.1.

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
national banking associations are authorized or required to close.

 

“Certificate as to Foreign Status” has the meaning ascribed to such term in
Section 10.3(i) and shall be in the form attached as Exhibit I.

 

2

--------------------------------------------------------------------------------



 

“Certifying Person” has the meaning ascribed to such term in Section 4.3(a).

 

“Clerk’s Office” means the Stamford Office of the Town Clerk (Division of Land
Records).

 

“Closing” means the consummation of the purchase and sale of the Property
contemplated by this Agreement, as provided for in Article X.

 

“Closing Date” means the date on which the Closing of the transactions
contemplated hereby actually occurs.

 

“Closing Statement” has the meaning ascribed to such term in Section 10.4(a).

 

“Closing Surviving Obligations” means the rights, liabilities and obligations
set forth in Sections 3.1 (as to Allocation), 3.2, 5.3, 5.4, 7.5, 8.1, 8.2, 8.3,
10.4, 10.5, 10.6, 10.7, 11.1, 11.2, 12.1, 14.1, 16.1, 18.1, 18.2, 18.3, 18.4,
18.5, 18.6, 18.7, 18.9, 18.10, 18.11, 18.12, 18.13, 18.14, and any other
provisions which pursuant to their terms survive the Closing hereunder.

 

“Code” has the meaning ascribed to such term in Section 4.3.

 

“Commonwealth Title Commitment” means, collectively, the new title insurance
commitments prepared by Commonwealth Land Title Insurance Company for the Real
Property, as made available electronically to Purchaser for its review.

 

“Confidentiality Agreement” means that certain Confidentiality Agreement, dated
November 2, 2018, between MCRC and Purchaser.

 

“Continuing Tax Protection Rights” has the meaning ascribed to such term in
Section 7.5(a).

 

“Contribution and Exchange Agreement (RM)” means, collectively, that
Contribution and Exchange Agreement, dated January 24, 1997, between Robert
Martin Company, LLC, Robert Martin-Eastview North Company, L.P., Mack-Cali
Realty, L.P. (f/k/a Cali Realty, L.P.) and Mack-Cali Realty Corporation (f/k/a
Cali Realty Corporation), as amended by that certain Consent and Waiver
Agreement, dated September    , 1997, and that certain Second Amendment to
Contribution and Exchange Agreement, dated June 27, 2000, and that certain
Letter Agreement, dated December 31, 2018, regarding the Elmsford Distribution
Center.

 

“CTDEEP” has the meaning ascribed to such term in Section 5.5.

 

“Data Room” means the electronic web-based document depository established and
maintained by the Broker in connection with the transactions contemplated by
this Agreement, a link to which has been provided to Purchaser.

 

“Deed” has the meaning ascribed to such term in Section 10.3(a) and shall be in
the form attached hereto as Exhibit L.

 

“Delinquent Rental” has the meaning ascribed to such term in Section 10.4(b).

 

“Documents” has the meaning ascribed to such term in Section 5.2(a).

 

“Earnest Money Deposit” has the meaning ascribed to such term in Section 4.1.

 

“EAT” has the meaning ascribed to such term in Section 10.7.

 

“Effective Date” means the date of this Agreement first set forth above.

 

3

--------------------------------------------------------------------------------



 

“Employee Notice” has the meaning ascribed to such term in Section 9.2(g).

 

“Environmental Laws” means each and every federal, state, county and municipal
statute, ordinance, rule, regulation, code, order, requirement, directive,
binding written interpretation and binding written policy pertaining to
Hazardous Substances issued by any Authorities and in effect as of the date of
this Agreement with respect to or which otherwise pertains to or affects the
Real Property or the Improvements, or any portion thereof, the use, ownership,
occupancy or operation of the Real Property or the Improvements, or any portion
thereof, or Purchaser, and as the same have been amended, modified or
supplemented from time to time prior to the Effective Date, including but not
limited to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (42 U.S.C. § 9601 et seq.), the Hazardous Substances Transportation
Act (49 U.S.C. § 1802 et seq.), the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), as amended by the Hazardous and Solid Wastes Amendments
of 1984, the Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Safe
Drinking Water Act (42 U.S.C. § 300f et seq.), the Clean Water Act (33 U.S.C. §
1321 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Solid Waste
Disposal Act (42 U.S.C. § 6901 et seq.), the Toxic Substances Control Act (15
U.S.C. § 2601 et seq.), the Emergency Planning and Community Right-to-Know Act
of 1986 (42 U.S.C. § 11001 et seq.), the Radon Gas and Indoor Air Quality
Research Act of 1986 (42 U.S.C. § 7401 et seq.), the National Environmental
Policy Act (42 U.S.C. § 4321 et seq.), the Superfund Amendment Reauthorization
Act of 1986 (42 U.S.C. § 9601 et seq.), the Occupational Safety and Health Act
(29 U.S.C. § 651 et seq.) (collectively, the “Environmental Statutes”), and any
and all rules and regulations which have become effective prior to the date of
this Agreement under any and all of the Environmental Statutes.

 

“Escrow Agent” means First American Title Insurance Company, having an address
at 655 Third Avenue, 16th Floor, New York, New York 10017, Attention:
Messrs. Wayne Baird and Sohail Shohpar.

 

“Existing Survey” means Seller’s existing surveys of the Real Property, as made
available electronically to Purchaser for its review.

 

“Evaluation Period” has the meaning ascribed to such term in Section 5.1.

 

“Governmental Regulations” means all statutes, ordinances, rules and regulations
of the Authorities applicable to Seller or the use or operation of the Real
Property or the Improvements or any portion thereof.

 

“Hazardous Substances” means (a) asbestos, radon gas and urea formaldehyde foam
insulation, (b) any solid, liquid, gaseous or thermal contaminant, including
smoke vapor, soot, fumes, acids, alkalis, chemicals, petroleum products or
byproducts, polychlorinated biphenyls, phosphates, lead or other heavy metals
and chlorine, (c) any solid or liquid waste (including, without limitation,
hazardous waste), hazardous air pollutant, hazardous substance, hazardous
chemical substance and mixture, toxic substance, pollutant, pollution, regulated
substance and contaminant, and (d) any other chemical, material or substance,
the use or presence of which, or exposure to the use or presence of which, is
prohibited, limited or regulated by any Environmental Laws.

 

“HIG” has the meaning ascribed to such term in Section 4.4.

 

“HIG Percentage” has the meaning ascribed to such term in Section 4.4.

 

“HIG Wire Instructions” has the meaning ascribed to such term in Section 4.4.

 

“Identified Terrorist” has the meaning ascribed to such term in Section 8.1(o).

 

4

--------------------------------------------------------------------------------



 

“Improvements” means all buildings, structures, fixtures, parking areas and
other improvements located on the Real Property.

 

“Initial Earnest Money Deposit” has the meaning ascribed to such term in
Section 4.1.

 

“Investigations” has the meaning ascribed to such term in Section 5.1.

 

“Lease Schedule” has the meaning ascribed to such term in Section 5.2(a) and is
attached as Exhibit G.

 

“Leases” means all of the leases, licenses, occupancy agreements and other
agreements with Tenants with respect to the use and occupancy of the Real
Property, together with all renewals and modifications thereof, if any, all
guaranties thereof, if any, and any new leases, lease amendments, and lease
guaranties entered into after the Effective Date to the extent permitted by
Section 7.1.

 

“Leasing Commission Agreements” means all leasing commission agreements
currently affecting the Property and any leasing commission agreements entered
into after the Effective Date in connection with new leases and lease amendments
permitted by Section 7.1.

 

“Letters of Credit” has the meaning ascribed to such term in
Section 10.4(a)(ii).

 

“Licensee Parties” has the meaning ascribed to such term in Section 5.1.

 

“Licenses and Permits” means, collectively, any and all licenses, permits,
certificates of occupancy, approvals, dedications, subdivision maps and
entitlements now or hereafter issued, approved or granted by the Authorities in
connection with the Real Property and the Improvements, together with all
renewals and modifications thereof.

 

“LKE Property” means those Properties designated as “LKE Property” on Schedule
3.1.

 

“LLCs” has the meaning ascribed to such term in Section 10.7.

 

“Major Taking” has the meaning ascribed to such term in Section 11.2.

 

“Major Tenant” means Stamford RPM Raceway LLC.

 

“Material Damage Event” has the meaning ascribed to such term in Section 11.1.

 

“MCRC” means Mack-Cali Realty Corporation, a Maryland Corporation and the sole
general partner of Mack-Cali Realty, L.P., a Delaware limited partnership.

 

“MCRLP” means Mack-Cali Realty, L.P., a Delaware limited partnership.

 

“Motor Vehicles” means those motor vehicles identified on Exhibit D-1 hereto.

 

“New Leasing Costs” has the meaning ascribed to such term in Section 10.4(e).

 

“New Objection Date” has the meaning ascribed to such term in Section 6.2(b).

 

“New Title Objection” has the meaning ascribed to such term in Section 6.2(b).

 

“Notice to Proceed” has the meaning ascribed to such term in Section 5.3(c).

 

5

--------------------------------------------------------------------------------



 

“OP Unit Redemption Agreement” means the OP Unit Redemption Agreement, intended
to be entered into before the expiration of the Evaluation Period, between
MCRLP, Mack-Cali CW Realty Associates L.L.C., Mack-Cali So. West Realty
Associates L.L.C. and the ROFO (RM) Party, pursuant to which the ROFO (RM) Party
shall elect to redeem certain limited partnership interests in the form of
operating partner interests in MCRLP in exchange for certain real property
defined in the Other PSAs as 85 Executive Boulevard Real Property and 2
Executive Plaza Real Property, as same may be amended and/or restated in
accordance with its terms, to be in a form based on this Agreement and to be
agreed to by such parties before the expiration of the Evaluation Period.

 

“Operating Expenses” has the meaning ascribed to such term in Section 10.4(c).

 

“Other PSAs” means, collectively, (i) that certain Agreement of Sale and
Purchase, dated as of even date hereof, between Seller’s affiliates, as seller,
and Purchaser, as purchaser, with respect to those certain real properties
located in the South Westchester Executive Park, the Cross Westchester Executive
Park and the Mid-Westchester Executive Park (each as defined therein) (as same
may be amended and/or restated from time to time in accordance with its terms),
and (ii) the OP Unit Redemption Agreement.

 

“Permitted Assignee” has the meaning ascribed to such term in Section 15.1.

 

“Permitted Exceptions” has the meaning ascribed to such term in Section 6.2(a).

 

“Permitted Outside Parties” has the meaning ascribed to such term in
Section 5.2(b).

 

“Personal Property” means all of Seller’s right, title and interest in and to
all equipment, appliances, tools, supplies, machinery, artwork, furnishings and
other tangible personal property attached to, appurtenant to, located in and
used in connection with the ownership or operation of the Improvements and
situated at the Real Property at the time of Closing, specifically including,
not by way of limitation, all excess materials and supplies and other “attic
stock” in connection with the maintenance and operation of the Improvements and
other equipment but specifically excluding all personal property leased by
Seller or owned by Tenants or others not affiliated with Seller.

 

“Preliminary Closing Statement” has the meaning ascribed to such term in
Section 10.4(a).

 

“Property” has the meaning ascribed to such term in Section 2.1.

 

“Proration Items” has the meaning ascribed to such term in Section 10.4(a).

 

“Proration Time” has the meaning ascribed to such term in Section 10.4(a).

 

“Protected Information” has the meaning ascribed to such term in Section 5.2(a).

 

“Purchase Price” has the meaning ascribed to such term in Section 3.1.

 

“Purchaser’s Affiliates” means any (i) direct or indirect shareholder, partner,
member, manager or owner of Purchaser; (ii) entity in which Purchaser or any
direct or indirect shareholder, partner, member, manager or owner of Purchaser
has an equity interest equal to or greater than ten percent (10%); (iii) entity
that, directly or indirectly, controls, is controlled by or is under common
control with Purchaser and (iv) the successors and assigns of any or all of the
foregoing.

 

“Purchaser’s Information” has the meaning ascribed to such term in
Section 5.3(c).

 

“Purchaser’s Transaction Costs” means up to $500,000.00 of the reasonable,
out-of-pocket costs and expenses incurred by Purchaser, any Permitted Assignee,
Purchaser’s Affiliates and/or HIG and its affiliates in connection with this
Agreement and the transactions contemplated by this Agreement,

 

6

--------------------------------------------------------------------------------



 

including, without limitation, attorneys’ fees, due diligence expenses, and
financing related fees and expenses, all of which must be evidenced by invoices
or other documentation reflecting the amounts actually incurred. 
Notwithstanding anything to the contrary in this Agreement or the Other PSAs,
the $500,000.00 of such costs and expenses set forth in this definition is an
aggregate amount to be applied with respect to Purchaser, any Permitted
Assignee, Purchaser’s Affiliates and HIG and its affiliates under this Agreement
and under the Other PSAs and may be reached solely under this Agreement or the
Other PSAs, or partially under this Agreement and either of the Other PSAs.

 

“QI” has the meaning ascribed to such term in Section 10.7.

 

“Real Property” means individually and collectively the 419 and 650 West Avenue
Real Property, the 500 West Avenue Real Property, the 550 West Avenue Real
Property and the 600 West Avenue Real Property, as applicable.

 

“Rental” has the meaning ascribed to such term in Section 10.4(b), and same are
“Delinquent” in accordance with the meaning ascribed to such term in
Section 10.4(b).

 

“Required Percentage” has the meaning ascribed to such term in Section 7.2.

 

“Right of Access and Confidentiality Agreement” means that certain Right of
Access and Confidentiality Agreement, dated December 3, 2018, between Purchaser
and Seller.

 

“RMC” means the Robert Martin Company, LLC.

 

“ROFO (RM) Affidavit” has the meaning ascribed to such term in
Section 7.5(a) and shall be in the form attached hereto as Exhibit Q.

 

“ROFO (RM) Exception Condition” has the meaning ascribed to such term in
Section 7.5(a).

 

“ROFO (RM) Party” has the meaning ascribed to such term in Section 7.5(a).

 

“ROFO (RM) Rights” has the meaning ascribed to such term in Section 7.5(a).

 

“RSRs” has the meaning ascribed to such term in Section 5.5.

 

“Scheduled Closing Date” has the meaning ascribed to such term in Section 10.1.

 

“Second Amendment (RM)” has the meaning ascribed to such term in Section 7.5(a).

 

“Section 1031 Exchange” has the meaning ascribed to such term in Section 10.7.

 

“Security Deposits” means all security deposits (in the form of cash and/or a
letter of credit) held by Seller, as landlord (together with any interest which
has accrued thereon, but only to the extent such interest has accrued for the
account of the Tenant).

 

“Seller’s Affiliates” means any past, present or future: (i) shareholder,
partner, member, manager or owner of Seller; (ii) entity in which Seller or any
past, present or future shareholder, partner, member, manager or owner of Seller
has or had an interest; (iii) entity that, directly or indirectly, controls, is
controlled by or is under common control with Seller and (iv) the heirs,
executors, administrators, personal or legal representatives, successors and
assigns of any or all of the foregoing.

 

“Seller’s Knowledge” has the meaning ascribed to such term at the end of
Section 8.1.

 

7

--------------------------------------------------------------------------------



 

“Service Contracts” means all service agreements, maintenance contracts,
equipment leasing agreements, warranties, guarantees, bonds, construction
contracts, open purchase orders and other contracts for the provision of labor,
services, materials or supplies relating solely to the Real
Property, Improvements or Personal Property that are currently in effect and to
which Seller is a party, as listed and described on Exhibit F attached hereto,
together with all renewals, supplements, amendments and modifications thereof,
and any new such agreements entered into after the Effective Date, to the extent
permitted by Section 7.1.  The Apex Agreements are not Service Contracts.

 

“Service Contract Termination Notices” has the meaning ascribed to such term in
Section 10.2(h), and are to be delivered by Purchaser to certain service
providers pursuant to Section 10.6.

 

“SNDA” has the meaning ascribed to such term in Section 7.4.

 

“SNDA Tenant” means each Tenant listed on Exhibit P hereto.

 

“Survey Objection” has the meaning ascribed to such term in Section 6.1.

 

“Tax Protection Rights” has the meaning ascribed to such term in Section 7.5(a).

 

“Tenants” means the tenants, users, licensees or other occupants of the Real
Property and Improvements who are parties to the Leases.

 

“Tenant Estoppel” has the meaning ascribed to such term in Section 7.2.

 

“Tenant Notice Letters” has the meaning ascribed to such term in
Section 10.2(g), and are to be delivered by Purchaser to Tenants pursuant to
Section 10.6.

 

“Termination Surviving Obligations” means the rights, liabilities and
obligations set forth in Sections 5.2, 5.3, 5.4, 7.5(a), 12.1, 16.1, 18.1, 18.2,
18.3, 18.4, 18.5, 18.6, 18.7, 18.8, 18.9, 18.10, 18.11, 18.12, Articles XIII and
XIV, and any other provisions which pursuant to their terms survive any
termination of this Agreement.

 

“Title Commitment” has the meaning ascribed to such term in Section 6.2(a).

 

“Title Company” means First American Title Insurance Company, as lead title
insurer, and Commonwealth Land Title Insurance Company, as co-insurer under a so
called “me too” endorsement for a 20% interest, or such other lead title company
or co-insurer in addition to Commonwealth Land Title Insurance Company as
Purchaser may select, in its sole and absolute discretion.

 

“Title Defect” has the meaning ascribed to such term in Section 6.3(a).

 

“Title Objection Date” has the meaning ascribed to such term in Section 6.2(a).

 

“Title Objections” has the meaning ascribed to such term in Section 6.2(a).

 

“Title Policy” means an ALTA extended coverage owner’s policy of title insurance
covering the applicable Property in the full amount of the Purchase Price
allocated to such Property, subject only to the Permitted Exceptions.

 

“Total Damage Event” has the meaning ascribed to such term in Section 11.1.

 

“Transfer Act” has the meaning ascribed to such term in Section 5.5.

 

8

--------------------------------------------------------------------------------



 

“Transfer Act Certification” has the meaning ascribed to such term in
Section 5.5.

 

“Transfer Act Obligations” has the meaning ascribed to such term in Section 5.5.

 

“Transfer Act Real Property” has the meaning ascribed to such term in
Section 5.5.

 

“Updated Survey” means Seller’s updated survey of the Real Property, prepared by
Lagan CT, Inc. dated December 5, 2018, as made available electronically to
Purchaser for its review.

 

“Violation Penalty Excess” has the meaning ascribed to such term in
Section 6.3(c).

 

Section 1.2            References: Exhibits and Schedules.  Except as otherwise
specifically stated, all references in this Agreement to Articles or Sections
refer to Articles or Sections of this Agreement, and all references to Exhibits
or Schedules refer to Exhibits or Schedules attached hereto, all of which
Exhibits and Schedules are incorporated into, and made a part of, this Agreement
by reference. The words “herein,” “hereof,” “hereinafter” and words and phrases
of similar import refer to this Agreement as a whole and not to any particular
Section or Article.

 

ARTICLE II

AGREEMENT OF PURCHASE AND SALE

 

Section 2.1            Agreement.  Seller hereby agrees to sell, convey and
assign to Purchaser, and Purchaser hereby agrees to purchase and accept from
Seller, on the Closing Date and subject to the terms and conditions of this
Agreement, all of the following (collectively, the “Property”):

 

(a)           the Real Property;

 

(b)           intentionally omitted;

 

(c)           the Improvements;

 

(d)           the Personal Property;

 

(e)           the Motor Vehicles;

 

(f)            all of Seller’s right, title and interest as lessor in and to the
Leases and, subject to the terms of the respective applicable Leases, the
Security Deposits;

 

(g)           to the extent assignable, all of Seller’s right, title and
interest in and to the Service Contracts and the Licenses and Permits; and

 

(h)           all of Seller’s right, title and interest, to the extent
assignable or transferable, in and to all (if any) construction documents, “as
built” plans and specifications and floor plans for the existing Improvements
and landscape plans (including, without limitation any CAD files and drawings),
surveys, environmental site assessments and warranties relating to and only to
the extent reflecting current conditions at the Real Property (but specifically
excluding any such items which may have been prepared for or identify potential
capital improvements or development), marketing materials, electronic versions
of all lease templates, maintenance and warranty records and all other
intangible rights, titles, interests, privileges and appurtenances owned by
Seller and related to or used exclusively in connection with the ownership, use
or operation of the Real Property or the Improvements (but for the avoidance of
doubt, expressly excluding the trade name “Mack-Cali” and the trademarks and
logos of Mack-Cali Realty Corporation and/or Mack-Cali Realty, L.P.).

 

Section 2.2            Indivisible Economic Package.  Except as otherwise
expressly provided in this Agreement for the removal of an individual property
from this Agreement and the Closing, Purchaser has no right to purchase, and
Seller has no obligation to sell, less than all of the Property, it being the
express

 

9

--------------------------------------------------------------------------------



 

agreement and understanding of Purchaser and Seller that, as a material
inducement to Seller and Purchaser to enter into this Agreement, Purchaser has
agreed to purchase, and Seller has agreed to sell, all of the Property, subject
to and in accordance with the terms and conditions hereof.  In addition, except
as otherwise expressly provided in this Agreement for the removal of an
individual Property from this Agreement and the Closing, the parties acknowledge
that this Agreement is intended to effect the transfer of title to all the
properties constituting the Real Property, and notwithstanding any reference in
this Agreement to any singular property, building or parcel or any other similar
reference implying that this Agreement relates to only one property, except as
otherwise expressly provided in this Agreement for the removal of an individual
property from this Agreement and the Closing, this Agreement shall be construed
to relate to the transfer of title to all the properties constituting the Real
Property (so that, provisions relating to the delivery of the Deed, Bill of
Sale, and so forth, shall be construed to require a separate deed for each such
property rather than a single deed, as well as separate bills of sale and the
like),  but all other references to the Property, Real Property, Personal
Property or Improvements shall be deemed to refer to all of the Property, Real
Property, Personal Property and Improvements in the aggregate. Notwithstanding
anything to the contrary in this Agreement, if Purchaser and/or the purchasers
under the Other PSAs elect pursuant to the terms and conditions of this
Agreement and/or the Other PSAs to remove (except pursuant to Section 13.1
hereof and thereof) individual Properties from this Agreement and the Closing
and/or individual properties from the Other PSAs and the closings thereunder
which, in the aggregate, have an Allocation of more than $50,000,000.00, then
Seller shall have the right to terminate this Agreement by giving notice to
Purchaser, and this Agreement shall terminate five (5) Business Days after the
date of such termination notice and Purchaser shall have the right to receive a
refund of the Earnest Money Deposit within one (1) Business Day following any
such termination, and except with respect to the Termination Surviving
Obligations, this Agreement shall be null and void and the parties shall have no
further obligation to each other hereunder; provided that if within five
(5) Business Days after the date of such termination notice Purchaser gives
Seller notice revoking its prior decision(s) to remove one or more individual
Properties from this Agreement and the Closing so that individual Properties and
properties under the Other PSAs which, in the aggregate, have an Allocation of
less than or equal to $50,000,000.00 remain so removed from this Agreement and
the Closing and the Other PSAs and the closings thereunder, then Seller’s
termination notice with respect to this Agreement shall be null and void, ab
initio, and this Agreement shall continue in full force and effect.

 

ARTICLE III

CONSIDERATION

 

Section 3.1            Purchase Price.  (a)            The purchase price for
the Property (the “Purchase Price”) shall be Twenty-Nine Million Nine Hundred
Eighty-Six Thousand Nine Hundred Forty and 00/100 Dollars ($29,986,940.00) in
lawful currency of the United States of America, payable as provided in
Section 3.2.  No portion of the Purchase Price shall be allocated to the
Personal Property, except as otherwise may be required in connection with a
Section 1031 Exchange.

 

(b)           The Purchase Price shall be allocated (the “Allocation”) among the
Properties as set forth on Schedule 3.1. The Allocation shall be binding on the
parties hereto, and neither Purchaser nor Seller (nor any of their respective
affiliates) shall file any tax return or other document or otherwise take any
position which is inconsistent with the Allocation, except as may be adjusted by
subsequent agreement by Purchaser and Seller. The terms and conditions of this
Section with respect to the Allocation shall survive the Closing.

 

Section 3.2            Method of Payment of Purchase Price.  No later than 3:00
p.m. Eastern Time on the Scheduled Closing Date, Purchaser shall pay the
Purchase Price (less the Earnest Money Deposit; and after all adjustments,
credits and prorations are made), together with all other costs and amounts to
be paid by Purchaser at the Closing pursuant to the terms of this Agreement
(“Purchaser’s Costs”), by Federal Reserve wire transfer of immediately available
funds to the account of Escrow Agent.  Escrow Agent, following authorization by
the parties prior to 4:00 p.m. Eastern Time on the Scheduled Closing

 

10

--------------------------------------------------------------------------------



 

Date, shall pay: (i) to Seller by Federal Reserve wire transfer of immediately
available funds to an account designated by Seller, the Purchase Price (after
all adjustments, credits and prorations are made and the costs and amounts
described in the immediately succeeding clause (ii) are deducted), less any
costs or other amounts to be paid by Seller at Closing pursuant to the terms of
this Agreement; (ii) to the appropriate payees, out of the cash proceeds of
Closing otherwise payable to Seller, all costs and amounts to be paid by Seller
at Closing pursuant to the terms of this Agreement; and (iii) to the appropriate
payees at Closing pursuant to the terms of this Agreement, Purchaser’s Costs.

 

ARTICLE IV

EARNEST MONEY DEPOSIT
AND ESCROW INSTRUCTIONS

 

Section 4.1            The Earnest Money Deposit.  Within two (2) Business Days
after the execution and delivery of this Agreement by Purchaser, Purchaser shall
deposit with Escrow Agent, by Federal Reserve wire transfer of immediately
available funds, the sum of Three Hundred Thousand and 00/100 Dollars
($300,000.00) as an earnest money deposit on account of the Purchase Price (the
“Initial Earnest Money Deposit”). TIME IS OF THE ESSENCE with respect to the
deposit of the Initial Earnest Money Deposit.  If Purchaser provides a Notice to
Proceed to Seller prior to the expiration of the Evaluation Period pursuant to
Section 5.3(c) below, then within one (1) Business Day after the expiration of
the Evaluation Period, Purchaser shall deposit the additional sum of Three
Hundred Thousand and 00/100 Dollars ($300,000.00) with Escrow Agent as an
additional earnest money deposit on account of the Purchase Price (the
“Additional Earnest Money Deposit”). TIME IS OF THE ESSENCE with respect to the
deposit of the Additional Earnest Money Deposit.  The Initial Earnest Money
Deposit and the Additional Earnest Money Deposit, together with any interest
earned thereon, are hereinafter referred to individually and collectively as the
“Earnest Money Deposit”.

 

Section 4.2            Escrow Instructions.  The Earnest Money Deposit shall be
held in escrow by Escrow Agent in an interest-bearing account, in accordance
with the provisions of Section 4.4 and Article XVII. In the event Purchaser
provides a Notice to Proceed to Seller prior to the expiration of the Evaluation
Period pursuant to Section 5.3(c) below, then the entire Earnest Money Deposit
shall, except as otherwise provided herein, become non-refundable to Purchaser.
In the event this Agreement is terminated prior to the expiration of the
Evaluation Period pursuant to Section 5.3(c) below, then the Earnest Money
Deposit shall be refunded to Purchaser within one (1) Business Day following
such termination.

 

Section 4.3            Designation of Certifying Person.  In order to assure
compliance with the requirements of Section 6045 of the Internal Revenue Code of
1986, as amended (the “Code”), and any related reporting requirements of the
Code, the parties hereto agree as follows:

 

(a)           Provided Escrow Agent shall execute a statement in writing (in
form and substance reasonably acceptable to the parties hereunder) pursuant to
which it agrees to assume all responsibilities for information reporting
required under Section 6045(e) of the Code, Seller and Purchaser shall designate
Escrow Agent as the person to be responsible for all information reporting under
Section 6045(e) of the Code (the “Certifying Person”).  If Escrow Agent refuses
to execute a statement pursuant to which it agrees to be the Certifying Person,
Seller and Purchaser shall agree to appoint another third party as the
Certifying Person.

 

(b)           Seller and Purchaser each hereby agree:

 

(i)            to provide to the Certifying Person all information and
certifications regarding such party, as reasonably requested by the Certifying
Person or otherwise required to be provided by a party to the transaction
described herein under Section 6045 of the Code; and

 

11

--------------------------------------------------------------------------------



 

(ii)           to provide to the Certifying Person such party’s taxpayer
identification number and a statement (on Internal Revenue Service Form W-9 or
an acceptable substitute form, or on any other form the applicable current or
future Code sections and regulations might require and/or any form requested by
the Certifying Person), signed under penalties of perjury, stating that the
taxpayer identification number supplied by such party to the Certifying Person
is correct.

 

Section 4.4            Earnest Money Payable to HIG. Notwithstanding anything to
the contrary in this Agreement or in the Other PSAs, (a) if Purchaser is
entitled to a return of all or any portion of the “Earnest Money Deposit” in
accordance with the terms and provisions of this Agreement and the Other PSAs as
a result of the termination of this Agreement and the Other PSAs prior to the
expiration of the Evaluation Period pursuant to Section 5.3(c) below and
Section 5.3(c) of the Other PSAs, then one hundred percent (100%) of the
“Earnest Money Deposit” under this Agreement and the Other PSAs (i.e.,
$4,000,000.00, together with any interest earned thereon) shall be paid by
Escrow Agent directly to H.I.G. Realty Partners III (Onshore), L.P. and H.I.G.
Realty Partners III (Offshore), L.P. (collectively, “HIG”) pursuant to the wire
instructions attached hereto as Exhibit O (the “HIG Wire Instructions”), without
the need for any demand or notice by or from HIG, and (b) if Purchaser is
entitled to a return of all or any portion of the “Earnest Money Deposit” in
accordance with the terms and provisions of this Agreement and the Other PSAs as
a result of any other termination of this Agreement and the Other PSAs, then
eighty percent (80%) (the “HIG Percentage”) of that portion of the “Earnest
Money Deposit” to which Purchaser is so entitled under this Agreement and the
Other PSAs shall be paid by Escrow Agent directly to HIG pursuant to the HIG
Wire Instructions, without the need for any demand or notice by or from HIG.
HIG, upon written notice given to Purchaser, Seller and Escrow Agent, shall have
the right to change the HIG Percentage at any time prior to Closing or the
earlier termination of this Agreement and the Other PSAs. Purchaser, Seller and
Escrow Agent each hereby acknowledge and agree that HIG (i) is an intended
third-party beneficiary of this Section and (ii) shall have the right to enforce
the terms and provisions of this Section.

 

ARTICLE V

INSPECTION OF PROPERTY

 

Section 5.1            Evaluation Period.   For a period ending at 6:00
p.m. Eastern Time on February 26, 2019 (the “Evaluation Period”), and continuing
thereafter until Closing or the earlier termination of this Agreement,
Purchaser, Purchaser’s Affiliates, HIG, its affiliates, and each of their
authorized agents, lenders, consultants and representatives  (for purposes of
this Article V, the “Licensee Parties”) shall have the right, subject to the
right of any Tenants, to enter upon the Real Property at all reasonable times
during normal business hours to perform an inspection of the Property. 
Purchaser will provide to Seller notice of the intention of Purchaser or the
other Licensee Parties to enter the Real Property at least one (1) Business Day
prior to such intended entry and specify the intended purpose therefor and the
inspections and examinations (collectively, the “Investigations”) contemplated
to be made and with whom any Licensee Party will communicate.  At Seller’s
option, Seller may be present for any such entry and inspection. Purchaser shall
not communicate with or contact any of the Tenants or any of the Authorities
(except for the purposes of obtaining and generating due diligence reports and
materials including, without limitation, due diligence regarding any Purchaser
redevelopment plans) without the prior written consent of Seller not to be
unreasonably withheld, conditioned or delayed.  Notwithstanding anything to the
contrary contained herein, no physical testing or sampling which is more
invasive than a Phase I environmental study shall be conducted during any such
entry by Purchaser or any Licensee Party upon the Real Property without Seller’s
specific prior written consent.  TIME IS OF THE ESSENCE with respect to the
provisions of this Section 5.1.

 

12

--------------------------------------------------------------------------------



 

Section 5.2            Document Review.

 

(a)           During the Evaluation Period, and continuing thereafter until
Closing or the earlier termination of this Agreement, Purchaser and the Licensee
Parties shall have the right to review, inspect and copy, at Purchaser’s sole
cost and expense, all of the following which, to Seller’s Knowledge, are in
Seller’s possession or control  (collectively, the “Documents”): all existing
environmental reports and studies of the Real Property and Improvements
commissioned by Seller (which Purchaser shall have the right to have updated at
Purchaser’s sole cost and expense), existing surveys of the Real Property, “as
built” plans and specifications for the existing Improvements, operating
statements, real estate tax bills, together with assessments (special or
otherwise), ad valorem and personal property tax bills, and any tax agreements
for payments in lieu of taxes covering the period of Seller’s ownership of the
Property; Seller’s most current lease schedule in the form attached hereto as
Exhibit G (the “Lease Schedule”); current operating statements; the Leases,
Service Contracts, Licenses and Permits, the Association Documents and all other
documents used in connection with the operation or ownership of the Property
except for the Protected Information.  Such inspections shall occur at a
location selected by Seller, which may be at the office of Seller, Seller’s
counsel, Seller’s property manager, at the Real Property or any of them, or some
or all of the Documents may be delivered to Purchaser in electronic format or as
hard copies or may be made available to Purchaser for review electronically. 
Purchaser shall not have the right to review or inspect Seller’s materials which
are attorney client privileged or which incorporate proprietary analytical or
operational tools of Seller, MCRC, MCRLP or any of their respective affiliates
and/or materials not directly related to the leasing, operation, maintenance
and/or management of the Property, including, without limitation, Seller’s
internal memoranda, financial projections, budgets, appraisals, proposals for
work not actually undertaken, engineering reports and drawings, plans and
specifications for possible capital projects or development, and accounting and
tax records (other than operating statements) (collectively “Protected
Information”) information.

 

(b)           Purchaser acknowledges that any and all of the Documents may be
proprietary and confidential in nature and have been provided to Purchaser
solely to assist Purchaser in determining the desirability of purchasing the
Property.  Subject only to the provisions of Article XII, prior to Closing,
Purchaser agrees not to disclose the contents of the Documents or the results of
the Investigations or any of the provisions, terms or conditions contained
therein to any party outside of Purchaser’s organization other than HIG, its
affiliates, the Licensee Parties and Purchaser’s and HIG’s attorneys, partners,
accountants, or prospective lenders and investors and their respective counsel
and accountants (collectively, for purposes of this Section 5.2(b), the
“Permitted Outside Parties”).  Purchaser further agrees that within its
organization, and as to the Permitted Outside Parties, the Documents, the
contents thereof, and/or the results of the Investigations will be disclosed and
exhibited prior to Closing only to those persons within Purchaser’s organization
or to those Permitted Outside Parties who are responsible for determining the
desirability of Purchaser’s acquisition of the Property.  In permitting
Purchaser and the Permitted Outside Parties to review the Documents and other
information to assist Purchaser, Seller has not waived any privilege or claim of
confidentiality with respect thereto, and no third party benefits or
relationships of any kind, either express or implied, have been offered,
intended or created by Seller, and any such claims are expressly rejected by
Seller and waived by Purchaser and the Permitted Outside Parties, for whom, by
its execution of this Agreement, Purchaser is acting as an agent with regard to
such waiver.  Purchaser agrees prior to Closing that all such information shall
be kept confidential by Purchaser and all Permitted Outside Parties and their
respective employees, agents and contractors.  If prior to Closing disclosure of
any of such confidential information is required pursuant to law, or pursuant to
court or other administrative process, then Purchaser and all Permitted Outside
Parties, as the case may be, shall give immediate written notice to Seller,
specifying to whom and why such disclosure is required, and no such disclosure
shall be made if Seller objects, unless and until a determination requiring the
disclosure is made by a court of competent jurisdiction or Purchaser or one of
the Permitted Outside Parties is advised by counsel that disclosure prior to
such time is required by law.  Seller shall have the right to interpose all
objections that Seller may have to the disclosure prior to Closing, and
Purchaser shall, and shall make reasonable efforts to cause all Permitted
Outside Parties and their respective employees, agents and contractors, at no
cost to Seller, to reasonably cooperate prior to Closing with Seller in
connection with such objections, including giving testimony and signing
affidavits, certifications

 

13

--------------------------------------------------------------------------------



 

or other documentation as may be required by Seller, provided the information
contained in the affidavits, certifications or other documentation is true and
accurate.  Prior to the initial entry upon the Real Property and/or
Improvements, Purchaser shall advise anyone acting on behalf of Purchaser,
including the Permitted Outside Parties, of the terms of this confidentiality
provision and their obligation to be bound by it.  This confidentiality
provision shall survive the expiration or earlier termination of this Agreement,
but shall not survive Closing.  It is understood and agreed that any Documents
provided hereunder or information contained therein shall not be deemed
confidential if it is of public record or otherwise generally available to the
public.

 

(c)           Purchaser acknowledges that some of the Documents may have been
prepared by third parties and may have been prepared prior to Seller’s ownership
of the Property. PURCHASER HEREBY ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY SET
FORTH HEREIN, SELLER HAS NOT MADE AND DOES NOT MAKE ANY REPRESENTATION OR
WARRANTY REGARDING THE TRUTH, ACCURACY OR COMPLETENESS OF THE DOCUMENTS OR THE
SOURCES THEREOF.  SELLER HAS NOT UNDERTAKEN ANY INDEPENDENT INVESTIGATION AS TO
THE TRUTH, ACCURACY OR COMPLETENESS OF THE DOCUMENTS AND, EXCEPT AS EXPRESSLY
SET FORTH HEREIN, IS PROVIDING THE DOCUMENTS SOLELY AS AN ACCOMMODATION TO
PURCHASER.

 

Section 5.3            Entry and Inspection Obligations; Termination of
Agreement.

 

(a)           Purchaser agrees that in entering upon and inspecting or examining
the Property, Purchaser and the other Licensee Parties will not unreasonably
disturb the Tenants or interfere with the use of the Property pursuant to the
Leases; unreasonably interfere with the operation and maintenance of the Real
Property or Improvements; damage any part of the Property or any personal
property owned or held by Tenants or any other person or entity; injure or
otherwise cause bodily harm to Seller or any Tenant, or to any of their
respective agents, guests, invitees, contractors and employees, or to any other
person or entity; or permit any liens to attach to the Property by reason of the
exercise of Purchaser’s rights under this Article V.  Purchaser will furnish or
cause to be furnished to Seller evidence of, and will cause to be maintained and
kept in effect, without expense to Seller, at all times that any entry is made
upon the Property: (1) insurance against claims for personal injury (including
death), and property damage, under a policy or policies of general public
liability insurance of not less than One Million Dollars ($1,000,000) in respect
to bodily injury (including death), and not less than Five Million Dollars
($5,000,000) of excess liability insurance, naming Seller and its mortgagee, if
any, MCRLP and  MCRC, as additional insureds; (2) adequate workers’ compensation
insurance in statutory limits to cover employees of Purchaser and, to the extent
applicable, any Licensee Parties that plan to enter onto the Real Property; and
(3) if entry upon the Real Property is for purposes of any invasive testing or
sampling, errors and omissions insurance and contractor’s pollution liability
insurance of not less than Three Million Dollars ($3,000,000), naming Seller and
its mortgagee, if any, MCRLP, and  MCRC, as additional insureds.  Each of the
policies described in clauses (1) and (3) above shall be on an occurrence basis
and not on a claims made basis and shall provide that such policy cannot be
canceled without at least thirty (30) days prior written notice to Seller, and
each policy shall be issued by a recognized, responsible insurance company
licensed to do business in the State of Connecticut.  Proof of payment of the
premium of each policy and each replacement policy shall also be delivered to
Seller.  Purchaser shall: (i) promptly pay when due the costs of all entry,
inspections and examinations done with regard to the Property; (ii) cause any
inspection to be conducted in accordance with standards customarily employed in
the industry and in compliance with all Governmental Regulations; and (iii) 
restore any portion of the Real Property and Improvements damaged by such
inspections, testing, sampling, inspections and examination to the condition in
which the same were found before any such damage.

 

(b)           Purchaser hereby indemnifies, defends and holds Seller and its
partners, agents, directors, officers, employees, successors and assigns
harmless from and against any and all liens, claims, causes of action, damages,
liabilities, demands, suits, and obligations to third parties, together with all

 

14

--------------------------------------------------------------------------------



 

losses, penalties, costs and expenses relating to any of the foregoing
(including but not limited to court costs and reasonable attorneys’ fees and
expenses), arising out of any inspections, investigations, examinations,
sampling or tests conducted by Purchaser or any of the Licensee Parties on the
Property, whether prior to the date hereof or after the date hereof and prior to
Closing, or any violation of the provisions of this Article V; provided,
however, this indemnity shall not extend to protect Seller from any pre-existing
liabilities for matters merely discovered by Purchaser (e.g., latent
environmental contamination).

 

(c)           Prior to the expiration of the Evaluation Period, Purchaser shall
determine (in its sole discretion) whether it wants to proceed with the
transactions set forth in this Agreement.  If Purchaser elects (in its sole
discretion) to proceed with the transactions set forth in this Agreement, it
shall do so by providing written notice to Seller of its election to proceed
with the transactions set forth in this Agreement (such notice, a “Notice to
Proceed”) by no later than 6:00 p.m. (Eastern Time) on the last day of the
Evaluation Period, WITH TIME BEING OF THE ESSENCE WITH RESPECT THERETO. If
Purchaser provides a Notice to Proceed to Seller, then Purchaser shall have no
right to rescind such Notice to Proceed or to otherwise terminate this Agreement
before the expiration of the Evaluation Period, except as otherwise expressly
set forth in this Agreement. If Purchaser fails (for any reason or no reason
whatsoever) to timely provide a Notice to Proceed to Seller, Purchaser shall be
deemed to have elected not to proceed with the transactions set forth in this
Agreement and this Agreement shall be thereby deemed to be terminated effective
immediately prior to the expiration of the Evaluation Period. Without limiting
the foregoing, Purchaser shall have the right to elect (in its sole discretion)
to terminate this Agreement (for any or no reason whatsoever) at any time prior
to the expiration of the Evaluation Period by providing Seller with a written
termination notice to that effect at any time prior to the expiration of the
Evaluation Period. In the event this Agreement terminates in accordance with
this Section 5.3(c), Purchaser shall have the right to receive a refund of the
Earnest Money Deposit within one (1) Business Day following any such
termination, and except with respect to the Termination Surviving Obligations,
this Agreement shall be null and void and the parties shall have no further
obligation to each other hereunder.  In the event this Agreement is terminated
for any reason, upon written request from Seller, Purchaser shall promptly
return to Seller or destroy (with a written certification delivered to Seller
that such documents have been destroyed) all copies Purchaser has made of the
Documents and, except in the case of Seller’s default, upon written request from
Seller, Purchaser to its knowledge, shall promptly deliver to Seller true and
complete copies, without any representation or warranty by Purchaser, of all
third party studies, reports or test results regarding any part of the Property
obtained by Purchaser (excluding any studies, reports or test results which
would be Protected Information with respect to Purchaser), before or after the
execution of this Agreement, in connection with Purchaser’s inspection of the
Property (collectively, “Purchaser’s Information”).  Seller and Purchaser agree
that any termination of either of the Other PSAs by the purchaser thereunder
prior to the expiration of the evaluation period under such Other PSA shall
automatically terminate this Agreement.

 

(d)           In the event that this Agreement is not terminated pursuant to
Section 5.3(c) above, then prior to the expiration of the Evaluation Period,
Purchaser may notify Seller in writing of any assignable warranties that
Purchaser wants Seller to assign to Purchaser at or promptly after Closing and
(y) any Service Contracts that Purchaser wants to terminate pursuant to
Section 7.1(c), WITH TIME BEING OF THE ESSENCE WITH RESPECT TO SUCH NOTICE. 
Failure to provide a notice shall be deemed an election by Purchaser to take an
assignment of all warranties and to not terminate any Service Contracts.

 

(e)           The Right of Access and Confidentiality Agreement continues to
govern and apply to all access to the Property, inspections, investigations,
examinations, sampling or tests conducted by Purchaser or any of the Licensee
Parties, except that the terms and conditions of this Section 5.3 shall govern,
apply and supersede to the extent of any express inconsistency with the terms
and conditions of the Right of Access and Confidentiality Agreement, and in such
case, such terms and conditions of this

 

15

--------------------------------------------------------------------------------



 

Section 5.3 shall relate back prior to the date of this Agreement to the date of
the Right of Access and Confidentiality Agreement.

 

(f)            In the event that Purchaser provides a Notice to Proceed to
Seller in accordance with the provisions of Section 5.3(c) herein, Seller shall
continue to afford Purchaser reasonable access to the Property and the Documents
in accordance with, and subject to, the terms hereof.

 

Section 5.4            Sale “As Is”.  THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT HAS BEEN NEGOTIATED BETWEEN SELLER AND PURCHASER. THIS AGREEMENT
REFLECTS THE MUTUAL AGREEMENT OF SELLER AND PURCHASER, AND PURCHASER HAS THE
RIGHT TO CONDUCT ITS OWN INDEPENDENT EXAMINATION OF THE PROPERTY. OTHER THAN THE
MATTERS REPRESENTED AND/OR WARRANTED TO BY SELLER IN THIS AGREEMENT OR IN ANY
CLOSING DOCUMENT, BY WHICH ALL OF THE FOLLOWING PROVISIONS OF THIS SECTION 5.4
ARE LIMITED, PURCHASER HAS NOT RELIED UPON AND WILL NOT RELY UPON, EITHER
DIRECTLY OR INDIRECTLY, ANY REPRESENTATION OR WARRANTY OF SELLER OR ANY OF
SELLER’S AGENTS OR REPRESENTATIVES, AND PURCHASER HEREBY ACKNOWLEDGES THAT NO
SUCH REPRESENTATIONS OR WARRANTIES HAVE BEEN MADE.

 

SELLER SPECIFICALLY DISCLAIMS, AND NEITHER SELLER NOR ANY OF SELLER’S AFFILIATES
NOR ANY OTHER PERSON IS MAKING, ANY REPRESENTATION, WARRANTY OR ASSURANCE
WHATSOEVER TO PURCHASER, AND NO WARRANTIES OR REPRESENTATIONS OF ANY KIND OR
CHARACTER, EITHER EXPRESS OR IMPLIED, ARE MADE BY SELLER OR RELIED UPON BY
PURCHASER, IN EACH CASE EXCEPT AS EXPRESSLY MADE BY SELLER IN THIS AGREEMENT OR
IN ANY CLOSING DOCUMENT , WITH RESPECT TO THE STATUS OF TITLE TO OR THE
MAINTENANCE, REPAIR, CONDITION, DESIGN OR MARKETABILITY OF THE PROPERTY, OR ANY
PORTION THEREOF, INCLUDING BUT NOT LIMITED TO (a) ANY IMPLIED OR EXPRESS
WARRANTY OF MERCHANTABILITY, (b) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR
A PARTICULAR PURPOSE, (c) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO
MODELS OR SAMPLES OF MATERIALS, (d) ANY RIGHTS OF PURCHASER UNDER APPROPRIATE
STATUTES TO CLAIM DIMINUTION OF CONSIDERATION, (e) ANY CLAIM BY PURCHASER FOR
DAMAGES BECAUSE OF DEFECTS, WHETHER KNOWN OR UNKNOWN, WITH RESPECT TO THE
IMPROVEMENTS OR THE PERSONAL PROPERTY, (f) THE FINANCIAL CONDITION OR PROSPECTS
OF THE PROPERTY AND (g) THE COMPLIANCE OR LACK THEREOF OF THE REAL PROPERTY OR
THE IMPROVEMENTS WITH GOVERNMENTAL REGULATIONS, INCLUDING, WITHOUT LIMITATION,
ENVIRONMENTAL LAWS, NOW EXISTING OR HEREAFTER ENACTED OR PROMULGATED, IT BEING
THE EXPRESS INTENTION OF SELLER AND PURCHASER THAT, EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT OR IN ANY CLOSING DOCUMENT, THE PROPERTY WILL BE
CONVEYED AND TRANSFERRED TO PURCHASER IN ITS PRESENT CONDITION AND STATE OF
REPAIR, “AS IS” AND “WHERE IS,” WITH ALL FAULTS.  PURCHASER REPRESENTS THAT IT
IS A KNOWLEDGEABLE, EXPERIENCED AND SOPHISTICATED PURCHASER OF REAL ESTATE, AND
THAT IT IS RELYING SOLELY ON ITS OWN EXPERTISE AND THAT OF PURCHASER’S
CONSULTANTS IN PURCHASING THE PROPERTY.  PURCHASER HAS BEEN GIVEN A SUFFICIENT
OPPORTUNITY HEREIN TO CONDUCT AND HAS CONDUCTED OR WILL CONDUCT SUCH
INSPECTIONS, INVESTIGATIONS AND OTHER INDEPENDENT EXAMINATIONS OF THE PROPERTY
AND RELATED MATTERS AS PURCHASER DEEMS NECESSARY, INCLUDING, BUT NOT LIMITED TO,
THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AND WILL RELY UPON SAME AND
NOT UPON ANY STATEMENTS OF SELLER (EXCLUDING

 

16

--------------------------------------------------------------------------------



 

THE MATTERS REPRESENTED AND/OR WARRANTED TO BY SELLER IN THIS AGREEMENT OR IN
ANY CLOSING DOCUMENT) NOR OF ANY OFFICER, DIRECTOR, EMPLOYEE, AGENT OR ATTORNEY
OF SELLER. PURCHASER ACKNOWLEDGES THAT ALL INFORMATION OBTAINED BY PURCHASER WAS
OBTAINED FROM A VARIETY OF SOURCES, AND SELLER WILL NOT BE DEEMED TO HAVE
REPRESENTED OR WARRANTED, EXCEPT AS EXPRESSLY PROVIDED BY SELLER IN THIS
AGREEMENT OR IN ANY CLOSING DOCUMENT, THE COMPLETENESS, TRUTH OR ACCURACY OF ANY
OF THE DOCUMENTS OR OTHER SUCH INFORMATION HERETOFORE OR HEREAFTER FURNISHED TO
PURCHASER.  UPON CLOSING, PURCHASER WILL ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING, BUT NOT LIMITED TO, ADVERSE PHYSICAL AND ENVIRONMENTAL
CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER’S INSPECTIONS AND
INVESTIGATIONS. PURCHASER ACKNOWLEDGES AND AGREES THAT, UPON CLOSING, EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN ANY CLOSING DOCUMENT, SELLER WILL
SELL AND CONVEY TO PURCHASER, AND PURCHASER WILL ACCEPT THE PROPERTY, “AS IS,
WHERE IS,” WITH ALL FAULTS. PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT THERE
ARE NO ORAL AGREEMENTS, WARRANTIES OR REPRESENTATIONS COLLATERAL TO OR AFFECTING
THE PROPERTY BY SELLER, ANY AGENT OF SELLER OR ANY THIRD PARTY. SELLER IS NOT
LIABLE OR BOUND IN ANY MANNER BY ANY ORAL OR WRITTEN STATEMENTS, REPRESENTATIONS
OR INFORMATION PERTAINING TO THE PROPERTY FURNISHED BY ANY REAL ESTATE BROKER,
AGENT, EMPLOYEE OR OTHER PERSON, UNLESS THE SAME ARE SPECIFICALLY SET FORTH OR
REFERRED TO HEREIN OR IN ANY CLOSING DOCUMENT. PURCHASER ACKNOWLEDGES THAT THE
PURCHASE PRICE REFLECTS THE “AS IS, WHERE IS” NATURE OF THIS SALE AND ANY
FAULTS, LIABILITIES, DEFECTS OR OTHER ADVERSE MATTERS THAT MAY BE ASSOCIATED
WITH THE PROPERTY.  PURCHASER, WITH PURCHASER’S COUNSEL, HAS FULLY REVIEWED THE
DISCLAIMERS AND WAIVERS SET FORTH IN THIS AGREEMENT AND UNDERSTANDS THEIR
SIGNIFICANCE AND AGREES THAT THE DISCLAIMERS AND OTHER AGREEMENTS SET FORTH
HEREIN ARE AN INTEGRAL PART OF THIS AGREEMENT, AND THAT SELLER WOULD NOT HAVE
AGREED TO SELL THE PROPERTY TO PURCHASER FOR THE PURCHASE PRICE WITHOUT THE
DISCLAIMERS AND OTHER AGREEMENTS SET FORTH IN THIS AGREEMENT.

 

PURCHASER AND PURCHASER’S AFFILIATES FURTHER COVENANT AND AGREE, EXCEPT AS
EXPRESSLY PERMITTED AND LIMITED PURSUANT TO THIS AGREEMENT,  NOT TO SUE SELLER
AND SELLER’S AFFILIATES ON, AND RELEASE SELLER AND SELLER’S AFFILIATES OF AND
FROM, AND WAIVE, ANY CLAIM OR CAUSE OF ACTION, INCLUDING, WITHOUT LIMITATION,
ANY STRICT LIABILITY CLAIM OR CAUSE OF ACTION, THAT PURCHASER OR PURCHASER’S
AFFILIATES MAY HAVE AGAINST SELLER OR SELLER’S AFFILIATES UNDER ANY
ENVIRONMENTAL LAW, NOW EXISTING OR HEREAFTER ENACTED OR PROMULGATED, RELATING TO
ENVIRONMENTAL MATTERS OR ENVIRONMENTAL CONDITIONS IN, ON, UNDER, ABOUT OR
MIGRATING FROM OR ONTO THE REAL PROPERTY, INCLUDING, WITHOUT LIMITATION, THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT, OR BY
VIRTUE OF ANY COMMON LAW RIGHT, NOW EXISTING OR HEREAFTER CREATED, RELATED TO
ENVIRONMENTAL CONDITIONS OR ENVIRONMENTAL MATTERS IN, ON, UNDER, ABOUT OR
MIGRATING FROM OR ONTO THE REAL PROPERTY. THE TERMS AND CONDITIONS OF THIS
SECTION 5.4 WILL EXPRESSLY SURVIVE THE TERMINATION OF THIS AGREEMENT OR THE
CLOSING, AS THE CASE MAY BE, AND WILL NOT MERGE WITH THE PROVISIONS OF ANY
CLOSING DOCUMENTS AND ARE HEREBY DEEMED INCORPORATED INTO THE DEED AS FULLY AS
IF SET FORTH AT LENGTH THEREIN.

 

17

--------------------------------------------------------------------------------



 

Section 5.5            Transfer Act.  Without otherwise limiting the generality
of the matters set forth in this Article, the parties acknowledge that the
Connecticut Transfer Act, Conn. Gen. Stat. §22a-134 et seq. (“Transfer Act”),
may apply to one or more Real Property (“Transfer Act Real Property”). Solely as
to any Transfer Act Real Property, the parties agree as follows:

 

(a)           In connection with closing of the transactions contemplated by
this Agreement, Seller, as “transferor” within the meaning of the Transfer Act,
shall prepare, deliver and file a certification for each Transfer Act Real
Property (“Transfer Act Certification”), in such form as Seller may determine in
its sole discretion.

 

(b)           Seller’s sole obligation to Purchaser hereunder shall be to
prepare, deliver and file certification(s) in accordance with Section 5.5(a). In
all other respects, any obligations Seller may have pursuant to the Transfer Act
as certifying party for any Transfer Act Real Property (“Transfer Act
Obligations”) shall be exclusively as determined by Connecticut law under the
jurisdiction of the Connecticut Department of Energy and Environmental
Protection (“CTDEEP”), and as between Seller and Purchaser shall be subject in
all respects to the release and waiver of claims and causes of action related to
environmental matters set forth in Section 5.4.  Without limiting the generality
of the foregoing, Purchaser intends the release and waiver of claims and causes
of action set forth in Section 5.4 to apply to any rights it might otherwise
have, in contract or under any statute, concerning Seller’s Transfer Act
Obligations.

 

(c)           After closing, Purchaser shall grant Seller or Seller’s designee
full access to any Transfer Act Real Property, upon reasonable advance notice,
for any and all activities relating to any Transfer Act Certification and
Seller’s Transfer Act Obligations.

 

(d)           If Seller’s Transfer Act Obligations extend to action to achieve
compliance with the Connecticut Remediation Standard Regulations, R.C.S.A.
§22a-133k-1 et seq. (“RSRs”), Purchaser agrees that such compliance may be to
industrial/commercial nonresidential standards, and shall fully cooperate with
measures to achieve compliance on that basis, including without limitation by
accepting, agreeing to and executing any Environmental Land Use Restriction,
Notice of Activity and Use Limitation, or comparable document or covenant.

 

(e)           The obligations of Purchaser under this Section 5.5 shall survive
Closing and shall be binding on Purchaser’s successors and assigns. Seller shall
perform Transfer Act Obligations at its sole cost and expense.

 

ARTICLE VI

TITLE AND SURVEY MATTERS

 

Section 6.1            Survey.  Purchaser acknowledges receipt of the Existing
Survey and the Updated Survey.  Purchaser shall reimburse Seller for the cost
incurred by Seller in preparing the Updated Survey in the amount of $33,000.00,
which amount shall be paid at Closing by Purchaser to Seller by increasing the
cash to be delivered by Purchaser in payment of the Purchase Price at Closing.
Any modification, update or recertification of the Updated Survey or any new
survey shall be at Purchaser’s election and sole cost and expense. Any matters
disclosed on the Updated Survey that would render title unmarketable and which
are objectionable according to the Connecticut Bar Association Standards shall
constitute a “Survey Objection” under this Agreement if Purchaser objects to
same in writing on or before the Title Objection Date (as defined in
Section 6.2(a) below), WITH TIME BEING OF THE ESSENCE.

 

Section 6.2            Title Commitment.  (a)       Purchaser acknowledges
receipt of the Commonwealth Title Commitment. If Purchaser elects to use a title
company other than Commonwealth Land Title Insurance Company, prior to the
Effective Date, Purchaser shall have ordered from the Title Company a title
insurance commitment for an Owner’s Title Insurance Policy (the “Title

 

18

--------------------------------------------------------------------------------



 

Commitment”). If Purchaser elects to use Commonwealth Land Title Insurance
Company as the Title Company, within two (2) Business Days after the Effective
Date, Purchaser shall order from the Title Company an update to said
Commonwealth Title Commitment.  Prior to the expiration of the Evaluation Period
(the “Title Objection Date”), Purchaser shall notify Seller in writing of any
(i) exceptions to title to the Real Property raised by the Title Company if
Purchaser deems same unacceptable (“Title Objections”) and (ii) Survey
Objections.  In the event Seller does not receive notice of any Title Objections
or Survey Objections by the Title Objection Date, Purchaser will be deemed to
have accepted the exceptions to title set forth in the Title Commitment, and
such exceptions shall constitute “Permitted Exceptions”, and all matters shown
on the Updated Survey.  TIME SHALL BE OF THE ESSENCE WITH RESPECT TO THE TITLE
OBJECTION DATE.

 

(b)           By the date (the “New Objection Date”) which is five (5) Business
Days after Purchaser’s counsel receives notice of any new exception to title to
the Real Property recorded in the land records or arising after the effective
date of the Title Commitment and prior to the Closing (or as promptly as
possible prior to the Closing if such notice is received with less than five
(5) Business Days prior to the Closing) which is objectionable according to the
Connecticut Bar Association Standards, Purchaser shall provide Seller with
written notice of its objection to such new exception if Purchaser deems same
unacceptable (“New Title Objection”). TIME SHALL BE OF THE ESSENCE WITH RESPECT
TO THE NEW OBJECTION DATE.  In the event Seller does not receive the New Title
Objection by the New Objection Date, Purchaser will be deemed to have accepted
the applicable exceptions to title set forth on any applicable update to the
Title Commitment as Permitted Exceptions.

 

(c)           All taxes, water rates or charges, sewer rents and assessments,
plus interest and penalties thereon, which on the Closing Date are liens against
the Real Property and which Seller is obligated to pay and discharge will be
credited against the Purchase Price (subject to the provision for apportionment
of taxes, water rates and sewer rents herein contained) and shall not be deemed
a Title Objection.  If on the Closing Date there shall be security interests
filed against the Real Property, such items shall not be Title Objections if
(i) the personal property covered by such security interests are no longer in or
on the Real Property; (ii) such personal property is the property of a Tenant,
and Seller executes and delivers an affidavit to such effect; or (iii) the
security interest was filed more than five (5) years prior to the Closing Date
and was not renewed; and in addition, as a result thereof or otherwise, the
Title Company omits such security interest as an exception from the Title
Commitment.

 

(d)           If on the Closing Date the Real Property shall be affected by any
lien which, pursuant to the provisions of this Agreement, is required to be
discharged or satisfied by Seller, Seller shall not be required to discharge or
satisfy the same of record provided the money necessary to satisfy the lien is
retained by the Title Company at Closing to be applied to satisfy such lien at
Closing, or Seller provides an indemnity from MCRLP in form and substance
satisfactory to the Title Company, the Title Company omits the lien as an
exception from the Title Commitment without additional premium or cost to
Purchaser, and Purchaser’s lender does not object to such omission based on such
indemnity and a credit is given to Purchaser for the recording charges for a
satisfaction or discharge of such lien.

 

(e)           No franchise, transfer, inheritance, income, corporate or other
tax open, levied or imposed against Seller or any former owner of the Real
Property, that may be a lien against the Real Property on the Closing Date,
shall be an objection to title if the Title Company insures against collection
thereof from or out of the Real Property and/or the Improvements, and provided
further that Seller deposits with the Title Company a sum reasonably sufficient
to secure a release of the Real Property from the lien thereof or an indemnity
agreement reasonably satisfactory to the Title Company, the Title Company omits
the lien as an exception from the Title Commitment and Purchaser’s lender does
not object to such omission based on such indemnity agreement. If any such tax
issue is not resolved within sixty (60) days of after Closing, the Title Company
shall, at Purchaser’s direction use any escrowed funds to satisfy such tax.  If
a search of title discloses judgments, bankruptcies, or other returns against
other persons having names the same as or similar to that of Seller, Seller will
deliver to Purchaser and the Title

 

19

--------------------------------------------------------------------------------



 

Company an affidavit stating that such judgments, bankruptcies or other returns
do not apply to Seller, and, so long as the Title Company omits the same as an
exception from the Title Commitment without additional premium or cost to
Purchaser, such search results shall not be deemed Title Objections.

 

Section 6.3            Title Defect.

 

(a)           In the event Seller receives notice of any Survey Objection or
Title Objection within the time periods required under Sections 6.1 and 6.2
above (collectively and individually, a “Title Defect”), Seller may elect (but
shall not be obligated) to attempt to remove, or cause to be removed at its
expense, any such Title Defect, and shall provide Purchaser with notice, within
seven (7) days after its receipt of any such objection, of its intention to
attempt to cure any such Title Defect.  Failure to respond within such seven
(7) day period shall be deemed an election by Seller to attempt to cure such
objection.  If Seller elects or is deemed to have elected to attempt to cure any
Title Defect, (i) the Closing shall not occur any earlier than five (5) Business
Days after Seller has cured the Title Defect and given Purchaser notice thereof,
and (ii) the Scheduled Closing Date, to the extent elected by Seller, shall be
extended, for a period not to exceed fifteen (15) days, for the purpose of
attempting such removal.  In the event that (A) Seller elects not to attempt to
cure any such Title Defect, or (B) Seller is unable to cure any such Title
Defect for any period elected by Seller but not to exceed fifteen (15) days from
the Scheduled Closing Date, Seller shall so advise Purchaser, and Purchaser
shall have the right to (1) waive such Title Defect and proceed to the Closing,
or (2) amend this Agreement to remove the individual Property that Seller is
unable to convey free and clear of Title Defects and reduce the Purchase Price
by an amount equal to the Allocation for such Property.  Purchaser shall make
such election within ten (10) days of receipt of Seller’s notice.  Failure to so
elect within such ten (10) day period shall be deemed an election under clause
(2) above.  If Purchaser elects to proceed to the Closing, any Title Defects
waived by Purchaser shall be deemed to constitute Permitted Exceptions.

 

(b)           Notwithstanding any provision of this Article VI to the contrary,
Seller will be obligated to cure exceptions to title to the Property, regardless
of notice from Purchaser, in the manner described above, (i) relating to liens
and security interests securing any financings to Seller, (ii) any mechanic’s
liens resulting from work at the Property commissioned by Seller, (iii) any
other liens against the Property based on claims against Seller, or against any
tenant unless such tenant is obligated under its lease to discharge such lien
(by payment or filing a bond or otherwise as permitted by law), which may be
cured by the payment of up to three-quarters of one percent (0.75%) of the
Allocation for a particular Property, in the aggregate, with respect to all
liens described in this clause (iii) which affect such Property; however up to,
in the aggregate with respect to all liens described in this clause (iii),
three-quarters of one percent (0.75%) of the Purchase Price, and (iv) any
exceptions or encumbrances to title created by Seller or any Seller’s Affiliate
after the Effective Date.  Purchaser shall have the right to apply any portion
of the Purchase Price at Closing to satisfy, cure and discharge any of the
liens, security interests and encumbrances that Seller is required to cure
pursuant to this Section 6.3(b).  Notwithstanding anything to the contrary in
this Agreement or the Other PSAs, the mandatory cure cap set forth as to all
liens described in clause (iii) of this Section 6.3(b) (i.e., three-quarters of
one percent (0.75%) of the Purchase Price) is an aggregate amount to be applied
with respect to Seller under this Agreement and the seller under the Other PSAs
and may be reached solely under this Agreement or either of the Other PSAs, or
partially under this Agreement and the Other PSAs.

 

(c)           Purchaser shall accept title to the Real Property subject to any
and all violations, provided that Seller shall, at or prior to Closing, pay any
outstanding fines, penalties and interest thereon up to an aggregate amount of
$750,000.00 which are in liquidated sums on the face of such violations.  In the
event that there are such amounts outstanding in excess of $750,000.00 (the
“Violation Penalty Excess”), Purchaser may, within three (3) Business Days after
being notified or obtaining knowledge that such Violation Penalty Excess exists
or, if sooner, before Closing, (i) waive such Violation Penalty Excess and
proceed to the Closing, or (ii) amend this Agreement to remove the individual
Property(ies) affected by such Violation Penalty Excess and reduce the Purchase
Price by an amount equal to the

 

20

--------------------------------------------------------------------------------



 

Allocation for such Property(ies); provided, however, if Purchaser exercises the
foregoing Property(ies) removal right, Seller may within three (3) Business Days
thereafter or, if sooner, before Closing agree to also pay the Violation Penalty
Excess in which case the Purchaser’s election to remove such Property(ies) shall
be null and void, ab initio, and this Agreement shall continue in full force and
effect with Seller obligated to also pay the Violation Penalty Excess. 
Notwithstanding anything to the contrary in this Agreement or the Other PSAs,
the $750,000.00 mandatory violation penalty payment cap set forth in this
Section 6.3(c) is an aggregate amount to be applied with respect to Seller under
this Agreement and the seller under the Other PSAs and may be reached solely
under this Agreement or either of the Other PSAs, or partially under this
Agreement and the Other PSAs.

 

ARTICLE VII

INTERIM OPERATING COVENANTS AND ESTOPPELS

 

Section 7.1            Interim Operating Covenants.  Seller makes the following
covenants to Purchaser:

 

(a)           Operations.  From the Effective Date until Closing:

 

Seller will continue to operate, manage and maintain the Real Property and the
Improvements in the ordinary course of Seller’s business and substantially in
accordance with Seller’s present practice, subject to ordinary wear and tear and
further subject to Article XI of this Agreement, and not postpone any regularly
scheduled maintenance as a result of this transaction.  Seller shall comply in
all material respects with its obligations, as landlord, under all Leases. 
Seller shall not amend, renew, extend or terminate any existing Lease, or enter
into any new Lease without Purchaser’s prior written consent, which consent may
be given or denied in Purchaser’s sole discretion.  After January 25, 2019,
Seller shall not initiate or settle any tax appeal for the tax year in which the
Closing is scheduled to occur or tax years thereafter, without Purchaser’s prior
written consent, which consent may be given or denied in Purchaser’s sole
discretion.  Seller shall not have the right to prosecute or settle any tax
appeals for tax years prior to the year in which the Closing occurs without
Purchaser’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed.  Seller shall maintain in full force and
effect all insurance policies currently in effect with respect to the Property.
Seller shall comply in all material respects with its obligations under the
Association Documents.  Seller shall not amend, modify, renew, extend,
terminate, or enter into any new agreements with respect to, any Association
Document without Purchaser’s prior written consent, which consent may be given
or denied in Purchaser’s sole discretion.

 

(b)           Compliance with Governmental Regulations. From the Effective Date
until Closing, Seller will not knowingly take any, or refrain from taking,
action that Seller knows would result in a failure to comply in all material
respects with all Governmental Regulations applicable to the Property, it being
understood and agreed that prior to Closing, Seller will have the right to
contest any such Governmental Regulations in a manner that is not adverse to any
Property.

 

(c)           Service Contracts. From the expiration of the Evaluation Period
until Closing, Seller will not (i) enter into any Service Contract unless such
Service Contract is on terms substantially the same as the Service Contract
which it is replacing and is terminable on thirty (30) days’ notice without
penalty or unless Purchaser consents thereto in writing, which approval will not
be unreasonably withheld, delayed or conditioned or (ii) terminate any Service
Contracts unless Purchaser consents thereto in writing, which approval will not
be unreasonably withheld, delayed or conditioned.  On or before the expiration
of the Evaluation Period, Purchaser shall notify Seller in writing of any
Service Contracts which Purchaser wants to terminate on or after the Closing
Date, to the extent the same can be terminated, WITH TIME BEING OF THE ESSENCE
WITH RESPECT TO SUCH NOTICE.  At Closing, Purchaser shall assume all Service
Contracts. Seller shall deliver to Purchaser at Closing a termination letter
from Purchaser with respect to any Service Contracts which Purchaser has so
identified for termination on or

 

21

--------------------------------------------------------------------------------



 

after the Closing Date, to the extent the same can be terminated (collectively,
the “Service Contracts Termination Notices”).  Any and all costs accruing on or
after the Closing Date under any Service Contract, whether or not terminated by
Purchaser on or after the Closing Date, shall be borne entirely by Purchaser.

 

(d)           Notices. To the extent received by Seller from the Effective Date
until Closing, Seller shall promptly deliver to Purchaser copies of any written
notice (i) from a Tenant or the Association, or (ii) that alleges a violation of
any Governmental Regulations.

 

(e)           No Advance Rent.  Seller has not sent invoices to or charged
Tenants for and, without Purchaser’s prior written consent, will not (except if
otherwise expressly provided in a Lease and subject to proper apportionment
thereof in accordance with this Agreement) send invoices to or charge Tenants
for so called fixed or base rent (for avoidance of doubt not to include any
security deposits, additional rent, percentage rent or any other type of rent)
more than one month in advance.  However, if any such fixed or base rent is
nevertheless paid to Seller, such rent shall be subject to proper apportionment
thereof in accordance with this Agreement.

 

(f)            Bill and Invoices.  Seller shall remain responsible after the
Closing for all bills and invoices received by Seller for labor, goods and
materials, services and utility charges contracted for by Seller for its own
account with respect to the Property for which Seller is responsible relating to
the period prior to Closing and otherwise subject to apportionment and/or
Purchaser’s assumption thereof pursuant to the terms and conditions of this
Agreement and/or the Closing documents executed by Purchaser.

 

(g)           No Alteration.  Subject to rights of tenants and landlord’s
obligations under the applicable Lease, Seller shall not undertake or perform or
allow to be undertaken or performed any construction, demolition, alteration or
similar activities of or at the Real Property, except in connection with any
repair and/or replacement work, which shall be performed by Seller as necessary
in order to keep and maintain the Real Property in good order and repair.

 

(h)           No Transfers Encumbrances.  Between the Effective Date and
Closing, Seller (i) shall not sell or otherwise transfer, or permit the sale or
transfer of, the Property or any portion thereof and (ii) shall not subject the
Property to, or consent to the Property becoming subject to, any liens,
encumbrances, covenants, conditions, easements, rights of way, agreements or
other similar matters.

 

Section 7.2            Tenant Estoppels.  It will be a condition to Purchaser’s
obligation to close hereunder that Seller obtain a Tenant Estoppel from (i) the
Major Tenant and (ii) other Tenants or, together with the sellers under the
Other PSAs, “Tenants” under and as defined in the Other PSAs to the extent
required to bring the aggregate rented square footage covered by Tenant
Estoppels to no less than 75% (the “Required Percentage”) of the aggregate
rented square footage of the Improvements under this Agreement and the Other
PSAs, on a combined basis and deliver, together with the sellers under the Other
PSAs, such Tenant Estoppels to Purchaser at least three (3) Business Days prior
to Closing.  Notwithstanding anything to the contrary set forth above, in no
event shall the square footage demised pursuant to a Lease or a “Lease” under
and as defined in the Other PSAs, that is scheduled to expire prior to or within
sixty (60) days after the Scheduled Closing Date, be included in calculating
such rented square footage.

 

Seller has delivered by email to Purchaser’s counsel a draft Tenant Estoppel for
the Major Tenant.  Purchaser has approved the draft of Major Tenant Estoppel. At
a time selected by Seller but in any event no later than five (5) Business Days
after Purchaser’s timely deposit with the Escrow Agent of the Additional Earnest
Money Deposit pursuant to Section 4.1 above, Seller shall deliver a draft Major
Tenant Estoppel to the Major Tenant for execution.  Seller may, but is not
required to, deliver by email draft non-Major Tenant Estoppels to Purchaser’s
counsel for review and comment.  At a time selected by

 

22

--------------------------------------------------------------------------------



 

Seller but in any event no later than five (5) Business Days after Purchaser’s
timely deposit with the Escrow Agent of the Additional Earnest Money Deposit
pursuant to Section 4.1 above, Seller shall deliver a draft Tenant Estoppel to
each respective non-Major Tenant for execution. Seller will use commercially
reasonable efforts to obtain and deliver to Purchaser a Tenant Estoppel from all
Tenants.  Furthermore, Seller shall be obligated to deliver to Purchaser any
Tenant Estoppel in the form that Seller receives from a Tenant even if the
Required Percentage has been achieved.  Seller shall not be in default of its
obligations hereunder if the Major Tenant or Tenant fails to deliver a Tenant
Estoppel, or delivers a Tenant Estoppel which is not in accordance with this
Agreement.  Seller agrees to deliver by email (NOTING IN SUCH EMAIL THE DEEMED
APPROVAL PROVISIONS OF THIS SECTION FOR PURCHASER’S FAILURE TO TIMELY RESPOND)
to Purchaser (sent to Tim Jones - tjones@rmcdev.com, Sandy Spring -
sspring@rmcdev.com, Jeremy Frank - jfrank@rmcdev.com, Christian Wallace -
cwallace@rmcdev.com, Renee Fuller - rfuller@rmcdev.com, Richard J. Shea, Jr. —
rshea@cbshealaw.com, Christopher R. Shea — cshea@cbshealaw.com, Lisa Neary —
lneary@cbshealaw.com, and Alicia Davis - Alicia.Davis@cwt.com), each executed
Tenant Estoppel within three (3) Business Days after Seller’s receipt of the
same from the applicable Tenant.  If Purchaser fails to provide comments by
email (sent to Brian Primost - bprimost@mack-cali.com, Lawrence Reiss -
LReiss@mack-cali.com, Susan Epstein- SEpstein@mack-cali.com, and Miles Borden -
mborden@seyfarth.com) to any such executed estoppel certificate within three
(3) Business Days’ after Purchaser’s  receipt thereof by an email containing the
requisite deemed approval provisions described in the immediately preceding
sentence, Purchaser shall be deemed to have approved and accepted such Tenant
Estoppel, WITH TIME BEING OF THE ESSENCE WITH RESPECT TO PROVIDING ANY SUCH
COMMENTS.  Notwithstanding anything to the contrary, Purchaser shall have no
right to object to a Tenant Estoppel based on information disclosed by Seller or
made available to Purchaser, or otherwise known by Purchaser, if (i) (x) prior
to 6:00 p.m. on the Effective Date, Seller has disclosed to Purchaser in the
Data Room materials which expressly and clearly confirm, or expressly and
clearly support, any statement in such estoppel certificate, or (y) after 6:00
p.m. on the Effective Date, but prior to the expiration of the Evaluation
Period, Seller has disclosed to Purchaser by email (sent to Tim Jones -
TJones@rmcdev.com, and Richard Shea - RShea@cbshealaw.com) and by posting in the
Data Room, materials that are described in such email as “DISCLOSURE MATERIALS”
and which expressly and clearly confirm, or expressly and clearly support, any
statement in such estoppel certificate; or (ii) Purchaser obtains actual
knowledge prior to the expiration of the Evaluation Period, including, without
limitation, as a result of Purchaser’s due diligence tests, investigations and
inspections of the Property that expressly and clearly confirm, or expressly and
clearly support, any such statement in such Tenant Estoppel.  Purchaser’s actual
knowledge for all purposes of this Agreement shall be deemed to mean the actual
knowledge (as opposed to constructive or imputed) of Timothy Jones and/or Jeremy
M. Frank, without any independent investigation or inquiry whatsoever.

 

“Tenant Estoppel” means an estoppel certificate from a Tenant (i) substantially
in the form annexed hereto as Exhibit H, or (ii) otherwise substantially in the
form, or limited to the substance, prescribed by or attached to such Tenant’s
Lease provided that such alternative estoppel certificate does not (1) reflect a
continuing material default by landlord or a material default by Tenant under
the applicable Lease (unless prior to the expiration of the Evaluation Period,
Seller has disclosed or made available to Purchaser information regarding such
default pursuant to the standards set forth above, or Purchaser otherwise has
actual knowledge of such default, subject to and as provided in the penultimate
sentence of the immediately preceding paragraph) or (2) contain a material
adverse discrepancy, statement or information which is clearly inconsistent with
the applicable Lease or contrary to the statements provided for in the form
estoppel certificate.  A Tenant Estoppel may (I) contain substantiality,
knowledge and other such qualifiers, (II) delete the updated certification
paragraph and add the bracketed language set forth in the form Tenant Estoppel
annexed hereto as Exhibit H or (III) contain non-substantial deviations from the
requested estoppel certificate or the estoppel certificate prescribed by or
attached to such tenant’s lease, and Purchaser acknowledges that none of the
foregoing will allow Purchaser to claim that a Tenant Estoppel is unacceptable. 
Tenant Estoppels shall be dated within sixty

 

23

--------------------------------------------------------------------------------



 

(60) days of Closing (unless the Scheduled Closing Date has been adjourned for
any reason (including a request by Purchaser for adjournment agreed to by
Seller) by Purchaser).

 

In the event Seller is unable to obtain Tenant Estoppels to the extent required
to be delivered as a condition to Closing pursuant to the first paragraph of
this Section, Seller and/or Purchaser may, but are not obligated to, elect to
extend the Scheduled Closing Date one (1) time for up to an additional thirty
(30) days in order to satisfy such Tenant Estoppel condition to Closing, and if
Purchaser so elects, it may deal directly with Tenants to obtain the Tenant
Estoppels. If Seller is unable to obtain a Tenant Estoppel from a Major Tenant,
Purchaser shall have the option, to be exercised within two (2) Business Days
prior to Closing, to amend this Agreement to remove the individual Property
having the leasehold of such Major Tenant from this Agreement. If Purchaser so
elects to amend this Agreement, the Purchase Price shall be accordingly reduced
by the Allocation for such individual Property, and the parties shall enter into
an amendment to this Agreement confirming the removal of such individual
Property and the applicable reduction of the Purchase Price.

 

Section 7.3            Intentionally Omitted.

 

Section 7.4            SNDAs.  (a)  It will be a condition to Purchaser’s
obligation to close hereunder that Seller obtain an SNDA from each SNDA Tenant. 
Purchaser has delivered by email to Seller a draft SNDA for each SNDA Tenant. 
At a time selected by Seller but in any event no later than five (5) Business
Days after Purchaser’s timely deposit with the Escrow Agent of the Additional
Earnest Money Deposit pursuant to Section 4.1 above, Seller shall deliver a
draft SNDA to each respective SNDA Tenant for execution.  Seller will use
commercially reasonable efforts to obtain and deliver to Purchaser an SNDA from
each SNDA Tenant.  Seller shall not be in default of its obligations hereunder
if any SNDA Tenant fails to deliver an SNDA, or delivers an SNDA which is not in
accordance with this Agreement.  Seller agrees to deliver by email (NOTING IN
SUCH EMAIL THE DEEMED APPROVAL PROVISIONS OF THIS SECTION FOR PURCHASER’S
FAILURE TO TIMELY RESPOND) to Purchaser (sent to Tim Jones - tjones@rmcdev.com,
Sandy Spring - sspring@rmcdev.com, Jeremy Frank - jfrank@rmcdev.com, Christian
Wallace - cwallace@rmcdev.com, Renee Fuller - rfuller@rmcdev.com, Richard J.
Shea, Jr. — rshea@cbshealaw.com, Christopher R. Shea — cshea@cbshealaw.com, Lisa
Neary — lneary@cbshealaw.com, and Alicia Davis - Alicia.Davis@cwt.com), each
executed SNDA within three (3) Business Days’ after Seller’s receipt of the same
from the applicable SNDA Tenant.  If Purchaser fails to provide comments by
email (sent to Brian Primost - bprimost@mack-cali.com, Lawrence Reiss -
LReiss@mack-cali.com, Susan Epstein- SEpstein@mack-cali.com, and Miles Borden -
mborden@seyfarth.com) to any such executed SNDA within three (3) Business Days’
after Purchaser’s receipt thereof by an email containing the requisite deemed
approval provisions described in the immediately preceding sentence, Purchaser
shall be deemed to have approved and accepted such SNDA, WITH TIME BEING OF THE
ESSENCE WITH RESPECT TO PROVIDING ANY SUCH COMMENTS.

 

“SNDA” means a subordination, non-disturbance and attornment Agreement from an
SNDA Tenant, (i) substantially in the form annexed hereto as Exhibit R, or
(ii) otherwise substantially in the form, or limited to the substance,
prescribed by or attached to such tenant’s lease.  An SNDA may (I) contain
substantiality, knowledge and other such qualifiers, or (II) contain
non-substantial deviations from or commercially reasonable comments to the
requested SNDA or the SNDA prescribed by or attached to such tenant’s lease,
and, subject to Purchaser’s lender’s acceptance of the SNDA (not to be
unreasonably withheld, conditioned or delayed), Purchaser acknowledges that none
of the foregoing will allow Purchaser to claim that an SNDA  is unacceptable.

 

In the event Seller is unable to obtain an SNDA to the extent required to be
delivered as a condition to Closing pursuant to the first paragraph of this
Section, Seller and/or Purchaser may, but are not obligated to, elect to extend
the Scheduled Closing Date one (1) time for up to an additional thirty (30) days
in order to satisfy such SNDA condition to Closing, and if Purchaser so elects,
it may deal

 

24

--------------------------------------------------------------------------------



 

directly with SNDA Tenants to obtain the SNDAs.  If Seller is unable to obtain
an SNDA from an SNDA Tenant, Purchaser shall have the option, to be exercised
within two (2) Business Days prior to Closing, to amend this Agreement to remove
the individual Property having the leasehold of such SNDA Tenant from this
Agreement.  If Purchaser so elects to amend this Agreement, the Purchase Price
shall be accordingly reduced by the Allocation for such individual Property, and
the parties shall enter into an amendment to this Agreement confirming the
removal of such individual Property and the applicable reduction of the Purchase
Price.

 

(b)           If requested by an SNDA Tenant, and SNDA Tenant is entitled to the
same under its Lease, Purchaser shall reimburse the reasonable costs and
expenses of such SNDA Tenant in connection with the negotiation, execution and
delivery of an SNDA, which shall be paid by Purchaser at Closing or the
termination of this Agreement, or if requested by an SNDA Tenant thereafter and
SNDA Tenant is entitled to the same under its Lease, within ten (10) days after
demand, and which payment obligation shall be a Closing Surviving Obligation or
a Termination Surviving Obligation.

 

Section 7.5            Rights of First Offer; and Built-In Gain.

 

(a)           Seller has informed Purchaser that the parties described on
Schedule 7.5 attached hereto and made a part hereof (collectively, the “ROFO
(RM) Party”) possess certain rights of first offer (the “ROFO (RM) Rights”) and
other protections to prevent the recognition of gain (the “Tax Protection
Rights”) pursuant to the Contribution and Exchange Agreement (RM), including,
without limitation, Section 27 of the Contribution and Exchange Agreement (RM)
and Sections 1.1.1 through 1.1.9 of that certain Second Amendment to
Contribution and Exchange Agreement (RM), dated June 27, 2000  (the “Second
Amendment (RM)”).

 

By signing this Agreement, subject to any ROFO (RM) Exception Condition, each
ROFO (RM) Party hereby, now and hereafter, as of the Effective Date,
(1) permanently waives and terminates any and all of its ROFO (RM) Rights under
the Contribution and Exchange Agreement (RM),  (2) agrees that such ROFO (RM)
Rights under the Contribution and Exchange Agreement (RM) are hereby terminated
and of no further force and effect and (3) releases Seller, MCRC, MCRLP,
Purchaser, HIG, any Permitted Assignee and their respective successors and
assigns from any and all obligations and liabilities (including, without
limitation, any tax liabilities or other liability or payment specified in the
Contribution and Exchange Agreement (RM) or otherwise available by law or
equity) with respect to or in connection with the ROFO (RM) Rights under the
Contribution and Exchange Agreement (RM), except for obligations or liabilities
with respect to Continuing Tax Protection Rights.  At Closing Seller shall
deliver to Purchaser and to the Title Company an affidavit in the form attached
hereto as Exhibit Q (the “ROFO (RM) Affidavit”).

 

By signing this Agreement, subject to any ROFO (RM) Exception Condition and
except for the Continuing Tax Protection Rights, each ROFO (RM) Party hereby,
now and hereafter, as of the Effective Date, (1) permanently waives and
terminates any and all of its Tax Protection Rights under the Contribution and
Exchange Agreement (RM), (2) agrees that such Tax Protection Rights under the
Contribution and Exchange Agreement (RM) are hereby terminated and of no further
force and effect and (3) releases Seller, MCRC, MCRLP and their respective
successors and assigns from any and all obligations and liabilities (including,
without limitation, any tax liabilities or other liability or payment specified
in the Contribution and Exchange Agreement (RM) or otherwise available by law or
equity) with respect to or in connection with the Tax Protection Rights under
the Contribution and Exchange Agreement (RM). For purposes hereof, the
“Continuing Tax Protection Rights” are as follows:

 

(i)            notwithstanding anything herein to the contrary, those Limited
Agreements of Indemnity executed by each ROFO (RM) Party (collectively, the
“Indemnities”) shall, to the extent not terminated, continue in full force and
effect after the Closing (subject to the terms and conditions of those
Indemnities) and each ROFO (RM) Party shall continue to be entitled to all
rights set

 

25

--------------------------------------------------------------------------------



 

forth in Section 1.1.6 of the Second Amendment relating to the ROFO (RM) Party’s
right to execute guarantees or indemnities relating to debt of MCRC or MCRLP;
and

 

(ii)           to the extent that Seller or any of its Affiliates undertakes any
Section 1031 Exchange, Seller shall not enter into any Section 1031 Exchanges
for any non-LKE Properties unless all LKE Properties are the subject of one or
more Section 1031 Exchanges; provided that, none of Seller, MCRC, MCRLP, their
respective Affiliates or their respective successors and assigns shall have any
liability to any ROFO (RM) Party if (x) Seller or any of its Affiliates elect
not to pursue any such Section 1031 Exchange with respect to one or more LKE
Property(ies), (y) any such Section 1031 Exchange with respect to any LKE
Property fails to occur (in whole or part) or is otherwise ineffective for any
reason or (z) any ROFO (RM) Party recognizes any gain as a result of clauses
(x) or (y) above, or from the sale of the Personal Property associated with any
such LKE Property.  However, notwithstanding the foregoing, no ROFO (RM) Party
is waiving any claim arising from any LKE Properties excluded from a
Section 1031 Exchange in favor of any non-LKE Properties being included in a
Section 1031 Exchange.

 

For avoidance of doubt, the waivers, terminations and releases in this
Section 7.5(a) by each ROFO (RM) Party with respect to the ROFO (RM) Rights and
the Tax Protection Rights under the Contribution and Exchange Agreement (RM)
apply to any individual Propert(ies) that are removed from the terms of this
Agreement pursuant to any provisions hereof, except if the Closing does not
occur due to any ROFO (RM) Exception Condition and except for Continuing Tax
Protection Rights.  The provisions of this Section 7.5(a) shall survive (i) the
Closing, including a Closing as a result of Purchaser’s exercise of its specific
performance rights pursuant to this Agreement or (ii) a termination of this
Agreement; however, notwithstanding anything herein to the contrary, the
provisions of this Section 7.5(a) shall be null and void ab initio, if the
Closing does not occur due to any of the following reasons (each a, “ROFO (RM)
Exception Condition”):

 

(1)           the termination of this Agreement due to a failure of a condition
precedent to Purchaser’s obligation to close under (I) Section 9.1(a) - except
due to a failure under Section 10.3(r), (II) Section 9.1(b) or
(III) Section 9.1(c); or

 

(2)           the termination of this Agreement due to Purchaser’s failure to
deliver a Notice to Proceed under Section 5.3(c); or

 

(3)           the exercise of Purchaser’s right to terminate this Agreement
pursuant to Article XI in the case of a Total Damage Event.

 

(b)           Intentionally Omitted.

 

(c)           By signing this Agreement, MCRLP and MCRC agree that the
provisions of Section 26.4 of the Contribution and Exchange Agreement (RM),
including, without limitation, those restricting the development of Competitive
Uses (as defined therein), are hereby terminated and the RM Group (as defined
therein) are hereby released from any and all obligations or liabilities with
respect thereto, except if the Closing does not occur due to a failure of a
Section 9.2 condition precedent to Seller’s obligation to close, or the exercise
of Purchaser’s right to terminate this Agreement pursuant to Article XI in the
case of a Total Damage Event, or the termination of this Agreement due to
Purchaser’s failure to deliver a Notice to Proceed pursuant to Section 5.3(c). 
The provisions of this Section 7.5(c) will survive the Closing or the
termination of this Agreement.

 

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

 

Section 8.1            Seller’s Representations and Warranties. The following
constitute representations and warranties of Seller, which representations and
warranties shall be true as of the

 

26

--------------------------------------------------------------------------------



 

Effective Date.  Subject to the exceptions set forth on Schedule 8.1 attached
hereto and made apart hereof, and to the limitations set forth in Section 8.3,
Seller represents and warrants to Purchaser the following:

 

(a)           Status. Seller is a limited liability company, duly organized and
validly existing under the laws of the State of Connecticut.

 

(b)           Authority. The execution and delivery of this Agreement and all
documents to be delivered by Seller at the Closing and the performance of
Seller’s obligations hereunder and under such other documents, have been or will
be duly authorized by all necessary actions on the part of Seller, and this
Agreement constitutes the legal, valid and binding obligation of Seller.

 

(c)           Non-Contravention.  The execution and delivery of this Agreement
by Seller and the consummation by Seller of the transactions contemplated hereby
will not violate any judgment, order, injunction, decree, regulation or ruling
of any court or Authority, or conflict with, result in a breach of, or
constitute a default under the organizational documents of Seller, any note or
other evidence of indebtedness, any mortgage, deed of trust or indenture, or any
lease, other material agreement or instrument to which Seller is a party or by
which it is bound.

 

(d)           Suits and Proceedings.  There are no legal actions, suits or
similar proceedings pending and served, or to Seller’s Knowledge, threatened in
writing, against Seller or the Property which are not adequately covered by
existing insurance.

 

(e)           Non-Foreign Entity.  Seller is not a “foreign person” or “foreign
corporation” as those terms are defined in the Code and the regulations
promulgated thereunder.

 

(f)            Tenants.  As of the date of this Agreement, the only tenants of
the Real Property are tenants pursuant to the Leases set forth on the Lease
Schedule annexed hereto and made a part hereof as Exhibit G.  The Documents made
available to Purchaser pursuant to Section 5.2 hereof include true, correct and,
in all material respects, complete copies of all of the Leases listed on
Exhibit G.

 

(g)           Service Contracts.  The Documents made available to Purchaser
pursuant to Section 5.2 hereof include true, correct and, in all material
respects, complete copies of all Service Contracts listed on Exhibit F.

 

(h)           Leasing Commission Agreements. (i) The Leasing Commission
Agreements are listed on Exhibit J, and there are no other Leasing Commission
Agreements, and (ii) the Documents made available to Purchaser pursuant to
Section 5.2 hereof include true, correct and, in all material respects, complete
copies of the Leasing Commission Agreements.

 

(i)            Intentionally Omitted.

 

(j)            Association Documents.  The Documents made available to Purchaser
pursuant to Section 5.2 hereof include true, correct and, in all material
respects, complete copies of all Association Documents.  With respect to the
Association Documents:

 

(i)            To Seller’s Knowledge, the documents are in full force and effect
and have not been modified, or amended;

 

(ii)           Seller has not received or given any written notice of any
party’s default thereunder that has not been cured;

 

(iii)          To Seller’s Knowledge, there exists no default on the part of any
other party under such documents;

 

27

--------------------------------------------------------------------------------



 

(iv)          There exists no default on the part of Seller under such documents
and Seller has not taken (or failed to take) any act which, with the giving of
notice and/or the passing of time, would be a default under the such documents;
and

 

(v)           To Seller’s Knowledge, there are no pending proceedings or pending
claims by or against the Association.

 

(k)           Insurance.  Seller currently maintains all property, liability,
rental income or business interruption and other insurance policies relating to
the Property or the use or occupancy thereof by Seller or any of Seller’s
affiliates, and is in compliance with such limits of coverage and deductible
amounts as are required under any applicable leases or mortgages, and such
current insurance policies are in full force and effect.

 

(l)            ERISA; Employees.  All employees at the Real Property are
employees of Seller or Seller’s Affiliates.  There are no union contracts,
collective bargaining agreements, pension, profit-sharing, bonus, employment
contracts or other employee benefit plans, contracts or agreements relating to
current or past employees of Seller or Seller’s Affiliates at the Real
Property.  There is no pending or to Seller’s Knowledge, threatened attempt to
organize a labor union covering employees at the Real Property.  There are not
and have not been any pending or, to Seller’s Knowledge, threatened employment
strikes, work stoppages, work slowdown, picketing, lockout or other material
labor dispute involving the Real Property for the period Seller has owned the
Real Property.  (i) Seller has not received written notice or, to Seller’s
Knowledge, oral notice of any actual or alleged violations of any applicable
labor and employment laws, including any applicable laws respecting labor
relations, employment discrimination, disability rights or benefits,
occupational health and safety, worker’s compensation, affirmative action,
unemployment compensation, leaves of absence, plant closures, mass layoffs,
immigration and wages and hours and (ii) there are no charges, complaints or
lawsuits pending or, to Seller’s Knowledge, threatened against Seller regarding
employment matters at the Real Property, and there are no Governmental Authority
audits, examinations or investigations pending or threatened in writing against
Seller regarding employment matters at the Real Property.  With respect to the
Real Property, Seller is not required to contribute to a “multiemployer plan” as
defined under ERISA in connection with the operation of the Real Property.

 

(m)          Notices from Governmental Authorities.  To Seller’s Knowledge,
Seller has not received from any governmental authority written notice of any
material violation of any laws applicable (or alleged to be applicable) to the
Property, or any part thereof, that has not been corrected, except as may be
reflected by the Documents.

 

(n)           Consents.  No consent, waiver, approval or authorization is
required from any person or entity (that has not already been obtained) in
connection with the execution and delivery of this Agreement by Seller or the
performance by Seller of the transactions contemplated hereby.

 

(o)           Anti-Terrorism.  Neither Seller, nor any officer, director,
shareholder, partner, investor or member of Seller is named by any Executive
Order of the United States Treasury Department as a terrorist, a “Specially
Designated National and Blocked Person,” or any other banned or blocked person,
entity, nation or transaction pursuant to any law, order, rule or regulation
that is enforced or administered by the Office of Foreign Assets Control
(collectively, an “Identified Terrorist”).  Seller is not engaging in this
transaction on the behalf of, either directly or indirectly, any Identified
Terrorist.

 

(p)           Insolvency.  Seller is not subject to any pending voluntary or
involuntary proceedings under any federal, state or local insolvency laws. There
is no action or proceeding pending or, to Seller’s Knowledge, threatened in
writing against Seller or relating to the Property, which challenges or impairs
Seller’s ability to execute or perform its obligations under this Agreement or
against or with respect to the Property.  Seller has not (i) made a general
assignment for the benefit of creditors,

 

28

--------------------------------------------------------------------------------



 

(ii) filed any voluntary petition in bankruptcy or suffered the filing of any
involuntary petition by Seller’s creditors, (iii) suffered the appointment of a
receiver to take possession of all, or substantially all, of Seller’s assets, or
(iv) suffered the attachment or other judicial seizure of all, or substantially
all, of Seller’s assets.

 

(q)           Conflicting Rights.  No rights of first offer, rights of first
refusal, purchase options or other preemptive rights regarding the acquisition
of the Property or any portion thereof or any direct or indirect ownership
interest therein exist under the organizational documents of Seller or any
direct or indirect owner of Seller or under any agreement by which Seller, the
Property, any portion thereof or any direct or indirect owner of Seller is or
may be bound or affected including, without limitation, subject to
Section 7.5(a), under the Contribution and Exchange Agreement (RM).  The ROFO
(RM) Rights do not run with the land and will not be binding on the Purchaser
after the Closing.

 

(r)            Leases; and AR Aging Report.  With respect to each Lease:  (i) to
Seller’s Knowledge, each Lease is in full force and effect, and no material
uncured breach or default exists on the part of the landlord or Tenant
thereunder; (ii) the Tenant under each Lease has accepted possession of its
leased premises in their present condition; (iii) to Seller’s Knowledge, the
landlord under each of the Leases has no unfulfilled material obligation to
construct, install, or repair any improvements or facilities for the Tenant
under any of the Leases; (iv) except as expressly required under a Lease, no
fixed or base rent (for avoidance of doubt not to include any security deposits,
additional rent, percentage rent or any other type of rent) called for under any
of the Leases has been paid more than one month in advance of its due date;
(v) to Seller’s Knowledge, no Tenant is asserting any material claim of offset
or other material defense in respect of its or the landlord’s obligations under
its Lease; and (vi) to Seller’s Knowledge, no Tenant is entitled to any material
concession, rebate, allowance, or period of occupancy free of rent except as set
forth in its Lease.  The Accounts Receivable Aging Report attached hereto as
Schedule 8.1(r) with respect to Lease rental payments is true, correct and
complete as of the “run date” of such report.  To the extent Purchaser approves,
or is deemed to have approved pursuant to Section 7.2, any Tenant Estoppel which
contains facts inconsistent with the foregoing, this Section shall be deemed to
be modified to the extent necessary to comply with the terms of such Tenant
Estoppel.

 

(s)            Environmental Condition.  To Seller’s Knowledge, neither the Real
Property nor the Improvements are currently the site of any activity that would
violate, in any material respect, any past or present environmental law or
regulation of any governmental body or agency having jurisdiction.

 

(t)            Tax Proceedings.  To Seller’s Knowledge, there are no pending tax
reduction or tax certiorari proceedings pending with respect to the Real
Property and Improvements.

 

(u)           Condemnation, Zoning.  Seller has received no written notice of
and to Seller’s Knowledge there are no, (i) pending or contemplated annexation
or condemnation proceedings, or private purchase in lieu thereof, affecting or
which would affect the Real Property, or any part thereof, (ii) proposed or
pending proceeding to change or redefine the zoning classification of all or any
part of the Real Property, (iii) proposed or pending special assessments which
might affect the Real Property or any portion thereof, and (iv) no proposed
change(s) in any road patterns or grades with respect to the roads providing a
means of ingress and egress to the Real Property.  Seller agrees to furnish
Purchaser with a copy of any such notice promptly after receipt thereof.

 

(v)           Recorded Documents.  Seller has not received any written notice of
any claim of a monetary breach or other material breach (including, but not
limited to, a breach that would or could exist with the provision of notice
and/or the passage of time) by Seller with respect to any covenant, restriction
or other document of record to which Seller is a party or by which Seller is
bound.

 

(w)          No Disputes.  There is no pending or, to Seller’s Knowledge,
threatened judicial, municipal or administrative proceedings or investigation,
or labor or other disputes affecting the Property,

 

29

--------------------------------------------------------------------------------



 

the operation of the Property, or in which Seller is, will or may be a party by
reason of Seller’s ownership of the Property or any portion thereof, or which
would affect the sale of the Property in accordance with the terms hereof.

 

(x)           Documents Provided.  Although Seller is not making any
representation or warranty as to the truth or accuracy of any Documents, to
Seller’s Knowledge, true, correct and, in all material respects, complete copies
of the Documents have been provided or made available to Purchaser.

 

(y)           Seller’s Knowledge.  Seller represents that Dean Cingolani, and,
as to Lease and leasing representations, Jeff Warner are individuals affiliated
with Seller and by reason of their position, have knowledge concerning the
knowledge representations and warranties by Seller made in this Agreement. 
“Seller’s Knowledge” means the present actual (as opposed to constructive or
imputed) knowledge solely of Dean Cingolani, Senior Vice President of Property
Management of MCRC, the general partner of the Seller’s property manager, MCRLP,
and, as to Lease and leasing representations, Jeff Warner, Senior Vice President
of Leasing of MCRC, without any independent investigation or inquiry whatsoever.

 

Section 8.2            Purchaser’s Representations and Warranties.  Subject to
the limitations set forth in Section 8.3, Purchaser represents and warrants to
Seller the following:

 

(a)           Status. Purchaser is a duly organized and validly existing limited
liability company under the laws of the State of Delaware.

 

(b)           Authority. The execution and delivery of this Agreement and all
the documents to be delivered by Purchaser at the Closing and the performance of
Purchaser’s obligations hereunder, and under such other documents, have been or
will be duly authorized by all necessary actions on the part of Purchaser, and
this Agreement constitutes, and such other documents will at Closing constitute,
the legal, valid and binding obligation of Purchaser.

 

(c)           Non-Contravention.  The execution and delivery of this Agreement
by Purchaser and the consummation by Purchaser of the transactions contemplated
hereby will not violate any judgment, order, injunction, decree, regulation or
ruling of any court or Authority or conflict with, result in a breach of or
constitute a default under the organizational documents of Purchaser, any note
or other evidence of indebtedness, any mortgage, deed of trust or indenture, or
any lease or other material agreement or instrument to which Purchaser is a
party or by which it is bound.

 

(d)           Consents. Except for any consents binding on, or applicable to,
Seller or any Property, no consent, waiver, approval or authorization is
required from any person or entity (that has not already been obtained) in
connection with the execution and delivery of this Agreement by Purchaser or the
performance by Purchaser of the transactions contemplated hereby.

 

(e)           Anti-Terrorism.  Neither Purchaser, nor any officer, director,
shareholder, partner, investor or member of Purchaser is named by any Executive
Order of the United States Treasury Department as an Identified Terrorist. 
Purchaser is not engaging in this transaction on the behalf of, either directly
or indirectly, any Identified Terrorist.

 

Section 8.3            Survival of Representations and Warranties.  The
representations and warranties (but not covenants) of Seller and Purchaser set
forth in Article VIII, and/or the documents delivered by Seller and/or Purchaser
at Closing, will survive the Closing for a period of nine (9) months, after
which time they will merge into the Deed. Neither Seller nor Purchaser will have
any right to bring any action against the other party as a result of any untruth
or inaccuracy of such representations or warranties, unless and until the
aggregate amount of all liability and losses arising out of all such untruths or
inaccuracies, exceeds Seven Hundred Fifty Thousand and 00/100 Dollars
($750,000.00), however,

 

30

--------------------------------------------------------------------------------



 

once such threshold has been satisfied Seller and Purchaser, as applicable, may
bring such action with respect to the first dollar of such liability or losses
(i.e, the $750,000.00 is a threshold and not a deductible). In addition, in no
event will Seller’s or Purchaser’s liability for all such untruths or
inaccuracies exceed, in the aggregate, the sum of Ten Million and 00/100 Dollars
($10,000,000.00). Seller shall have no liability following Closing with respect
to any of such representations or warranties, if (i) (x) prior to 6:00 p.m. on
the Effective Date, Seller has disclosed to Purchaser in the Data Room materials
expressly and clearly confirm, or expressly and clearly contradict, or are
expressly and clearly in conflict with, any such representation or warranty of
Seller, or (y) after 6:00 p.m. on the Effective Date, but prior to the
expiration of the Evaluation Period, Seller has disclosed to Purchaser by email
(sent to Tim Jones - TJones@rmcdev.com, and Richard Shea - RShea@cbshealaw.com)
and by posting in the Data Room, materials that are described in such email as
“DISCLOSURE MATERIALS” and which expressly and clearly confirm, or expressly and
clearly contradict, or are expressly and clearly in conflict with, any such
representation or warranty of Seller; or (ii) Purchaser obtains actual knowledge
prior to the expiration of the Evaluation Period, including, without limitation,
as a result of Purchaser’s due diligence tests, investigations and inspections
of the Property that expressly and clearly contradicts, or is expressly and
clearly in conflict with, any of such Seller’s representations or warranties, or
(iii) prior to 6:00 p.m., Eastern Time on the date that is two (2) Business Days
prior to Closing, Seller provides notice to Purchaser that any such
representation or warranty is not true and correct, and in each case, Purchaser
nevertheless consummates the transaction contemplated by this Agreement.
Purchaser’s actual knowledge for all purposes of this Agreement shall be deemed
to mean the actual knowledge (as opposed to constructive or imputed) of Timothy
Jones and/or Jeremy M. Frank, without any independent investigation or inquiry
whatsoever.  The Closing Surviving Obligations and the Termination Surviving
Obligations will survive Closing without limitation unless a specified period is
otherwise provided in this Agreement. All other representations, warranties,
covenants and agreements made or undertaken by Seller under this Agreement,
unless otherwise specifically provided herein, will not survive the Closing but
will be merged into the Deed and other Closing documents delivered at the
Closing. Notwithstanding anything herein to the contrary, the foregoing survival
and liability limitations shall not be applicable with respect to (a) any breach
or default by a party, with respect to which the aggrieved party shall have its
applicable rights and remedies set forth in Article XIII; (b) Seller’s liability
for breach of Section 8.1(q); and (c) Seller’s liability for breach of the
Seller’s estoppel delivered pursuant to Section 10.3(y).

 

Notwithstanding anything to the contrary in this Agreement or the Other PSAs, as
to the seller and the purchaser under this Agreement or the Other PSAs,
respectively, the $750,000.00 floor and $10,000,000.00 cap set forth in the
paragraph immediately above and the $750,000.00 floor and $10,000,00.00 cap set
forth in the Other PSAs are aggregate amounts to be applied to this Agreement
and the Other PSAs and may be reached solely under this Agreement or either of
the Other PSAs, or partially under this Agreement and the Other PSAs, so that
the aggregate floor under this Agreement and the Other PSAs is $750,000.00 and
the aggregate cap under this Agreement and the Other PSAs is $10,000,000.00.

 

ARTICLE IX

CONDITIONS PRECEDENT TO CLOSING

 

Section 9.1            Conditions Precedent to Obligation of Purchaser.  The
obligation of Purchaser to consummate the transaction hereunder shall be subject
to the fulfillment on or before the Closing Date of all of the following
conditions, any or all of which (except as provided below) may be waived by
Purchaser, in its sole discretion, in writing or by proceeding to Closing:

 

(a)           Seller shall have delivered to Escrow Agent, Purchaser or
Purchaser’s counsel, as mutually agreed to prior to Closing by Seller’s and
Purchaser’s counsel, all of the items required to be delivered to Purchaser
pursuant to the terms of this Agreement, including but not limited to, those
provided for in Section 10.3.

 

31

--------------------------------------------------------------------------------



 

(b)           All of the representations and warranties of Seller contained in
this Agreement shall have been true and correct in all material respects when
made and shall be true and correct in all material respects as of the date of
Closing, with appropriate modifications permitted under this Agreement, it being
understood and agreed that, subject to the obligations of Seller under Sections
7.1 above and 10.3(k) below, and the provisions of Article XI below and
Article XIII below, after the expiration of the Evaluation Period, Purchaser
shall assume the risk of any adverse changes at the Property, including but not
limited to tenant defaults, the commencement of eviction actions in accordance
with this Agreement, the receipt of violation notices, and the termination of
Service Contracts  in accordance with this Agreement.

 

(c)           Seller shall have performed and observed, in all material
respects, all material covenants and agreements of this Agreement to be
performed and observed by Seller as of the Closing Date.

 

(d)           Intentionally Omitted.

 

(e)           As of the Closing there shall not be any of the following by or
against or with respect to Seller: (i) a case under Title 11 of the U.S. Code,
as now constituted or hereafter amended, or under any other applicable federal
or state bankruptcy law or other similar law; (ii) the appointment of a trustee
or receiver of any property interest; or (iii) an assignment for the benefit of
creditors.

 

(f)            The closing of the transactions contemplated under the Other PSAs
must occur simultaneously with the Closing on the Closing Date. Notwithstanding
anything to the contrary contained in this Agreement, this condition precedent
cannot be waived unilaterally by Purchaser.

 

(g)           The lead Title Company (or Commonwealth Land Title Insurance
Company, if Purchaser’s lead title company is not willing to do so), shall have
irrevocably committed to issue a Title Policy with respect to the Real Property
to Purchaser subject only to the Permitted Exceptions applicable thereto and, to
the extent permitted under applicable law and regulations, containing
affirmative coverage over the ROFO (RM) Rights and any other right of first
offer, right of first refusal, purchase option or any other potential right with
request to the Property, any portion thereof or any direct or indirect interest
therein under, or with respect to, the Contribution and Exchange Agreement (RM);
provided, however, that the issuance of the Title Policy pursuant to this
Section 9.1(g) shall not be a condition to Closing if Purchaser has failed to
wire the premiums therefor to Escrow Agent on the Closing Date or Purchaser has
failed as of Closing to satisfy all material conditions and requirements
applicable to Purchaser that are imposed by the Title Company as a condition to
the issuance of each such Title Policy.

 

(h)           Any other condition precedent to Purchaser’s obligation to close
the transactions set forth in this Agreement that is expressly set forth in this
Agreement.

 

(i)            This Agreement has not been terminated in accordance with its
express terms and conditions. Notwithstanding anything to the contrary contained
in this Agreement, this condition precedent cannot be waived unilaterally by
Purchaser.

 

Section 9.2            Conditions Precedent to Obligation of Seller.  The
obligation of Seller to consummate the transaction hereunder shall be subject to
the fulfillment on or before the Closing Date (or as otherwise provided) of all
of the following conditions, any or all of which (except as provided below) may
be waived in writing by Seller in its sole discretion:

 

(a)           Escrow Agent shall have received the Purchase Price as adjusted
pursuant to, and payable in the manner provided for, in this Agreement and has
been irrevocably authorized by Purchaser and is committed to deliver the same to
Seller.

 

32

--------------------------------------------------------------------------------



 

(b)           Purchaser shall have delivered to Escrow Agent, Seller or Seller’s
counsel, as mutually agreed to prior to Closing by Seller’s and Purchaser’s
counsel, all of the items required to be delivered to Seller pursuant to the
terms of this Agreement, including but not limited to, those provided for in
Section 10.2.

 

(c)           All of the representations and warranties of Purchaser contained
in this Agreement shall be true and correct in all material respects as of the
date of Closing (with appropriate modifications permitted under this Agreement
or not materially adverse to Seller).

 

(d)           Purchaser shall have performed and observed, in all material
respects, all material covenants and agreements of this Agreement to be
performed and observed by Purchaser as of the Closing Date.

 

(e)           The closing of the transactions contemplated under the Other PSAs
must occur simultaneously with the Closing on the Closing Date. Notwithstanding
anything to the contrary contained in this Agreement, this condition precedent
cannot be waived unilaterally by Seller.

 

(f)            This Agreement has not been terminated in accordance with its
express terms and conditions.  Notwithstanding anything to the contrary
contained in this Agreement, this condition precedent cannot be waived
unilaterally by Seller.

 

(g)           Purchaser shall have delivered to Seller, on or before March 8,
2019, a notice setting forth the names of those persons currently employed at
the Real Property by Seller (or its affiliated property manager) to whom
Purchaser, one of Purchaser’s Affiliates, or a third party property manager
being retained by Purchaser will make an offer of employment and the
compensation offered (the “Employee Notice”); and if Purchaser intends to make
no such offers, the Purchaser shall so state in the Employee Notice.  Purchaser
will make, or cause one of Purchaser’s Affiliates, or a third party property
manager being retained by Purchaser to make, such offers of employment and
employ any such employees accepting such offer as of the Closing Date.  For
avoidance of doubt, any such employees will be new “at will” employees of
Purchaser or Purchaser’s Affiliate(s) and neither Purchaser nor any Purchaser
Affiliate will assume any accrued liabilities or other obligations of Seller or
any Seller affiliate to any such employee.  Seller will defend, indemnify and
hold harmless Purchaser and Purchaser’s Affiliates from and against any such
claims by any such employees.

 

ARTICLE X

CLOSING

 

Section 10.1         Closing. The consummation of the transaction contemplated
by this Agreement shall take place on March 22, 2019 or such other date mutually
agreed to by Seller and Purchaser (as such date may be extended pursuant to the
terms and conditions of this Agreement, the “Scheduled Closing Date”), through
an escrow closing at the offices of the Escrow Agent.  At Closing, the events
set forth in this Article X will occur, it being understood that the performance
or tender of performance of all matters set forth in this Article X are mutually
concurrent conditions which may be waived in writing by the party for whose
benefit they are intended.

 

Section 10.2         Purchaser’s Closing Obligations. On the Closing Date,
Purchaser, at its sole cost and expense, will deliver to Escrow Agent the
following items (which shall be delivered by Escrow Agent to Seller upon
Closing); provided that Seller’s and Purchaser’s respective counsel may mutually
agree on the delivery of certain such items directly to Seller or Seller’s
counsel:

 

(a)           The Purchase Price, after all adjustments, credits and prorations
are made as herein provided, by Federal Reserve wire transfer of immediately
available funds, in accordance with the timing and other requirements of
Section 3.2;

 

33

--------------------------------------------------------------------------------



 

(b)           A counterpart original of the Assignment of Lease Obligations,
duly executed by Purchaser;

 

(c)           A counterpart original of the Assignment of Service Contracts,
duly executed by Purchaser;

 

(d)           Intentionally Omitted.

 

(e)           A counterpart original of the Assignment of Maintenance
Declaration, duly executed by Purchaser;

 

(f)            Evidence reasonably satisfactory to Seller and the Title Company
that the person executing the Assignment of Lease Obligations, the Assignment of
Service Contracts, the Assignment of Maintenance Declaration and the Tenant
Notice Letters on behalf of Purchaser has full right, power and authority to do
so;

 

(g)           Form of written notice executed by Purchaser and to be addressed
and delivered to the Tenants by Purchaser in accordance with Section 10.6
herein, acknowledging (i) the sale of the Property to Purchaser, (ii) that
Purchaser has received and that Purchaser is responsible for the Security
Deposit (specifying the exact amount of the Security Deposit) assigned or
credited to Purchaser pursuant to this Agreement, or noting that a letter of
credit Security Deposit is not transferrable and demanding replacement thereof
and (iii) directing all future rent and other sums to be paid to Purchaser or
whomever Purchaser shall designate (the “Tenant Notice Letters”); provided that,
pursuant to Section 10.4(a)(ii), if any Letter of Credit Security Deposit is not
transferrable, the applicable Tenant Notice Letter shall demand such Tenant to
deposit with Purchaser a replacement cash or letter of credit security deposit;

 

(h)           Form of written termination, executed by Purchaser and to be
addressed and delivered by Purchaser in accordance with Section 10.6 herein to
the service providers under Service Contracts which Purchaser has identified to
be terminated pursuant to Section 5.3(d) (the “Service Contract Termination
Notices”);

 

(i)            A counterpart of the Closing Statement, duly executed by
Purchaser;

 

(j)            A certificate, dated as of the date of Closing, stating that the
representations and warranties of Purchaser contained in Section 8.2 are true
and correct in all material respects as of the Closing Date (with appropriate
modification permitted under this Agreement or not materially adverse to
Seller);

 

(k)           Such executed transfer tax forms and such other documents as may
be reasonably necessary or appropriate to effect the consummation of the
transaction which is the subject of this Agreement including, but not limited
to, the City of Stamford transfer tax form, as applicable;

 

(l)            Intentionally omitted; and

 

(m)          Such other documents as may be reasonably necessary or appropriate
to effect the consummation of the transaction which is the subject of this
Agreement (provided, however, no such additional document shall expand any
obligation, covenant, representation or warranty of Purchaser or result in any
new or additional obligation, covenant, representation or warranty of Purchaser
under this Agreement beyond those expressly set forth in this Agreement).

 

Section 10.3         Seller’s Closing Obligations.  On the Closing Date, Seller,
at its sole cost and expense, will deliver to Escrow Agent the following
documents on a per Property or Properties basis as designated by Purchaser
(which shall be delivered by Escrow Agent to Purchaser upon Closing); provided

 

34

--------------------------------------------------------------------------------



 

that Seller’s and Purchaser’s respective counsel may mutually agree on the
delivery of certain such items directly to Purchaser or Purchaser’s counsel:

 

(a)           A bargain and sale deed without covenant against the grantor’s
acts in the form attached hereto as Exhibit L (the “Deed”), duly executed and
acknowledged by Seller, conveying to Purchaser the Real Property and the
Improvements located thereon, subject only to the Permitted Exceptions
applicable thereto;

 

(b)           A blanket assignment and bill of sale in the form attached hereto
as Exhibit D (the “Bill of Sale”), duly executed by Seller, assigning and
conveying to Purchaser title to the Personal Property;

 

(c)           A counterpart original of an assignment and assumption of Seller’s
interest, as lessor, in the Leases, Security Deposits and Leasing Commission
Agreements in the form attached hereto as Exhibit C (the “Assignment of Lease
Obligations”), duly executed by Seller, conveying and assigning to Purchaser all
of Seller’s right, title and interest, as lessor, in and to the Leases, Security
Deposits and Leasing Commission Agreements;

 

(d)           A counterpart original of an assignment and assumption of all of
Seller’s right, title and interest in and to the Service Contracts, but only to
the extent that same are assignable, and, to the extent assignable,  the
Licenses and Permits in the form attached hereto as Exhibit B (the “Assignment
of Service Contracts”), duly executed by Seller, conveying and assigning to
Purchaser all of Seller’s right, title, and interest, if any, in and to the
assignable Service Contracts and Licenses and Permits; provided, however, if any
such assignment is subject to the re-issuance by the vendor of a replacement
contract or warranty in favor of Purchaser, or confirmation that the vendor is
recognizing or approving such assignment, then Seller shall be permitted to
deliver such reissued contract or warranty or such confirmation after Closing in
order that the contract or warranty may continue to run in favor of Seller until
Closing;

 

(e)           Intentionally Omitted.

 

(f)            A counterpart original of an assignment and assumption of all of
the Seller’s rights, obligations and duties under the Maintenance Declaration,
in the form attached hereto as Exhibit K (the “Assignment of Maintenance
Declaration”);

 

(g)           The Tenant Notice Letters, duly executed by Seller;

 

(h)           The Service Contract Termination Notices, duly executed by Seller;

 

(i)            Evidence reasonably satisfactory to Purchaser and Title Company
that the person executing the documents delivered by Seller pursuant to this
Section 10.3 on behalf of Seller has full right, power, and authority to do so;

 

(j)            A certificate in the form attached hereto as Exhibit I
(“Certificate as to Foreign Status”) certifying that Seller is not a “foreign
person” as defined in Section 1445 of the Internal Revenue Code of 1986, as
amended;

 

(k)           A certificate, dated as of the date of Closing (the “Bring-Down
Certificate”), stating that the representations and warranties of Seller
contained in Section 8.1 are true and correct in all material respects as of the
Closing Date (with appropriate modifications to reflect any changes therein
permitted by this Agreement) or identifying any representation or warranty which
no longer is true and correct and explaining the state of facts giving rise to
the change.  In no event shall Seller be liable to Purchaser for, or be deemed
to be in default hereunder, if any representation or warranty is no longer true
and correct in all material respects (or, if applicable, in all respects),
except such change with respect to

 

35

--------------------------------------------------------------------------------



 

Seller’s representations and warranties pursuant to Sections 8.1(a), (b), (c),
(e), (n), (o) and (q), unless such change results (x) from or causes a breach of
an independent express obligation or covenant of Seller under this Agreement or
(y) from a material breach of any representation or warranty of Seller when made
pursuant to this Agreement, in which event the provisions of Section 13.1 below
shall apply. If such change does not (1) constitute or cause a breach of an
independent express obligation or covenant of Seller under this Agreement, or
(2) result from a breach of any representation or warranty of Seller when made
by Seller pursuant to this Agreement, then, solely with respect to the
post-Closing obligations and liabilities of Seller under this Agreement,
Seller’s representations and warranties set forth in this Agreement shall be
deemed to have been modified as of Closing by all statements made in the
Bring-Down Certificate;

 

(l)            The Lease Schedule, updated to show any changes, dated as of no
more than five (5) Business Days prior to the Closing Date and an accounts
receivable report with respect to the Property, dated no earlier than five
(5) Business Days prior to Closing;

 

(m)          Such executed transfer tax forms and such other documents as may be
reasonably necessary or appropriate to effect the consummation of the
transaction which is the subject of this Agreement, including, but not limited
to, the City of Stamford transfer tax form, as applicable;

 

(n)           Intentionally Omitted.

 

(o)           Intentionally Omitted;

 

(p)           A written resignation, effective as of Closing, of any members
and/or officers of the board of the Association, affiliated with Seller or any
Seller Affiliate, if any;

 

(q)           An Owner’s affidavit with respect to all the Real Property for the
benefit of the Title Company, substantially in the form attached hereto as
Exhibit L;

 

(r)            the Tenant Estoppels as required as a condition to close pursuant
to Section 7.2 and the SNDA’s as required as a condition to close by
Section 7.4;

 

(s)            The ROFO (RM) Affidavit, duly executed by Seller;

 

(t)            Evidence of the termination of (x) Seller’s existing property
management agreements for the Properties and (ii) any other agreement with
respect to any Property entered into with any Seller’s Affiliate, including,
without limitation, any construction, leasing, development or other similar
agreements;

 

(u)           A counterpart of the Closing Statement, duly executed by Seller;

 

(v)           Intentionally Omitted;

 

(w)          Transfer Act Certification(s), if any, in accordance with
Section 5.5;

 

(x)           Intentionally Omitted;

 

(y)           A Seller estoppel, in the commercially reasonable form to be
agreed to by Seller and Purchaser prior to expiration of the Evaluation Period,
pursuant to which Seller certifies that it is not in default of its obligations
under the Association Documents.  Notwithstanding the foregoing, and in lieu of
such Seller estoppel, and not as a condition to Closing, Seller shall use
commercially reasonable efforts to obtain such an estoppel from the Association
with respect to the Association Documents; and

 

36

--------------------------------------------------------------------------------



 

(z)           Such other documents as may be reasonably necessary or appropriate
to effect the consummation of the transaction which is the subject of this
Agreement (provided, however, no such additional document shall expand any
obligation, covenant, representation or warranty of Seller or result in any new
or additional obligation, covenant, representation or warranty of Seller under
this Agreement beyond those expressly set forth in this Agreement).

 

Immediately after the Closing, Seller shall make available to Purchaser for pick
up by Purchaser at Seller’s location where the same are presently located, to
the extent in Seller’s or its property manager’s possession or control, all
original (or, to the extent not available, copies of) Leases, Lease files,
maintenance records, warranties, Service Contracts, Licenses and Permits, plans
and specifications, certificates of occupancy, keys and other items pertaining
to the Property which are being conveyed to Purchaser hereunder.

 

Section 10.4         Prorations.

 

(a)           Seller and Purchaser agree to adjust, as of 11:59 p.m. on the day
preceding the Closing Date (the “Proration Time”), the following (collectively,
the “Proration Items”):

 

(i)            Rental, in accordance with Section 10.4(b) below.

 

(ii)           Cash Security Deposits and any prepaid rents, together with
interest required to be paid thereon.  The amount of any cash Security Deposits
held by Seller under Leases shall be credited against the Purchase Price (and
Seller shall be entitled to retain such cash security deposits), and any
Security Deposits in the form of letters of credit (collectively, the “Letters
of Credit”) shall be transferred to Purchaser as set forth below.  Within three
(3) Business Days after the Closing Date, Seller shall (1) deliver to the
issuers of the Letters of Credit the required transfer documents in order for
the issuers to process a change in the beneficiary and pay (or cause the Tenant
to pay) any required transfer fee, with copies provided to Purchaser, or (2) if
a Letter of Credit is not transferrable by its terms, insert in the Tenant
Notice Letter  to the respective Tenant demanding such Tenant to either deliver
a replacement cash or letter of credit security deposit to Purchaser for the
requisite security deposit pursuant to the terms and conditions of the
applicable Lease, and Seller shall return such Letter of Credit to the issuer at
such time Purchaser confirms to Seller that such replacement cash or letter of
credit security deposit was delivered to Purchaser.  To the extent a required
transfer fee for which a Tenant is responsible under its Lease is paid by
Seller, Purchaser shall bill the Tenant and use commercially reasonable efforts
to seek to collect such amounts on behalf of Seller after Closing; it being
understood and agreed that Purchaser shall have no obligation to commence any
legal action against any Tenant. To the extent that any Letter of Credit is not
transferred to Purchaser at Closing, or the documents delivered to effect such
transfer are not accepted by the issuer thereof, Seller shall, at Purchaser’s
request and with Purchaser’s cooperation, reasonably cooperate with Purchaser as
Purchaser shall reasonably request to effect such transfer. For any Letter of
Credit to be transferred after Closing, until such transfer is effected: (A) at
Purchaser’s instruction upon a Tenant default, Seller will draw upon the Letter
of Credit and pay the proceeds to Purchaser; and (B) under no circumstances will
Seller draw upon the Letter of Credit without written authorization from
Purchaser. Seller agrees that after the expiration of the Evaluation Period it
will not pursue any eviction action or initiate any litigation against any
Tenants or apply or draw on any Security Deposits of any Tenants against the
payment of rent or other default of a Tenant; provided that Seller shall give
prompt notice to Purchaser for any such application or draw of Security Deposits
prior to the expiration of the Evaluation Period.  Seller’s and Purchaser’s
obligations under this Section 10.4(a)(ii) shall survive Closing.

 

37

--------------------------------------------------------------------------------



 

(iii)          Reserved.

 

(iv)          Utility charges payable by Seller, including, without limitation,
electricity, water charges and sewer charges.  If there are meters on the Real
Property, Seller will cause readings of all said meters to be performed not more
than five (5) days prior to the Closing Date, and a per diem adjustment shall be
made for the days between the meter reading date and the Closing Date based on
the most recent meter reading.  Final readings and final billings for utilities
will be made if possible as of the Closing Date, in which event no proration
will be made at the Closing with respect to utility bills.  Seller will be
entitled to all deposits presently in effect with the utility providers, and
Purchaser will be obligated to make its own arrangements for any deposits with
the utility providers.

 

(v)           Real property taxes and other governmental impositions levied
against the Real Property and/or Improvements (including without limitation the
Stamford Water Pollution Control Authority or other governmental utility charges
that are not calculated according to usage), on the basis of the fiscal period
on account of which each such imposition was levied. If the Closing Date shall
occur before the tax rate is fixed, the apportionment of real estate taxes and
assessments shall be upon the basis of the tax rate for the preceding year
applied to the latest assessed valuation. If, subsequent to the Closing Date,
real estate taxes and assessments (by reason of change in either assessment or
rate or for any other reason other than as a result of the final determination
or settlement of any tax appeal) for the Real Property and/or Improvements
should be determined to be higher or lower than those that are apportioned, a
new computation shall be made, and Seller agrees to pay Purchaser any increase
shown by such recomputation and vice versa; provided, however, that if any
increase in the assessed value of the Real Property and/or Improvements results
from improvements made to the Property by Purchaser, then Purchaser shall be
solely responsible for any increase in taxes attributable thereto. With respect
to tax appeals, any tax refunds or credits attributable to tax years prior to
the tax year in which the Closing occurs shall belong solely to Seller,
regardless of whether such refunds are paid or credits are given before or after
Closing.  Any tax refunds or credits attributable to the tax year in which the
Closing occurs shall be apportioned between Seller and Purchaser based on their
respective periods of ownership in such tax year, but only after giving effect
to any tax exemption that may otherwise be available to Purchaser post-Closing. 
For example, if the Purchaser is totally exempt from the payment of real estate
taxes post-Closing, then Purchaser would not share in any portion of the refund
or credit.  If, however, the Purchaser is only partially exempt, then the
apportionment shall be based on each party’s respective percentage of the total
real estate tax obligations of the Property for such tax year.  The expenses of
any tax appeals  for the period in which the Closing occurs shall be apportioned
between the parties in the same manner as the refunds and/or credits.  The
provisions of this Section 10.4(a)(v) shall survive the Closing.

 

(vi)          The value of fuel stored at the Real Property, at Seller’s most
recent cost, including taxes, on the basis of a reading made within ten
(10) days prior to the Closing by Seller’s supplier.

 

(vii)         Reserved.

 

(viii)        Reserved.

 

(ix)          Charges, assessments and fees due and payable, if any, pursuant to
the Association Documents for the month in which the Closing occurs.

 

38

--------------------------------------------------------------------------------



 

(x)           Amounts payable under the Service Contracts.  For avoidance of
doubt, Purchaser shall be responsible for amounts payable during any
post-Closing “tail period” under any Service Contracts which are being
terminated by a Service Contract Termination Notice.

 

(xi)          If at the time of Closing, the Real Property is affected by an
assessment or assessments that are or may become payable in installments, the
assessments payable on the date of or after Closing shall be payable by
Purchaser, and the assessments payable prior to Closing shall be paid by Seller
at or prior to Closing and any such payments by Seller or Purchaser shall be
apportioned at Closing based on the customary rules and protocols of the
location of each Property.

 

(xii)         Such other items that are customarily prorated in transactions of
this nature shall be ratably prorated in accordance with the customary rules and
protocols of the location of each Property.

 

Seller will be charged and credited for the amounts of all of the Proration
Items relating to the period up to and including the Proration Time, and
Purchaser will be charged and credited for all of the Proration Items relating
to the period after the Proration Time.  The estimated Closing prorations shall
be set forth on a preliminary closing statement to be prepared by Seller and
submitted to Purchaser and Escrow Agent for review prior to the Closing Date
(the “Preliminary Closing Statement”).  The Preliminary Closing Statement, once
finalized, shall be signed by Purchaser, Seller and Escrow Agent, and shall be
the “Closing Statement” for the transaction.  The Closing Statement may be
delivered electronically.  The prorations shall be paid at Closing by Purchaser
to Seller (if the prorations result in a net credit to Seller) or by Seller to
Purchaser (if the prorations result in a net credit to Purchaser) by increasing
or reducing the cash to be delivered by Purchaser in payment of the Purchase
Price at the Closing.  If the actual amounts of the Proration Items are not
known as of the Closing Date, the prorations will be made at Closing on the
basis of the best evidence then available; thereafter, when actual figures are
received, re-prorations will be made on the basis of the actual figures, and a
final cash settlement will be made between Seller and Purchaser.  No prorations
will be made in relation to insurance premiums, and Seller’s insurance policies
will not be assigned to Purchaser.  The provisions of this Section 10.4(a) will
survive the Closing for twelve (12) months; provided, however, that the
provisions of Section 10.4(a)(v) shall survive until the date that is thirty
(30) days following Purchaser’s receipt of the final tax bill or the resolution
of any tax appeal, whichever is later, with respect to each Property.

 

(b)           Purchaser will receive a credit on the Closing Statement for the
prorated amount (as of the Proration Time) of all Rental previously paid to or
collected by Seller and attributable to any period following the Proration
Time.  After the Closing, Seller will cause to be paid or turned over to
Purchaser all Rental, if any, received by Seller after Closing and Purchaser
shall apply such Rental as set forth below.  “Rental” as used herein includes
fixed monthly rentals, additional rentals, percentage rentals, escalation
rentals (which include each Tenant’s proration share of building operation and
maintenance costs and expenses as provided for under the Lease, to the extent
the same exceeds any expense stop specified in such Lease), retroactive rentals,
all administrative charges, utility charges, tenant or real property association
dues, storage rentals, special event proceeds, temporary rents, vending machine
receipts and other sums and charges payable by Tenants under the Leases or from
other occupants or users of the Property.  Rental is “Delinquent” when it was
due prior to the Closing Date, and payment thereof has not been made on or
before the Proration Time.  Delinquent Rental will not be prorated.  Purchaser
agrees to use good faith collection procedures during the first twelve (12) full
calendar months after Closing with respect to the collection of any Delinquent
Rental, but Purchaser will have no liability for the failure to collect any such
amounts and will not be required to pursue legal action to enforce collection of
any such amounts owed to Seller by any Tenant.  All sums collected by Purchaser
from and after Closing from Seller and/or each Tenant in respect of Delinquent
Rental, Operating Expenses, or tenant billings for work orders, special items
performed or provided at the request of a

 

39

--------------------------------------------------------------------------------



 

Tenant or other specific services, will be applied (i) first, to amounts which
are then due and payable in connection with the month in which the Closing
occurred, (ii) second, to amounts which are then due and payable in connection
with the month or months following Closing, and (iii) third, to amounts which
are then due and payable in connection with the month or months preceding
Closing.  Any sums due Seller will be promptly remitted to Seller. Seller
reserves the right to bill and collect from Tenants any Delinquent Rental for
periods prior to Closing, but may not pursue any eviction actions or initiate
any litigation in pursuit of such Delinquent Rents.  The provisions of this
Section 10.4(b) will survive the Closing for twelve (12) months, except that the
preceding sentence of this Section 10.4(b) shall survive Closing without such
12-month limitation.

 

(c)           At the Closing, Seller shall deliver to Purchaser a list of
additional rent, however characterized, under each Lease, including without
limitation, real estate taxes, electrical charges, utility costs and operating
expenses (collectively, “Operating Expenses”) billed to Tenants for the calendar
year in which the Closing occurs (both on a monthly basis and in the aggregate),
the basis on which the monthly amounts are being billed and the amounts incurred
by Seller on account of the components of Operating Expenses for such calendar
year.  Upon the reconciliation by Purchaser of the Operating Expenses billed to
Tenants, and the amounts actually incurred for such calendar year, Seller and
Purchaser shall be liable for overpayments of Operating Expenses, and shall be
entitled to payments from Tenants, as the case may be, on a pro-rata basis based
upon each party’s period of ownership during such calendar year.  Seller
reserves the right to bill and collect from any Tenant directly for any
Operating Expenses relating to any calendar year preceding the calendar year in
which Closing occurs, but may not pursue any eviction actions or initiate any
litigation in pursuit of such Operating Expenses.  The provisions of this
Section 10.4(c) will survive the Closing for fifteen (15) months, except that
the preceding sentence of this Section 10.4(c) shall survive Closing without
such 15-month limitation.

 

(d)           With respect to specific tenant billings for work orders, special
items performed or provided at the request of a Tenant or other specific
services, which are collected by Purchaser after the Closing Date but relate to
the foregoing specific services rendered by Seller prior to the Proration Time,
then notwithstanding anything to the contrary contained herein, Purchaser shall
cause amounts collected from such Tenant which are specifically earmarked to be
payment for such specific services to be paid to Seller on account thereof.  The
provisions of this Section 10.4(d) shall survive Closing.

 

(e)           Notwithstanding any provision of this Section 10.4 to the
contrary, subject to Closing hereunder, Purchaser will be solely responsible for
any leasing commissions, tenant improvement costs or other expenditures (for
purposes of this Section 10.4(e), “New Leasing Costs”) that are or will be
incurred in connection with any (i) Lease and/or Lease amendments, renewals
and/or expansions entered into during (or, if pursuant to an option, exercised
during) the period commencing on January 1, 2019 and ending on the day
immediately prior to the Effective Date, (ii) Lease amendments, renewals and/or
expansions entered into on or after the Effective Date in accordance with
Section 7.1 above, or, if pursuant to an option, exercised on or after the
Effective Date, and/or (iii) new leases entered into on or after the Effective
Date in accordance with Section 7.1 above.  Purchaser will pay to Seller at
Closing, in addition to the Purchase Price, an amount equal to any New Leasing
Costs paid by Seller.  In addition, Purchaser shall be solely responsible for
any free rent, rent credit(s) and/or rent abatement(s) (1) for periods on and
after the Closing provided in any Leases in existence as of the Effective Date,
and (2) provided in any Leases, entered into by Seller, and approved by
Purchaser, on or after the Effective Date in accordance with Section 7.1 of this
Agreement.  Seller shall be solely responsible for and agrees to pay or
discharge at or prior to Closing, or give Purchaser a credit against the
Purchase Price, for any unpaid leasing commissions (including, without
limitation, those payable to any Seller Affiliate or third party leasing broker
or representative), tenant improvement costs, or other landlord expenditures
relating to the current term of Leases (as opposed to any future extension
terms) entered into on or prior to the December 31, 2018.  At Closing, the
parties will equitably adjust based on projected total costs and the amounts
paid by Seller as of the Closing, with a true-up post-Closing. The provisions of
this Section 10.4(e) shall survive Closing.

 

40

--------------------------------------------------------------------------------



 

(f)            With respect to any Lease terminations exercised by a Tenant
after December 31, 2018 in accordance with the terms and conditions of its
Lease, Purchaser shall be entitled to receive any lease termination or similar
payments received by Seller after December 31, 2018.  To the extent any such
payment is received by Seller prior to Closing, Purchaser shall be granted a
Purchase Price credit in the amount of such payment at Closing.

 

Section 10.5         Costs of Title Company and Closing Costs.  Costs of the
Title Company and other Closing costs incurred in connection with the Closing
will be allocated as follows:

 

(a)           Seller shall pay (i) Seller’s attorney’s fees; (ii) one-half (1/2)
of any escrow fees; (iii) all realty transfer fees and taxes; and (iv) the cost
of discharging any liens or Title Objections that Seller is obligated to, or has
agreed to, discharge pursuant to the terms and conditions of this Agreement.

 

(b)           Purchaser shall pay (i) Purchaser’s attorney’s fees; (ii) the
costs of Purchaser’s due diligence investigations with respect to the Property,
including but not limited to the cost of the Updated Survey; (iii) the costs of
recording the Deed and all other documents, except for discharges of any liens
that Seller is obligated to, or has agreed to, discharge pursuant to the terms
and conditions of this Agreement; (iv) all premiums and other costs in
connection with obtaining the Title Policy, any mortgagee title insurance policy
that Purchaser desires to obtain (the “Mortgagee Title Policy”) and any
additional coverage or endorsements or deletions (including, without limitation,
the deletion of the survey exception) to the Title Policy and/or Mortgagee Title
Policy that are desired by Purchaser; (v) if agreed to by Purchaser in advance
in writing to Seller, any and all fees, charges, costs and expenses, including
but not limited to the cost of any work, incurred in connection with
transferring any warranties to Purchaser, provided that, and notwithstanding
anything to the contrary in this Agreement, if Purchaser does not so agree,
Seller does not have any obligation to assign or transfer any applicable
warranties to Purchaser; and  (vi) one-half (1/2) of any escrow fees.

 

(c)           Any other costs and expenses of Closing not provided for in this
Section 10.5 shall be allocated between Purchaser and Seller in accordance with
the custom in the area in which the Property is located.

 

(d)           The provisions of this Section 10.5 shall survive Closing or the
earlier termination of this Agreement.

 

Section 10.6         Post-Closing Delivery of Tenant Notice Letters and Service
Contract Terminations.  Immediately following Closing, Purchaser will deliver to
(i) each Tenant a Tenant Notice Letter, as described in Section 10.2(g), and
(ii) the respective service providers, a Service Contract Termination Notice, as
described in Section 10.2(h).

 

Section 10.7         Like-Kind Exchange.  Purchaser and Seller hereby
acknowledge that either party may now or hereafter desire to enter into a
partially or completely nontaxable exchange or exchanges (a “Section 1031
Exchange”) involving the Property (and/or any one or more of the properties
comprising the Property) under Section 1031 of the Internal Revenue Code of
1986, as amended, and the Treasury Regulations promulgated thereunder.  In
connection therewith, and notwithstanding anything herein to the contrary, each
party consents to the other party taking any action in furtherance of
effectuating a Section 1031 Exchange, including, without limitation, assigning,
or causing the assignment of, this Agreement and all of such other party’s
rights hereunder with respect to any or all of the Property, and/or to convey,
transfer or sell any or all of the Property, to:  (a) a “qualified intermediary”
(as defined in Treasury Regulations Section 1.1031(k)-1(g)(4)(iii)) (a “QI”); 
(b) an “exchange accommodation titleholder” (within the meaning of Revenue
Procedure 2000-37, 2000-40 IRB, as may hereafter be amended or revised)
(“EAT”);  (c)  one or more limited liability companies (“LLCs”) that are
wholly-owned by an EAT; or  (d)  one or more LLCs that are wholly-owned by such
other party and/or any affiliate of such other party and thereafter assigning
its interest in such LLCs to an EAT.  Each party

 

41

--------------------------------------------------------------------------------



 

agrees to (i) cooperate with the other party in effectuating the transactions
described in (a) through (d), above, (ii) accept conveyance of any or all of the
Property from a QI or an EAT or from any of the LLCs referred to in (c) or (d),
above, and (iii) pay the consideration therefor to a QI or an EAT or any of the
LLCs referred to in (c) or (d), above; provided, however, that (1) neither party
shall be required to delay the Closing or incur any liabilities or obligations
and (2) the requesting party shall pay all costs associated with such
Section 1031 Exchange including reimbursing the non-requesting party for any
costs that it incurs in connection therewith (other than di minimis expenses
relating to reviewing and executing documents required in connection with the
transaction, which shall not be reimbursed); and provided further that the
requesting party shall provide whatever safeguards are reasonably requested by
the non-requesting party, and not inconsistent with the requesting party’s
desire to effectuate a Section 1031 Exchange involving any or all of the
Property, to ensure that all of the requesting party’s obligations under this
Agreement shall be satisfied in accordance with the terms thereof.  Nothing set
forth in this Section shall require Purchaser or an EAT to take title to any
property other than the Property from anyone other than Seller by direct deed.
Purchaser and Seller acknowledge that a Section 1031 Exchange can only be
accomplished on a nontaxable basis with respect to the Real Property and the
Improvements and cannot be accomplished on a nontaxable basis with respect to
the Personal Property.  Purchaser and Seller hereby agree that, between the date
of this Agreement and the Closing Date, Seller and Purchaser will jointly
prepare and agree to a schedule that lists and attributes a value to all of the
Personal Property located at each Real Property that will be included in the
sale of the Property. The respective obligations of Seller and Purchaser under
this Section 10.7 shall survive the Closing and shall not be merged therein.

 

Section 10.8         Specified Post Closing Covenants of Seller.

 

(a)           Intentionally omitted.

 

(b)           Seller shall reimburse Purchaser for out—of-pocket costs, capped
at $100,000.00, incurred by Purchaser to close out all building permits with
respect to the Property which remain open as of Closing.  Notwithstanding
anything to the contrary in this Agreement or the Other PSAs, such $100,000.00
building permits close out payment cap is an aggregate amount to be applied with
respect to Seller under this Agreement and the seller under the Other PSAs and
may be reached solely under this Agreement or either of the Other PSAs, or
partially under this Agreement and the Other PSAs.

 

(c)           The provisions of this Section 10.8 will survive the Closing.

 

ARTICLE XI

CASUALTY AND CONDEMNATION

 

Section 11.1         Casualty.  If, prior to the Closing Date, the Property or
any portion thereof is destroyed or damaged by fire or other casualty (a “Damage
Event”), Seller will promptly notify Purchaser of such Damage Event.  If there
is a Material Damage Event with respect to an individual Property, Purchaser
shall have the option, to be exercised within fifteen (15) days after receipt of
notice of such Material Damage Event, to amend this Agreement to remove the
individual Property that is the subject of the Material Damage Event from this
Agreement and, if necessary, the Scheduled Closing Date shall be automatically
extended to give Purchaser the full fifteen (15) day period to make such
election.  If Purchaser so elects to amend this Agreement, the Purchase Price
shall be accordingly reduced by the Allocation for such individual Property, and
the parties shall enter into an amendment to this Agreement confirming the
removal of such individual Property and the applicable reduction of the Purchase
Price. “Material Damage Event” with respect to an individual Property means a
Damage Event with respect to such individual Property if: (i) the cost of
restoration or repair exceeds the greater of (x) ten percent (10%) of the
Allocation for such individual Property and (y) $500,000.00; (ii) the Damage
Event, including any abatements of rent for a Major Tenant, is not covered by
Seller’s or such Tenant’s insurance (excluding any deductible paid for by Seller
or such Tenant); (iii) ingress or egress to, the parking for, or the current use
and operation of such individual Property are materially and adversely

 

42

--------------------------------------------------------------------------------



 

affected with no viable alternative available in lieu thereof; (iv) the Damage
Event causes any Major Tenant’s Lease to automatically terminate by its terms or
any Major Tenant terminates its Lease in accordance with its terms because of
such Damage Event or any Major Tenant has not waived in writing any right which
it has, if any, to terminate its Lease because of such Damage Event unless such
right is not likely to arise; or (v) the Damage Event causes any Ground Lease to
automatically terminate by its terms or any ground Lessor terminates any Ground
Lease in accordance with its terms because of such Damage Event or any ground
lessor has not waived in writing any right which it has, if any, to terminate
any Ground Lease because of such Damage Event.  In addition to the foregoing, in
the event that there is a Damage Event or Damage Events with respect to the
Property or any portions thereof, or the “Property” or any portion thereof under
either of the Other PSAs, where the cost of restoration or repairs, in the
aggregate, exceeds twenty percent (20%) of the total Purchase Price under this
Agreement and the Other PSAs (a “Total Damage Event”), Purchaser shall have the
option to be exercised within fifteen (15) days after receipt of notice of any
such Damage Event, to terminate this Agreement in its entirety, and the Closing
Date shall be automatically extended to give Purchaser the full fifteen (15) day
period to make such election.  Upon such termination, the Earnest Money Deposit
shall be returned to Purchaser, whereupon Seller and Purchaser will have no
further rights or obligations under this Agreement, except with respect to the
Termination Surviving Obligations.  In the event of a Damage Event which is not
a Material Damage Event or a Total Damage Event, or if Purchaser does not
otherwise elect to remove an individual Property from the terms of this
Agreement with respect to a Material Damage Event or to terminate this Agreement
in the event of a Total Damage Event in accordance with the terms hereof, then
(a) at Closing Seller will assign and turn over to Purchaser Seller’s insurance
proceeds, including, without limitation, business interruption insurance, net of
reasonable collection costs (or if such have not been awarded, all of its right,
title and interest therein) payable with respect to the Damage Event (which
right of Purchaser shall survive Closing), (b) Seller will not be obligated to
repair such damage or destruction, and (c) the parties will proceed to Closing
pursuant to the terms hereof without abatement of the Purchase Price (except for
any reduction thereto by the Allocation of any individual Property that has been
removed from this Agreement), except that Purchaser will receive a credit
against the Purchase Price for any insurance deductible amount.  In the event
Seller elects to perform any work in an effort to make the Property safe and
secure after the Damage Event and to protect the Property from further damage,
Seller will be entitled to deduct its reasonable costs and expenses from any
amount to which Purchaser is entitled under this Section 11.1, which right shall
survive the Closing.  Seller shall not settle any claim with respect to any
destruction, damage, fire or Damage Event concerning the Property or any part
thereof or spend any award or proceeds for repairs or restoration without
obtaining Purchaser’s prior written consent in each case, which consent shall
not be unreasonably withheld, conditioned or delayed.

 

Section 11.2         Condemnation of Property.  If proceedings in eminent domain
are threatened, instituted or concluded with respect to, or if any of the
Authorities prior to the  Closing Date indicates in writing its offer to
purchase, any individual Property or any part thereof, prior to the Closing,
Seller shall notify Purchaser in writing of such fact promptly after obtaining
knowledge thereof.  In the event of any such threatened or actual condemnation
or sale in lieu thereof with respect to any individual Property or any part
thereof,  (i) where the award or the cost of restoration exceeds the greater of
(x) ten percent (10%) of the Allocation for such individual Property and
(y) $500,000.00, (ii) which materially and adversely affects the ingress or
egress to, the parking for, or the current use and operation of the individual
Property with no viable alternative available in lieu thereof,  (iii) where any
Major Tenant’s Lease automatically terminates by its terms or any Major Tenant
terminates its Lease in accordance with its terms because of such condemnation,
or any Major Tenant has not waived in writing any right which it has, if any, to
terminate its Lease because of such condemnation unless such right is not likely
to arise, or (iv) where any Ground Lease automatically terminates by its terms
or the ground lessor terminates any Ground Lease in accordance with its terms
because of such condemnation or any ground lessor has not waived in writing any
right which it has, if any, to terminate any Ground Lease because of such
condemnation (each, a “Major Taking”), Purchaser will have the option, to be
exercised within fifteen (15) days after receipt of notice of such Major Taking,
to amend this Agreement to remove the individual Property that is the subject of
such Major Taking from the Property and, if necessary, the Scheduled

 

43

--------------------------------------------------------------------------------



 

Closing Date shall be automatically extended to give Purchaser the full fifteen
(15) day period to make such election.  If Purchaser so elects to amend this
Agreement, the Purchase Price shall be accordingly reduced by the Allocation for
such individual Property, and the parties shall enter into an amendment to this
Agreement confirming the removal of such individual Property and the applicable
reduction of the Purchase Price. In the event that either (i) any condemnation
or sale in lieu of condemnation of the Property which is not a Major Taking; or
(ii) Purchaser does not elect to amend this Agreement pursuant to the preceding
sentence, (a) at the Closing Seller will assign and turn over to Purchaser any
and all awards for and/or the proceeds of such condemnation or sale, net of
reasonable collection costs (or if such have not been awarded, all of its right,
title and interest therein), to the extent the same are applicable to the
Property (which right of Purchaser shall survive Closing), (b) Seller will not
be obligated to restore the Property, and (c) the parties will proceed to
Closing pursuant to the terms hereof without abatement of the Purchase Price
(except for any reduction thereto by the Allocation of any individual Property
that has been removed from this Agreement).  Unless Purchaser has elected to
amend this Agreement to eliminate an individual Property, Seller shall not
settle any claim with respect to any condemnation, condemnation proceeding or
offer concerning the Property or any part thereof or spend any award for repairs
or restoration without obtaining Purchaser’s prior written consent in each case,
which consent shall not be unreasonably withheld, conditioned or delayed.

 

ARTICLE XII

CONFIDENTIALITY

 

Section 12.1         Confidentiality. Seller and, prior to the Closing,
Purchaser each expressly acknowledge and agree that the transactions
contemplated by this Agreement and the terms, conditions, and negotiations
concerning the same will be held in the strictest confidence by each of them and
will not be disclosed by either of them except to their respective legal
counsel, accountants, consultants, officers, partners, directors, and
shareholders, and in the case of Purchaser, its Permitted Outside Parties, and
except and only to the extent that such disclosure may be necessary for their
respective performances hereunder.  Purchaser further acknowledges and agrees
that, unless and until the Closing occurs, all information obtained by Purchaser
in connection with the Property will not be disclosed by Purchaser to any third
persons, other than Permitted Outside Parties, without the prior written consent
of Seller.  Nothing contained in this Article XII will preclude or limit either
party to this Agreement from disclosing or accessing any information otherwise
deemed confidential under this Article XII in response to lawful process or
subpoena or other valid or enforceable order of a court of competent
jurisdiction or any filings with governmental authorities or filings with any
national stock exchange required by reason of the transactions provided for
herein pursuant to advice of counsel, or as may be otherwise required by law.
Nothing in this Article XII will negate, supersede or otherwise affect the
obligations of the parties under the Right of Access and Confidentiality
Agreement or Confidentiality Agreement.  In addition, prior to the Closing, any
release to the public of information with respect to the sale contemplated
herein or any matters set forth in this Agreement will be made only in a form
approved by Purchaser and Seller and their respective counsel, which approval
shall not be unreasonably withheld, conditioned or delayed.  The provisions of
this Section 12.1 are subject to the Section 12.2.

 

Section 12.2         Notwithstanding anything to the contrary in Section 12.1,
upon the execution of this Agreement, MCRLP and MCRC shall have the right to
make such public announcements or filings as may be required by (i) the
Securities Act, (ii) the Exchange Act, (iii) the rules and listing standards of
the New York Stock Exchange, Inc., or (iv) any other law of a jurisdiction to
which MCRLP and MCRC are subject.  MCRLP and MCRC also shall have the right to
make such public announcements or filings as they may deem reasonably prudent,
and shall be entitled to make such filings or announcements upon advice of
counsel as may be otherwise be deemed necessary; provided that in all cases,
such filings or announcements shall not include reference to HIG (other than via
attachments of this Agreement or the Other PSAs to an 8-K or other regulatory
filing) and shall be substantially consistent with the Form 8-K (or other
regulatory filing) and related press release which Purchase has approved prior
to expiration of this Agreement.  In this connection, it should be noted that
MCRC has determined that the entry into this

 

44

--------------------------------------------------------------------------------



 

Agreement will need to be disclosed within four (4) Business Days of its
execution on a Current Report on Form 8-K under Item 1.01 thereof and that this
Agreement will be filed as an exhibit thereto or be filed as an exhibit to the
MCRC’s next following periodic report filed pursuant to the Exchange Act. 
Purchaser acknowledges receipt and approval of a draft of such Form 8-K.

 

Section 12.3         The provisions of this Article XII will survive the Closing
or any termination of this Agreement.

 

ARTICLE XIII

REMEDIES

 

Section 13.1         Default by Seller.  In the event the Closing and the
transactions contemplated hereby do not occur as herein provided by reason of
any failure of the Purchaser’s conditions to close pursuant to Section 9.1,
Purchaser may, as Purchaser’s sole and exclusive remedies, if such condition
failure is not cured within ten (10) Business Days’ after Purchaser’s notice to
Seller expressly setting forth such condition failure, elect by notice to Seller
at any time, but in no event later than twenty (20) Business Days following the
Scheduled Closing Date, any of the following: (a) if such condition failure is
with respect to one or more individual Property(ies) or properties under either
of the Other PSAs which, in the aggregate, have an Allocation of more than
$50,000,000.00, or the entire transaction contemplated by this Agreement,
terminate this Agreement in its entirety in which event (i) Purchaser will
receive from the Escrow Agent the Earnest Money Deposit, whereupon Seller and
Purchaser will have no further rights or obligations under this Agreement,
except with respect to the Termination Surviving Obligations, and if such
condition failure is under (1) Section 9.1(a) - except due to a failure under
Section 10.3(r), (2) Section 9.1(b) or (3) Section 9.1(c), Seller shall
reimburse Purchaser for Purchaser’s Transaction Costs (which obligation of
Seller shall survive the termination of this Agreement); (b) if such condition
failure is applicable to one or more individual Property(ies) or properties
under either of the Other PSAs which, in the aggregate, have an Allocation of
less than or equal to $50,000,000.00, amend this Agreement to remove one or more
such individual Property(ies) affected by such condition failure and reduce the
Purchase Price by an amount equal to the Allocation for such Property(ies);
(c) enforce specific performance of Seller’s obligation to close the
transactions contemplated hereby in accordance with the terms hereof and to
convey the Property to Purchaser (and Purchaser shall have the right to file a
lis pendens against the Property in connection therewith), it being understood
and agreed that the remedy of specific performance shall not be available to
enforce any other obligation of Seller hereunder (for clarification, in
conjunction with its remedy under Section 13.1(b) hereof, Seller’s remedy of
specific performance may be pursued with respect to all Properties not removed
from this Agreement pursuant to Section 13.1(b)); or (d) waive such condition
failure (except as prohibited pursuant to Section 9.1, unless agreed to by
Seller) and close the transactions contemplated by this Agreement.  Purchaser
expressly waives its rights to seek damages in the event of Seller’s default
hereunder, except pursuant to this Section 13.1 or in connection with Seller’s
willful failure to close the transactions contemplated hereby or seller under
either of the Other PSAs willfully failing to close thereunder, in either which
case, if specific performance is not available to Purchaser hereunder or
purchaser under the Other PSAs, Purchaser shall have all available remedies
available to Purchaser at law and/or in equity.  Purchaser shall be deemed to
have elected (a) or (b), as applicable, above if Purchaser fails to notify
Seller of its election prior to the date that is twenty (20) Business Days
following the Scheduled Closing Date. Notwithstanding the foregoing, nothing
contained in this Section 13.1 will limit Purchaser’s remedies at law, in equity
or as herein provided in pursuing remedies for a breach by Seller of any of the
Termination Surviving Obligations. Seller and Purchaser agree that any
termination of either of the Other PSAs pursuant to the default by seller
provisions in such Other PSA shall automatically terminate this Agreement
pursuant to the corresponding provisions of this Agreement and Purchaser shall
have the right to pursue its applicable corresponding remedies with respect
thereto.  For the avoidance of doubt, if any representation or warranty of
Seller was true when made but thereafter, prior to Closing, shall no longer be
true in any material respect as a result of circumstances outside of the
reasonable control of Seller, while such change shall be a failure of a
condition to Purchaser’s obligation to close, it shall not be a default by
Seller.

 

45

--------------------------------------------------------------------------------



 

Section 13.2         Default by Purchaser.  In the event the Closing and the
consummation of the transactions contemplated herein do not occur as provided
herein by reason of any default of Purchaser, Purchaser and Seller agree it
would be impractical and extremely difficult to fix the damages which Seller may
suffer.  Purchaser and Seller hereby agree that if Purchaser’s default is not
cured within ten (10) Business Days after Seller’s notice to Purchaser expressly
setting forth such default (a) an amount equal to the Earnest Money Deposit is a
reasonable estimate of the total net detriment Seller would suffer in the event
Purchaser defaults and fails to complete the purchase of the Property, and
(b) such amount will be the full, agreed and liquidated damages for Purchaser’s
default and failure to complete the purchase of the Property, and will be
Seller’s sole and exclusive remedy (whether at law or in equity) for any default
of Purchaser beyond the foregoing notice and cure period resulting in the
failure of consummation of the Closing, whereupon this Agreement will terminate
and Seller and Purchaser will have no further rights or obligations hereunder,
except with respect to the Termination Surviving Obligations.  The payment of
such amount as liquidated damages is not intended as a forfeiture or penalty but
is intended to constitute liquidated damages to Seller. Notwithstanding the
foregoing, nothing contained herein will limit Seller’s remedies at law, in
equity or as herein provided in the event of a breach by Purchaser of any of the
Termination Surviving Obligations. Seller and Purchaser agree that any
termination of either of the Other PSAs pursuant to the default by purchaser
provisions in such Other PSA shall automatically terminate this Agreement.  
Notwithstanding anything herein to the contrary, Purchaser shall have the right
to cure any and all Purchaser defaults by delivering all of Purchaser’s closing
deliverables under and in accordance with Section 10.2 of this Agreement and
otherwise being ready, willing and able to close the transactions contemplated
by this Agreement on the Scheduled Closing Date.

 

ARTICLE XIV

NOTICES

 

Section 14.1         Notices.

 

(a)           Except to the extent expressly provided to the contrary elsewhere
in this Agreement, all notices or other communications required or permitted
hereunder shall be in writing, and shall be given by any nationally recognized
overnight delivery service with proof of delivery, or by e-mail (provided that
such e-mail is identified as an official notice pursuant to this Section 14.1),
sent to the intended addressee at the addresses or e-mail address set forth
below, or to such other addresses or e-mail address or to the attention of such
other persons as the addressee will have designated by written notice sent in
accordance herewith. Unless changed in accordance with the preceding sentence,
the addresses for notices given pursuant to this Agreement will be as follows:

 

If to Purchaser:

 

RMC Acquisition Entity, LLC

 

 

c/o Robert Martin Company, LLC

 

 

100 Clearbrook Road

 

 

Elmsford, NY 10523

 

 

Attn.: Timothy Jones

 

 

(914) 593-7915 (tele.)

 

 

E-mail: TJones@rmcdev.com

 

46

--------------------------------------------------------------------------------



 

with a copy to:

 

Cohn Birnbaum & Shea P.C.

 

 

100 Pearl Street – 12th Floor

 

 

Hartford, CT 06103

 

 

Attn.: Richard J. Shea, Jr.

 

 

(860) 493-2230 (tele.)

 

 

E-mail: rshea@cbshealaw.com

 

 

 

with a copy to:

 

Kirkland & Ellis LLP

 

 

601 Lexington Avenue

 

 

New York, NY 10022

 

 

Attn: Christopher L. Hartmann, P.C.

 

 

(212) 446-4730 (tele.)

 

 

E-mail: christopher.hartmann@kirkland.com

 

 

 

If to Seller:

 

c/o Mack-Cali Realty Corporation

 

 

Harborside 3

 

 

210 Hudson Street,

 

 

Suite 400

 

 

Jersey City, NJ 07311

 

 

Attn.: Mr. Ricardo Cardoso

 

 

(732) 590-1048 (tele.)

 

 

E-mail: Rcardoso@mack-cali.com

 

 

 

with a copy to:

 

Gary T. Wagner, Esq.

 

 

at the same address

 

 

(732) 590-1516 (tele.)

 

 

E-mail: mailto:Gwagner@mack-cali.com

 

 

 

With a copy to

 

Lawrence J. Reiss, Esq.

 

 

c/o Mack-Cali Realty Corporation

 

 

100 Clearbrook Road

 

 

Elmsford, New York 10523

 

 

(914) 593-7908 (tele.)

 

 

E-mail: Lreiss@mack-cali.com

 

 

 

And with a copy to

 

Seyfarth Shaw LLP

 

 

620 Eighth Avenue

 

 

New York, New York 10018

 

 

Attention: Miles M. Borden, Esq.

 

 

(212) 218-5266 (tele.)

 

 

E-mail: mborden@seyfarth.com

 

 

 

If to Escrow Agent:

 

First American Title Insurance Company

 

 

National Commercial Services

 

 

666 Third Avenue, 5th Floor,

 

 

New York, NY 10017

 

 

Attn: Anthony Moretta

 

 

(212) 850-0618 (tele.)

 

 

E-mail: amoretta@firstam.com

 

(b)           Notices given by (i) overnight delivery service as aforesaid shall
be deemed received and effective on the first Business Day following such
dispatch and (ii) e-mail as aforesaid shall be deemed given at the time and on
the date of the e-mail provided same is sent prior to 6:00 p.m. Eastern

 

47

--------------------------------------------------------------------------------



 

Time on a Business Day (if sent later, then notice shall be deemed given on the
next Business Day).  Notices may be given by counsel for the parties described
above, and such notices shall be deemed given by said party for all purposes
hereunder.

 

ARTICLE XV

ASSIGNMENT

 

Section 15.1         Assignment: Binding Effect.  Purchaser shall not have the
right to assign this Agreement, except as expressly provided herein. Purchaser
may assign all or any portion of this Agreement, upon written notice to Seller
given not less than ten (10) Business Days prior to the Closing Date,
identifying the assignee or assignees, (i) (a) to any entity or entities in
which RMC and/or direct or indirect equity holders in RMC owns or holds a direct
or indirect economic interest of at least ten percent (10%) or (b) to a joint
venture entity between one or more Purchaser’s Affiliates and an entity owned
and/or controlled, directly or indirectly, by HIG or any affiliate of HIG (each
such entity described in the foregoing clause (i)(a) or (i)(b), a “Permitted
Assignee”), (ii) to one or more entities created and wholly owned by Purchaser
or a Permitted Assignee to acquire the Property, and/or (iii) pursuant to the
terms of Section 10.7 hereof. This Agreement, and the terms, covenants, and
conditions herein contained, shall inure to the benefit of and be binding upon
the heirs, personal representatives, successors, and assigns of each of the
parties hereto, and in no event (including an assignment of this Agreement)
shall Purchaser named hereunder be relieved or released from its obligations
hereunder. Subject to the terms of Section 10.7, Seller shall not have the right
to assign this Agreement or its rights or obligations hereunder, without first
obtaining the written consent of Purchaser in its sole and absolute discretion.

 

ARTICLE XVI

BROKERAGE

 

Section 16.1         Brokers.  If the Closing occurs, Seller agrees to pay to
Holiday Fenoglio Fowler, L.P.  (the “Broker”) a brokerage commission pursuant to
a separate agreement by and between Seller and Broker.  Purchaser and Seller
represent that they have not dealt with any brokers, finders or salesmen in
connection with this transaction other than Broker, and agree to indemnify,
defend and hold each other harmless from and against any and all loss, cost,
damage, liability or expense, including reasonable attorneys’ fees, which either
party may sustain, incur or be exposed to by reason of any claim for fees or
commissions made through the other party or its affiliates.  The provisions of
this Article XVI will survive any Closing or termination of this Agreement.

 

ARTICLE XVII

ESCROW AGENT

 

Section 17.1         Escrow.

 

(a)           Escrow Agent will hold the Earnest Money Deposit in escrow in an
interest-bearing account of the type generally used by Escrow Agent for the
holding of escrow funds until the earlier of (i) the Closing, or (ii) the
termination of this Agreement in accordance with any right hereunder.  In the
event Purchaser provides a Notice to Proceed to Seller prior to the expiration
of the Evaluation Period pursuant to Section 5.3(c) herein, the Earnest Money
Deposit shall, except as otherwise provided in this Agreement, be non-refundable
to Purchaser and shall be credited against the Purchase Price at the Closing. 
All interest earned on the Earnest Money Deposit shall become part of the
Earnest Money Deposit and shall paid to the party entitled to the Earnest Money
Deposit pursuant to the terms of this Agreement.  In the event this Agreement is
terminated prior to the expiration of the Evaluation Period pursuant to
Section 5.3(c) herein, then the Earnest Money Deposit will be returned by the
Escrow Agent to Purchaser within one (1) Business Day following any such
termination.  In the event this Agreement is terminated for any other reason,
then the Earnest Money Deposit will be disbursed by the Escrow Agent to the
party entitled thereto pursuant to the applicable terms and provisions of this
Agreement. In the

 

48

--------------------------------------------------------------------------------



 

event the Closing occurs, the Earnest Money Deposit will be released to Seller,
and Purchaser shall receive a credit against the Purchase Price in the amount of
the Earnest Money Deposit. Escrow Agent shall not release the Earnest Money
Deposit to either party until Escrow Agent has been requested in writing by
Seller or Purchaser to release the Earnest Money Deposit and has given the other
party written notice of such request and five (5) Business Days thereafter to
dispute, or consent to, the release of the Earnest Money Deposit; provided,
however, that if this Agreement is terminated prior to the expiration of the
Evaluation Period pursuant to Section 5.3(c), then Escrow Agent is authorized
to, and shall, deliver the Earnest Money Deposit to Purchaser within one
(1) Business Day following any such termination, and neither Seller nor
Purchaser shall have any right to object to such delivery to Purchaser or
disbursement to Seller. Purchaser represents that its tax identification number,
for purposes of reporting the interest earnings, is 46-2953085.   Seller
represents that it is a disregarded entity as defined in Treasury Regulations
Section 1.1445-2(b)(2)(iii) (“Disregarded Entity”).  Mack-Cali Realty, L.P.
(“Owner”) is the direct owner of Seller and is not a Disregarded Entity. Seller
represents that Owner’s tax identification number, for purposes of reporting the
interest earnings, is 22-3315804.

 

(b)           Escrow Agent shall not be liable to any party for any act or
omission, except for Escrow Agent’s bad faith, gross negligence, willful
misconduct or beach of this Agreement, and the parties agree to indemnify Escrow
Agent and hold Escrow Agent harmless from any and all claims, damages, losses or
expenses arising in connection herewith, except to the extent arising from
Escrow Agent’s bad faith, gross negligence, willful misconduct or breach of this
Agreement.  The parties acknowledge that Escrow Agent is acting solely as
stakeholder for their mutual convenience.  In the event Escrow Agent receives
written notice of a dispute between the parties with respect to the Earnest
Money Deposit, Escrow Agent shall not release and deliver the Earnest Money
Deposit to either party but may either (i) continue to hold the Earnest Money
Deposit until otherwise directed in a writing signed by all parties hereto or
(ii) deposit the Earnest Money Deposit with the clerk of any court of competent
jurisdiction if such dispute is not resolved within ninety (90) days of notice
thereof.  Upon such deposit, Escrow Agent will be released from all further
duties and responsibilities hereunder. Escrow Agent shall have the right to
consult with separate counsel of its own choosing (if it deems such consultation
advisable) and shall not be liable for any action taken, suffered or omitted by
it in accordance with the reasonable advice of such counsel.

 

(c)           Escrow Agent shall not be required to defend any legal proceeding
which may be instituted against it with respect to the Earnest Money Deposit,
the Property or the subject matter of this Agreement unless requested to do so
by Purchaser or Seller and unless Escrow Agent is indemnified to its
satisfaction against the cost and expense of such defense.  Escrow Agent shall
not be required to institute legal proceedings of any kind and shall have no
responsibility for the genuineness or validity of any document or other item
deposited with it or the collectability of any check delivered in connection
with this Agreement.  Escrow Agent shall be fully protected in acting in good
faith in accordance with any written instructions given to it hereunder and
believed by it in good faith to have been signed by the proper parties.

 

(d)           Escrow Agent acknowledges and agrees to the terms and provisions
of Article IV of this Agreement.

 

(e)           The provisions of this Article XVII shall survive Closing or the
earlier termination of this Agreement.

 

ARTICLE XVIII

MISCELLANEOUS

 

Section 18.1         Waivers.  No waiver of any breach of any covenant or
provisions contained herein will be deemed a waiver of any preceding or
succeeding breach thereof, or of any other covenant

 

49

--------------------------------------------------------------------------------



 

or provision contained herein.  No extension of time for performance of any
obligation or act will be deemed an extension of the time for performance of any
other obligation or act.

 

Section 18.2         Recovery of Certain Fees.  In the event a party hereto
files any action or suit against another party hereto by reason of any breach of
any of the covenants, agreements or provisions contained in this Agreement, then
in that event the prevailing party will be entitled to have and recover certain
fees from the other party including all reasonable attorneys’ fees and costs
resulting therefrom. For purposes of this Agreement, the term “attorneys’ fees”
or “attorneys’ fees and costs” shall mean the fees and expenses of counsel to
the parties hereto, which may include printing, photocopying, duplicating and
other expenses, air freight charges, and fees billed for law clerks, paralegals
and other persons not admitted to the bar but performing services under the
supervision of an attorney, and the costs and fees incurred in connection with
the enforcement or collection of any judgment obtained in any such proceeding. 
The provisions of this Section 18.2 shall survive the entry of any judgment, and
shall not merge, or be deemed to have merged, into any judgment.

 

Section 18.3         Construction.  Headings at the beginning of each
Article and Section are solely for the convenience of the parties and are not a
part of this Agreement.  Whenever required by the context of this Agreement, the
singular will include the plural and the masculine will include the feminine and
vice versa.  This Agreement will not be construed as if it had been prepared by
one of the parties, but rather as if both parties had prepared the same.  All
exhibits and schedules referred to in this Agreement are attached and
incorporated by this reference, and any capitalized term used in any exhibit or
schedule which is not defined in such exhibit or schedule will have the meaning
attributable to such term in the body of this Agreement.  In the event the date
on which Purchaser or Seller is required to take any action under the terms of
this Agreement is not a Business Day, the action will be taken on the next
succeeding Business Day.  If more than one entity executes this Agreement as
Purchaser, then each of the entities constituting Purchaser shall be jointly and
severally liable for the obligations of all such entities hereunder. If more
than one entity executes this Agreement as Seller, then each of the entities
constituting Seller shall be jointly and severally liable for the obligations of
all such entities hereunder.

 

Section 18.4         Counterparts.  This Agreement may be executed in multiple
counterparts, each of which, when assembled to include a signature for each
party contemplated to sign this Agreement, will constitute a complete and fully
executed Agreement.  All such fully executed counterparts will collectively
constitute a single agreement.  The delivery of a copy of an executed
counterpart of this Agreement via electronic means, such as e-mail, PDF, or
facsimile, shall be as legally binding on the party so delivering same as the
delivery of a counterpart bearing an original signature.

 

Section 18.5         Severability.  If any term or other provision of this
Agreement is invalid, illegal, or incapable of being enforced by any rule of law
or public policy, all of the other conditions and provisions of this Agreement
will nevertheless remain in full force and effect, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
adverse manner to either party.  Upon such determination that any term or other
provision is invalid, illegal, or incapable of being enforced, the parties
hereto will negotiate in good faith to modify this Agreement so as to reflect
the original intent of the parties as closely as possible in an acceptable
manner to the end that the transactions contemplated hereby are fulfilled to the
extent possible.

 

Section 18.6         Entire Agreement.  This Agreement, the Other PSAs, the
Confidentiality Agreement and the Right of Access and Confidentiality Agreement
are the final expression of, and contain the entire agreement between, the
parties with respect to the subject matter hereof, and supersedes all prior
understandings with respect thereto.  This Agreement may not be modified,
changed, supplemented or terminated, nor may any obligations hereunder be
waived, except by written instrument, signed by the party to be charged or by
its agent duly authorized in writing, or except as otherwise expressly permitted
herein.

 

50

--------------------------------------------------------------------------------



 

Section 18.7         Governing Law.  THIS AGREEMENT WILL BE CONSTRUED, PERFORMED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CONNECTICUT.  SELLER
AND PURCHASER HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT SITTING IN THE STATE OF CONNECTICUT IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND HEREBY IRREVOCABLY AGREE THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED
IN A STATE OR FEDERAL COURT SITTING IN THE STATE OF CONNECTICUT.

 

Section 18.8         No Recording.  Subject to Section 13.1 with respect to
Purchaser’s right to file a lis pendens with respect to the Property, the
parties hereto agree that neither this Agreement nor any affidavit or memorandum
concerning it will be recorded, and any recording of this Agreement or any such
affidavit or memorandum by Purchaser or Seller will be deemed a material default
by (as applicable) Purchaser or Seller hereunder.

 

Section 18.9         Further Actions. The parties agree to execute such
instructions to the Title Company and such other instruments and to do such
further acts as may be reasonably necessary to carry out the provisions of this
Agreement.

 

Section 18.10       Exhibits.  The following sets forth a list of Exhibits to
the Agreement:

 

Exhibit A-1

Legal Description of 419 and 650 West Avenue Real Property

Exhibit A-2

Legal Description of 500 West Avenue Real Property

Exhibit A-3

Legal Description of 550 West Avenue Real Property

Exhibit A-4

Legal Description of 600 West Avenue Real Property

Exhibit B -

Assignment of Service Contracts

Exhibit C -

Assignment of Lease Obligations

Exhibit D -

Bill of Sale

Exhibit D-1 -

Motor Vehicles

Exhibit E -

Intentionally omitted

Exhibit F -

Service Contracts

Exhibit G -

Lease Schedule

Exhibit H -

Tenant Estoppel

Exhibit I -

Certificate as to Foreign Status

Exhibit J -

Leasing Commission Agreements

Exhibit K -

Assignment of Maintenance Declaration

Exhibit L -

Deed

Exhibit M -

Owner’s Affidavit

Exhibit N -

Intentionally omitted

Exhibit O -

HIG Wire Instructions

Exhibit P -

Major Tenant and SNDA Tenant

Exhibit Q -

ROFO (RM) Affidavit

Exhibit R -

SNDA

Schedule 3.1 -

Purchase Price Allocation

Schedule 7.5 -

ROFO (RM) Party

Schedule 8.1 -

Exceptions to Seller’s Representations and Warranties

Schedule 8.1(r)

Accounts Receivable Aging Report

 

Section 18.11       No Partnership.  Notwithstanding anything to the contrary
contained herein, this Agreement shall not be deemed or construed to make the
parties hereto partners or joint venturers, it being the intention of the
parties to merely create the relationship of Seller and Purchaser with respect
to the Property to be conveyed as contemplated hereby.

 

51

--------------------------------------------------------------------------------



 

Section 18.12       Limitations on Benefits.  It is the explicit intention of
Purchaser and Seller that no person or entity other than Purchaser, any
Permitted Assignee, Seller and Seller’s Affiliates and their permitted
successors and assigns is or shall be entitled to bring any action to enforce
any provision of this Agreement against any of the parties hereto, and the
covenants, undertakings and agreements set forth in this Agreement shall be
solely for the benefit of, and shall be enforceable only by, Purchaser, any
Permitted Assignee, Seller and Seller’s Affiliates or their respective
successors and assigns as permitted hereunder.  Except as set forth in this
Section 18.12, nothing contained in this Agreement shall under any circumstances
whatsoever be deemed or construed, or be interpreted, as making any third party
(including, without limitation, Broker) a beneficiary of any term or provision
of this Agreement or any instrument or document delivered pursuant hereto, and
Purchaser and Seller expressly reject any such intent, construction or
interpretation of this Agreement.

 

Section 18.13       Discharge of Obligations.  Subject to Section 18.14, the
acceptance of the Deed by Purchaser shall be deemed to be a full performance and
discharge of every representation and warranty made by Seller herein and every
agreement and obligation on the part of Seller to be performed pursuant to the
provisions of this Agreement, in each case except those which are herein
specifically stated to survive the Closing.

 

Section 18.14       Survival.  The provisions of this Agreement that contemplate
performance after the Closing and the obligations of the parties not fully
performed at the Closing shall survive the Closing and shall not be deemed to be
merged into or waived by the instruments of Closing.

 

Section 18.15       Other PSAs.

 

(a)           The Closing under this Agreement and the closings under the Other
PSAs shall occur simultaneously and the closings under this Agreement and the
Other PSAs are each conditioned upon closing under the other;

 

(b)           A default by Seller under this Agreement shall be a default by the
seller under the Other PSAs, and a default by the seller under either of the
Other PSAs shall be a default by Seller under this Agreement, and, in either
case, entitling Purchaser under this Agreement and purchaser under the Other
PSAs, as applicable, to its specified remedies for a Seller default under this
Agreement and a seller default under the Other PSAs; provided that such
Purchaser and purchaser must pursue the same such remedy under this Agreement
and the Other PSAs;

 

(c)           A default by Purchaser under this Agreement shall be a default by
purchaser under the Other PSAs, and a default by purchaser under either of the
Other PSAs shall be a default by Purchaser under this Agreement, and, in either
case, entitling Seller under this Agreement and seller under the Other PSAs, as
applicable, to its specified remedies for a Purchaser default under this
Agreement and a purchaser default under the Other PSAs; provided that such
Seller and seller must pursue the same such remedy under this Agreement and the
Other PSAs;

 

(d)           In the event that Seller or Purchaser under this Agreement or
seller or purchaser under either of the Other PSAs exercises any right to extend
the Scheduled Closing Date or any other time period thereunder, then such right
shall also be automatically exercised under the other agreements; and

 

(e)           In the event that either this Agreement or either of the Other
PSAs is terminated or terminates for any reason, then the other agreement shall
also automatically terminate.

 

(f)            In the event that either this Agreement or either of the Other
PSAs is terminated or terminates for any reason and any of such agreements are
reinstated or a termination notice thereunder becomes null and void, then the
other agreements shall also automatically be reinstated or the termination
notice thereunder shall also become null and void.

 

52

--------------------------------------------------------------------------------



 

Section 18.16       In consideration of Purchaser entering into this Agreement,
and to induce Purchaser to undertake the efforts and incur the costs associated
with evaluating the Property and proceeding to Closing hereunder, Seller hereby
agrees not to solicit or entertain any offer from any other person to sell or
otherwise transfer all or any part of the Property or any portion thereof or any
direct or indirect interest therein during the term of this Agreement.

 

[Remainder of Page Intentionally Left Blank.  Signature blocks appear
immediately on next page.]

 

53

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Seller and Purchaser have respectively executed this
Agreement as of the Effective Date.

 

 

PURCHASER:

 

 

 

RMC ACQUISITION ENTITY, LLC

 

 

 

 

By:

/s/ Timothy M. Jones

 

Name:

Timothy M. Jones

 

Title:

Member

 

 

 

 

 

SELLER:

 

 

 

WEST AVENUE REALTY ASSOCIATES L.L.C.

 

 

 

By: Mack-Cali Realty, L.P., its sole member

 

By: Mack-Cali Realty Corporation, its general partner

 

 

 

 

 

 

 

By:

/s/ Gary T. Wagner

 

 

Gary T. Wagner, General Counsel

 

 

JOINDER:

 

MCRLP joins in this Agreement solely for purposes of agreeing to (i) be liable
for Seller’s post-closing obligations under this Agreement and any Closing
documents; however, subject in all respects to all of the terms, provisions and
limitations on all such obligations as are set forth in this Agreement and/or
any such Closing documents, and (ii) the terms and conditions of Section 7.5(c).

 

 

MACK-CALI REALTY, L.P.,

 

By: Mack-Cali Realty Corporation, its general partner

 

 

 

 

 

By:

/s/ Gary T. Wagner

 

 

Gary T. Wagner, General Counsel

 

 

MCRC joins in this Agreement solely for purposes of agreeing to the terms and
conditions of Section 7.5(c).

 

 

MACK-CALI REALTY CORPORATION,

 

 

 

By:

/s/ Gary T. Wagner

 

Gary T. Wagner, General Counsel

 

54

--------------------------------------------------------------------------------



 

 

 

As to Articles IV, X, XIII and XVII only:

 

 

 

 

 

ESCROW AGENT:

 

 

 

 

 

FIRST AMERICAN LAND

 

 

TITLE INSURANCE COMPANY

 

 

 

 

 

 

 

 

By:

/s/ Antonio Moretta

 

 

Name: Antonio Moretta

 

 

Title: Senior Underwriting Counsel

 

55

--------------------------------------------------------------------------------



 

 

As to Section 7.5(a) only:

 

 

 

 

ROFO (RM) PARTY:

 

 

 

 

 

/s/ Brad W. Berger

 

 

Brad W. Berger, as Trustee

 

 

of the Brad W. Berger Revocable Trust

 

 

 

 

 

 

/s/ Greg Berger

 

 

Greg Berger

 

 

 

 

 

 

/s/ Timothy M. Jones

 

 

Timothy M. Jones, as Trustee

 

 

of the Robert F. Weinberg 2013 Trust

 

 

 

 

 

 

RFW MANAGEMENT INC.,

 

 

a New York corporation

 

 

 

 

 

By:

/s/ Robert F. Weinberg

 

 

Name: Robert F. Weinberg

 

 

Title: President

 

56

--------------------------------------------------------------------------------



 

EXHIBIT A - 1 419 AND 650 WEST AVENUE REAL PROPERTY Commonwealth Order Number:
CT6812611CL-RH [ILLEGIBLE] Customer Ref. No.: C18000310 Commonwealth Land Title
Insurance Company ALTA COMMITMENT FOR TITLE INSURANCE (6/17/06) EXHIBIT “A” The
land referred to in this Commitment is described as follows: Property known as
650 West Avenue First Piece (formerly known as 419 West Avenue) All that certain
piece, parcel or tract of land, with the buildings and improvements thereon,
situated in the City of Stamford, County of Fairfield and State of Connecticut,
bounded and described as follows: Beginning at a point on the westerly line of
West Avenue where the same is intersected by the southerly line of Oliver Street
as depicted on a certain map titled “Map showing Subdivision of Parcel B, Map
10986 S.L.R. prepared for Robert Martin Company Stamford, CT” now on file in the
office of the Town Clerk of the City of Stamford and numbered Map 11713
reference thereto being had; Thence running in a southerly direction along said
westerly line of West Avenue south 17°19’00” west a distance of 20.0 feet and on
a tangent curve to the left the radius of which is 133.44 feet a distance of
57.60 feet along the arc and subtending a central or delta angle of 24°43’48” to
land now or formerly of United States Postal Service being Parcel A as depicted
on a certain map titled “Map showing Subdivision of property of Standard
Brands, Inc. Stamford, CT” now on file in the office of the Town Clerk of the
City of Stamford and numbered , reference thereto being had; Thence running
westerly and southerly along said land now or formerly of United States Postal
Service south 82°35’12” west a distance of 62.57 feet and on a tangent curve to
the left the radius of which is 132.32 feet a distance of 149.34 feet along the
arc and subtending a central or delta angle of 64°40’02” and south 17(o)55’10”
west a distance of 128.21 feet and south 13°31’15” west a distance of 265.57
feet to other land now or formerly of Robert Martin Company being Parcel B2-5 as
depicted on a certain map titled “Resubdivision Map of Parcel B-2, S.L.R.
prepared for Robert Martin Company Stamford, CT” now on file in the office of
the Town Clerk of the City of Stamford and numbered Map 12275 reference thereto
being had; Thence running, westerly and northerly along said other land now or
formerly of Robert Martin Company north 73°16’30” west a distance of 143.39 feet
and north 15°48’20” west a distance of 110.10 feet and north 31°07’00” west a
distance of 89.10 feet and north 65°04’00” west a distance of 70.50 feet and
north 43°59’00” west a distance of 119.50 feet and north 39°56’40” west a
distance of 28.90 feet and north 00°58’30” west a distance of 27.90 feet and
north 05°04’50” east a distance of 45.20 feet and north 20°25’10” east a
distance of 146.20 feet and north 33°13’30” east a distance of 40.70 feet and
north 59°25’50” east a distance of 33.30 feet and north 65°13’30” east a
distance of 30.06 feet to land now or formerly of United House Wrecking
Corporation; Thence running easterly and northerly along said land now or
formerly of United House Wrecking Corporation south 64°48’16” east a distance of
39.17 feet and south 85°43’55” east a distance of 25.26 feet and north 17°10’20”
east a distance of 52.72 feet to land now or formerly of Peter Hamilton; Thence
running easterly along said land now or formerly of Peter Hamilton and along the
aforesaid southerly line of Oliver Street south 72°29’30” east a distance of
172.75 feet and south 78°16’00” east a distance of 294.53 feet to the aforesaid
westerly line of West Avenue and the point of beginning. Second Piece All that
certain plot, piece or parcel of land, situate, lying and being in the City of
Stamford, County of Fairfield and State of Connecticut, shown and designated as
Parcel B-2-5 on a certain map entitled “Resubdivision Map of Parcel B-2, S.L.R.
Prepared for Robert Martin Company, CT” as the numbered on file in the Office of
the Town Clerk. The two parcels comprising 650 West Avenue are further shown
together as one parcel on a map entitled, “Consolidation Map Parcel B 2-5,
S.L.R. and Parcel B-1, S.L.R. Stamford, CT Prepared for Cali Stamford Realty
Associates L.P.” dated December 11, 1997 revised February 12, 1998 made by
Redniss & Mead and on file in the Stamford Town Clerk’s Office as Map 12884 .
Exhibit A -1

[g52801ko13i001.gif]

 



EXHIBIT A -2 500 WEST AVENUE REAL PROPERTY Commonwealth Order Number:
CT6812501CL-RH [ILLEGIBLE] Customer Ref. No.: C18000307 Commonwealth Land Title
Insurance Company ALTA COMMITMENT FOR TITLE INSURANCE (6/17/06) EXHIBIT “A” The
land referred to in this Commitment is described as follows: 500 West Avenue All
that certain piece, parcel or tract of land, with the buildings and improvements
thereon, situated in the City of Stamford, County of Fairfield and State of
Connecticut, known and designated as Parcel B 2-2 on a certain map titled “Map
showing Parcel B 2-2, Map 12275 S.L.R. prepared for Robert Martin Company,
Stamford, CT” Scale 1”=50’, certified ‘Substantially Correct’ by Mark S. Lebow,
Parsons-Bromfield, Redniss & Mead, Surveyors, July 2, 1991, now on file in the
office of the Town Clerk of the City of Stamford and numbered Map 12323
reference thereto being had. Said piece, parcel or tract of land is more
particularly described as follows: Beginning at a point at the southerly
terminus of West Avenue and being where the division line between land now or
formerly of Robert Martin Company (RMC) and the herein described parcel of land
intersects said southerly terminus of West Avenue; said point of beginning also
being a distance of 53.25 feet southeasterly of where the division line between
land now or formerly of United States Postal Service (USPS) and said land now or
formerly of RMC intersects the southerly terminus of West Avenue and as measured
along said southerly terminus of West Avenue. Thence along said southerly
terminus of West Avenue in an easterly direction on a curve to the left the
radius of which is 50.00 feet a distance of 86.43 along the arc and with a chord
bearing of north 67°26’10” east a distance of 76.06 feet to the easterly line of
West Avenue; thence northerly along said easterly line of West Avenue north
17°55’10” east a distance of 148.65 feet to land now or formerly of Stamford
Seaboard Investors Associates LLC (SSIA); thence easterly, southerly and again
easterly along said land now or formerly of SSIA south 71°42’30” east a distance
of 128.69 feet and south 63°55’40” east a distance of 64.38 feet and south
17°55’10” west a distance of 93.36 feet and south 70°44’00” east a distance of
16.76 feet to an iron pin and land now or formerly of Amelia Place Associates
(APA); thence southerly along said land now or formerly of APA south 2°21’20”
east a distance of 157.07 feet to the southeasterly comer of the herein
described parcel and land now or formerly of RMC, being Parcel B 2-3 as depicted
on Map 12275 S.L.R.; thence westerly, northerly and easterly along said land now
or formerly of RMC south 70°25’10” west a distance of 241.49 feet and north
19°34’50” west a distance of 237.28 feet and on a curve to the left the radius
of which is 175.00 feet a distance of 18.77 feet along the an) and a chord
bearing of north 68°58’08” east a distance of 18.76 feet to the aforesaid
southerly terminus of West Avenue and the point of beginning. Exhibit A -2

[g52801ko13i002.gif]

 



EXHIBIT A - 3 550 WEST AVENUE REAL PROPERTY Commonwealth Order Number:
CT6812131CL-RH [ILLEGIBLE] Customer Ref. No.: C18000308 Commonwealth Land Title
Insurance Company ALTA COMMITMENT FOR TITLE INSURANCE (6/17/06) EXHIBIT “A” The
land referred to in this Commitment is described as follows: 550 West Avenue All
that certain piece, parcel or tract of land, with the buildings and improvements
thereon, situated in the City of Stamford, County of Fairfield and State of
Connecticut, bounded and described as follows: Beginning at a point on the
southerly side of a fifty foot wide strip serving as an extension of West Avenue
as depicted on Map 12275 on file in the Stamford Land Records, said point being
at the intersection of the division line between Parcel B-2-2 as depicted on
said Map and the herein described parcel; thence, running along Parcel B-2-2,
being land now or formerly of Robert Martin Company and known as 500 West
Avenue, South 19°34’50” East a distance of 237.28 feet and North 70(o)25’10”
East a distance of 241.49 feet to land now or formerly of Amelia Place
Associates; thence, along land now or formerly of Amelia Place Associates South
2°21’20” East a distance of 43.27 feet and South 3°27’00” East a distance of
166.54 feet to land now or formerly of the State of Connecticut (Metro North
Right-of-Way); thence, generally westerly along land now or formerly of the
State of Connecticut (Metro North Right-of-Way) along a clockwise curve the
radius of which is 3720.00 feet the chord of which bears South 69°45’57” West
for a distance of 290.48 feet and the arc distance of which is 290.55 feet and
South 7°08’00” West a distance of 19.87 feet and along a clockwise curve the
radius of which is 3738.00 feet, the chord of which bears South 73°12’48” West a
distance of 141.03 feet and the arc distance of which is 141.04 feet to other
land now or formerly of Robert Martin Company designated as Parcel B-2-5 on the
aforesaid Map; thence, along other and now or formerly of Robert Martin Company
North 36°06’10” West a distance of 43.57 feet to other land now or formerly of
Robert Martin Company designated as Parcel B-2-4 on the aforesaid Map; thence,
along other land now or formerly of Robert Martin Company North 13°30’00” East a
distance of 227.60 feet and North 9°52’00” West a distance of 53.83 feet and
North 14°02’05” West a distance of 158.00 feet and along a clockwise curve the
radius of which is 80.00 feet, the chord of which bears North 1°56’33” East for
a distance of 44.04 feet and the arc distance of which is 44.62 feet and North
17°55’10” East a distance of 6.43 feet to the aforesaid southerly side of the
extension of West Avenue (so called); thence along said extension along a
counter-clockwise curve the radius of which is 175.00 feet, the chord of which
bears North 89°58’49” East for a distance of 107.80 feet and the arc distance of
which is 109.58 feet to the point or place of beginning. Exhibit A -3

[g52801ko13i003.gif]

 



EXHIBIT A - 4 600 WEST AVENUE REAL PROPERTY Commonwealth Order Number:
CT6812514CL-RH [ILLEGIBLE] Customer Ref. No.: C18000309 Commonwealth Land Title
Insurance Company ALTA COMMITMENT FOR TITLE INSURANCE (6/17/06) EXHIBIT “A” The
land referred to in this Commitment is described as follows: Property known as
600 West Avenue PARCEL 1 ALL that certain piece, parcel or tract of land,
together with the buildings and improvements thereon erected, situated, lying
and being in the City of Stamford, County of Fairfield and State of Connecticut
shown and designated as Parcel B 2-4 on a certain map entitled “Resubdivision
Map of Parcel 3-2, Map 11841 S.L.R., Prepared for Robert Martin Company,
Stamford, Connecticut” which map was filed in the Office of the Town Clerk of
Stamford as Map 12275 , reference being had thereto for a more particular
description of the premises. PARCEL 2 All that certain piece or parcel of land
situate, lying and being in the City of Stamford, County of Fairfield and State
of Connecticut, more particularly bounded and described as follows: BEGINNING at
a point at the southerly terminus of West Avenue and being where the division
line between property now or formerly of the Untied States Postal Service and
the herein described Parcel of land intersects said southerly terminus of West
Avenue, as shown on Resubdivision Map of Parcel 3-2 Map 11841 S.L.R. prepared
for Robert Martin Company Stamford Connecticut (and filed as Map 12275 in the
Records of the City of Stamford), thence running in a general southeasterly
direction along said southerly terminus of West Avenue on a curve to the left
the radius of which is 50.00 feet a distance of 53.25 feet along the arc and
with a chord hearing of South 32° 32’ 11” East a distance of 50.77 feet to other
land of Robert Martin Company; thence along other land of Robert Martin Company
the following courses: on a curve to the right the radius of which is 175.00
feet a distance of 128.35 feet along the arc and chord bearing South 86° 54’ 28”
West a distance of 125.50 feet and North 72° 04’ 50” West a distance of 235.00
feet; thence continuing along other land of Robert Martin Company North 17° 55’
10” East a distance of 50.00 feet to land now or formerly of the United States
Postal Service; thence along land now or formerly of the Untied States Postal
Service the following courses: South 72° 04’ 50” East a distance of 235.00 feet
and on a curve to the left the radius of which is 125.00 feet a distance of
84.23 feet along the arc and with a chord bearing of North 88° 36’ 55” East a
distance of 82.65 feet to the southerly terminus of West Avenue being the point
or place of BEGINNING. STAM M:004 B:1158 This Commitment is invalid unless a
signed Commitment Jacket and Schedules A and B are attached. Copyright American
Land Title Association. All rights reserved. The use of this Form is restricted
to ALTA licensees and ALTA members in good standing as of the date of use. All
other uses are prohibited. Reprinted under license from the American Land Title
Association. ALTA Commitment (6-17-06) Exhibit A -4

[g52801ko13i004.gif]

 



 

EXHIBIT B

 

ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS, LICENSES AND PERMITS

 

THIS ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS, LICENSES AND PERMITS (this
“Assignment”) is made as of                   , 20   by and between WEST AVENUE
REALTY ASSOCIATES L.L.C., a limited liability company organized under the laws
of the State of Connecticut, having an office located at c/o Mack-Cali Realty
Corporation, Harborside 3, 210 Hudson Street, Suite 400, Jersey City, New Jersey
07311 (“Assignor”), and RMC ACQUISITION ENTITY, LLC, a Delaware limited
liability company having an address c/o Robert Martin Company, 100 Clearbrook
Road, Elmsford, NY 10523 (“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, Assignor is the owner of real property commonly known as 419, 500, 550,
600 and 650 West Avenue, Stamford, Connecticut (the “Property”), which Property
is affected by certain service agreements, maintenance contracts, equipment
leasing agreements, warranties, guarantees, bonds, construction contracts, open
purchase orders and other contracts for the provision of labor, services,
materials or supplies relating solely to the Property, as set forth on Exhibit A
attached hereto and made a part hereof (hereinafter collectively referred to as
the “Contracts”);

 

WHEREAS, Assignor has entered into that certain Agreement of Sale and Purchase
(the “Sale Agreement”), dated                   , 2019, with Assignee, wherein
Assignor has agreed to convey to Assignee all of Assignor’s right, title and
interest in and to the Property;

 

WHEREAS, Assignor desires to assign to Assignee, to the extent assignable, all
of Assignor’s right, title and interest in and to: (i) the Contracts and
(ii) all licenses, permits, certificates of occupancy, approvals,
authorizations, variances, consents, dedications, subdivision maps and
entitlements in connection with the Property now or hereafter issued, approved
or granted by any governmental or quasi-governmental bodies or agencies having
jurisdiction over the Property or any portion thereof, together with all
renewals and modifications thereof (collectively, the “Licenses and Permits”),
and Assignee desires to accept the assignment of such right, title and interest
in and to the Contracts and Licenses and Permits and to assume Assignor’s rights
and obligations thereunder.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained and for other good and valuable consideration, the parties, intending
to be legally bound, do hereby agree as follows:

 

1.                                      Assignor hereby assigns, sells,
transfers, and sets over to Assignee, its successors and assigns, to the extent
assignable as of the date hereof, all of Assignor’s right, title and interest in
and to the Contracts.  Assignee hereby accepts the foregoing assignment and
transfer and agrees to assume, fulfill, perform and discharge all the various
commitments, obligations and liabilities of Assignor under and by virtue of the
Contracts from and after the date hereof.

 

2.                                      Assignor hereby assigns, sells,
transfers, and sets over to Assignee, its successors and assigns, to the extent
assignable, all of Assignor’s right, title and interest in and to the Licenses
and Permits, and Assignee hereby accepts such assignment, sale and transfer from
and after the date hereof.

 

3.                                      Assignee hereby agrees to indemnify and
hold Assignor harmless from all loss, expense or liability (including, without
limitation, reasonable attorneys’ fees and disbursements) relating to the
Contracts and Licenses and Permits accruing from or after the date hereof, and
Assignor hereby agrees to indemnify and hold Assignee harmless from all loss,
expense or liability (including, without limitation,

 

--------------------------------------------------------------------------------



 

reasonable attorneys’ fees and disbursements) relating to the Contracts and
Licenses and Permits accruing prior to the date hereof.

 

4.                                      This Assignment is made without
representation, warranty (express or implied) or recourse of any kind, except as
may be expressly provided herein or in the Sale Agreement.

 

5.                                      This Assignment shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and assigns.  This Agreement shall be governed by, and construed
under, the laws of the State of Connecticut.

 

6.                                      This Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original Assignment,
but all of which shall constitute but one and the same Assignment.

 

7.                                      Capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Sale Agreement.

 

IN WITNESS WHEREOF, Assignor and Assignee do hereby execute and deliver this
Assignment as of the date and year first above written.

 

 

ASSIGNOR:

 

 

 

WEST AVENUE REALTY ASSOCIATES L.L.C.

 

 

 

By: Mack-Cali Realty, L.P., its sole member

 

By: Mack-Cali Realty Corporation, its general partner

 

 

 

By:

 

 

 

Gary T. Wagner

 

 

General Counsel

 

 

 

 

 

ASSIGNEE:

 

 

 

RMC ACQUISITION ENTITY, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

Exhibit A

 

Contracts

 

--------------------------------------------------------------------------------



 

EXHIBIT C

 

ASSIGNMENT AND ASSUMPTION OF LEASE OBLIGATIONS

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASE OBLIGATIONS (this “Assignment”) is made
as of                   , 20   by and between WEST AVENUE REALTY ASSOCIATES
L.L.C., a limited liability company organized under the laws of the State of
Connecticut, having an office located c/o Mack-Cali Realty Corporation,
Harborside 3, 210 Hudson Street, Suite 400, Jersey City, New Jersey 07311
(“Assignor”), and RMC ACQUISITION ENTITY, LLC, a Delaware limited liability
company having an address c/o Robert Martin Company, 100 Clearbrook Road,
Elmsford, NY 10523 (“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, the property commonly known as 419, 500, 550, 600 and 650 West Avenue,
Stamford, Connecticut (the “Property”) is affected by certain leases and other
agreements with respect to the use and occupancy of the Property, which leases
and other agreements are listed on Exhibit A annexed hereto and made a part
hereof (the “Leases”);

 

WHEREAS, Assignor has entered into that certain Agreement of Sale and Purchase
(“Agreement”) with Assignee dated                    , 2019, wherein Assignor
has agreed to assign and transfer to Assignee all of Assignor’s right, title and
interest in and to (i) the Leases, (ii) all security deposits paid to Assignor,
as landlord (together with any interest which has accrued thereon, but only to
the extent such interest has accrued for the benefit of the tenant), to the
extent such security deposits have not yet been applied toward the obligations
of any tenant under the Leases, which security deposits are listed on Exhibit B
annexed hereto and made a part hereof (“Security Deposits”), and (iii) the
Leasing Commission Agreements entered into in connection with the Leases, which
leasing commission agreements are listed on Exhibit C annexed hereto and made a
pert hereof (the “Leasing Commission Agreements”);

 

WHEREAS, Assignor desires to assign to Assignee all of Assignor’s right, title
and interest in and to the Leases, Security Deposits, and Leasing Commission
Agreements, and Assignee desires to accept the assignment of such right, title
and interest in and to the Leases, Security Deposits, and Leasing Commission
Agreements and to assume all of Assignor’s rights and obligations under the
Leases, with respect to the Security Deposits, and under the Leasing Commission
Agreements.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained and for other good and valuable consideration, the parties intending
to be legally bound, do hereby agree as follows:

 

1.                                      Assignor hereby assigns, sells,
transfers, sets over and conveys to Assignee, its successors and assigns, all of
Assignor’s right, title and interest in and to (i) the Leases, (ii) Security
Deposits, and (iii) the Leasing Commission Agreements.  Assignee, from and after
the date hereof, hereby accepts this assignment, sale, transfer and conveyance
and agrees to assume, fulfill, perform and discharge all the various
commitments, obligations and liabilities  of Assignor under and by virtue of the
Leases, including but not limited to the obligation to properly maintain, apply
and return the Security Deposits in accordance with terms and conditions of the
Leases, and under the Leasing Commission Agreements.

 

2.                                      Assignor hereby agrees to defend,
indemnify and hold harmless Assignee from any liability, damages, causes of
actions, out-of-pocket expenses and reasonable attorneys’ fees incurred by
Assignee by reason of the failure of Assignor to fulfill, perform and discharge
all of the various

 

--------------------------------------------------------------------------------



 

commitments, obligations and liabilities of Assignor under and by virtue of the
Leases, Security Deposits and Leasing Commission Agreements with respect to the
period of Assignor’s ownership prior to the effective date hereof, including,
without limitation, the return of Security Deposits and the payment of brokerage
commissions relating thereto.

 

3.                                      Assignee hereby agrees to defend,
indemnify and hold harmless Assignor from any liability, damages, causes of
actions, out-of-pocket expenses and reasonable attorneys’ fees incurred by
Assignor by reason of the failure of Assignee to fulfill, perform and discharge
all of the various commitments, obligations and liabilities of Assignee under
and by virtue of the Leases, Security Deposits and Leasing Commission Agreements
assigned hereunder from and after the effective date hereof, including, without
limitation, the return of Security Deposits and the payment of brokerage
commissions relating thereto.

 

4.                                      This Assignment is made without
representation, warranty (express or implied) or recourse of any kind, except as
may be expressly provided herein or in the Agreement.

 

5.                                      This Assignment shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and assigns.  This Assignment shall be governed by, and construed
under, the laws of the State of Connecticut.

 

6.                                      This Assignment may be executed in one
or more counterparts, each of which shall be deemed to be an original
Assignment, but all of which shall constitute but one and the same Assignment.

 

7.                                Capitalized terms used but not defined herein
shall have the meanings ascribed to them in the Agreement.

 

IN WITNESS WHEREOF, Assignor and Assignee do hereby execute and deliver this
Assignment as of the date and year first above written.

 

 

ASSIGNOR:

 

 

 

WEST AVENUE REALTY ASSOCIATES L.L.C.

 

 

 

By: Mack-Cali Realty, L.P., its sole member

 

By: Mack-Cali Realty Corporation, its general partner

 

 

 

By:

 

 

 

Gary T. Wagner

 

 

General Counsel

 

 

 

ASSIGNEE:

 

 

 

RMC ACQUISITION ENTITY, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

Exhibit A

 

Description of Leases

 

--------------------------------------------------------------------------------



 

Exhibit B

 

Security Deposits

 

--------------------------------------------------------------------------------



 

Exhibit C

 

Leasing Commission Agreements

 

--------------------------------------------------------------------------------



 

EXHIBIT D

 

BILL OF SALE

 

WEST AVENUE REALTY ASSOCIATES L.L.C., a Connecticut limited liability company
(“Seller”), for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, hereby grants, bargains, sells, transfers and
delivers to RMC ACQUISITION ENTITY, LLC, a Delaware limited liability company
having an address c/o Robert Martin Company, 100 Clearbrook Road, Elmsford, NY
10523 (“Buyer”), all of Seller’s right, title and interest in and to all
equipment, appliances, tools, supplies, machinery, artwork, furnishings , any
construction documents, “as built” plans and specifications and floor plans for
the existing improvements and landscape plans, surveys, environmental site
assessments and warranties relating to and only to the extent reflecting current
conditions at the Real Property (but specifically excluding any such items which
may have been prepared for or identify potential capital improvements or
development), and other tangible personal property attached to, appurtenant to,
located in and used exclusively in connection with the ownership or operation of
the real property commonly known as 419, 500, 550, 600 and 650 West Avenue,
Stamford, Connecticut (the “Real Property”) and situated at the Real Property on
the date hereof, but specifically excluding all personal property leased by
Seller or owned by tenants or others, if any (the “Personal Property”), to have
and to hold the Personal Property unto Buyer, its successors and assigns,
forever.

 

Seller makes no representation or warranty to Buyer, express or implied, in
connection with this Bill of Sale or the sale, transfer and conveyance made
hereby, except as may be set forth in that certain Agreement of Sale and
Purchase, dated February   , 2019 and entered into by and among Seller, and RMC
Acquisition Entity, LLC.

 

EXECUTED under seal this       day of             , 20  .

 

 

 

WEST AVENUE REALTY ASSOCIATES L.L.C.

 

 

 

By: Mack-Cali Realty, L.P., its sole member

 

By: Mack-Cali Realty Corporation, its general partner

 

 

 

By:

 

 

 

Gary T. Wagner

 

 

General Counsel

 

--------------------------------------------------------------------------------



 

EXHIBIT D-1

 

MOTOR VEHICLES

 

NONE

 

--------------------------------------------------------------------------------



 

EXHIBIT F

 

Service Contracts

 

Service Contracts

 

Contractor

 

Service

 

Owner

 

Agreement 
Date

 

Month-to-
Month

 

Applies to

 

Contract 
#

ABM Air Conditioning and Heating, Inc.

 

HVAC Maintenance

 

West Avenue Realty Associates, L.L.C.

 

January 1, 2016

 

Yes

 

SEP — All buildings

 

15-106

ABM Air Conditioning and Heating, Inc.

 

HVAC Maintenance (Impression Point)

 

West Avenue Realty Associates, L.L.C.

 

June 27, 2016

 

Yes

 

SEP - 500 West Ave Only

 

16-086

ABM Air Conditioning and Heating, Inc.

 

HVAC Maintenance (Powersecure Lighting/Solais)

 

West Avenue Realty Associates, L.L.C.

 

June 22, 2016

 

Yes

 

SEP — 650 West Avenue only

 

16-152

ABM Air Conditioning and Heating, Inc.

 

HVAC Maintenance (Solais Lighting Expansion Space)

 

West Avenue Realty Associates, L.L.C.

 

December 20, 2016

 

Yes

 

SEP — 650 West Avenue only

 

16-084

CFP, Inc.

 

Fire and Sprinkler Tests

 

West Avenue Realty Associates, L.L.C.

 

December 4, 2013

 

Yes

 

SEP — All buildings

 

13-151

Eastern Land Management

 

Snow Removal and De-Icing

 

West Avenue Realty Associates, L.L.C.

 

September 26, 2018

 

Yes

 

SEP — All buildings

 

18-236

Foley’s Pump Service, Inc.

 

Pump Station Inspections

 

West Avenue Realty Associates, L.L.C.

 

February 4, 2015

 

Yes

 

SEP - 550 West Ave Only

 

15-005

Scarsdale Security Systems, Inc.

 

Fire Alarm Monitoring and Testing, Telephone Service

 

West Avenue Realty Associates, LLC

 

January 1, 2016

 

No

 

SEP - 419 West Ave Only [Contract incorrectly lists the property as 500 West
Avenue]

 

16-080

Scarsdale Security Systems, Inc.

 

Fire Alarm Monitoring and Testing, Telephone Service

 

West Avenue Realty Associates, LLC

 

January 1, 2016

 

No

 

SEP - 500 West Ave Only

 

16-117

 

--------------------------------------------------------------------------------



 

Contractor

 

Service

 

Owner

 

Agreement 
Date

 

Month-to-
Month

 

Applies to

 

Contract 
#

Scarsdale Security Systems, Inc.

 

Fire Alarm Monitoring and Testing, Telephone Service

 

West Avenue Realty Associates, LLC

 

January 1, 2016

 

No

 

SEP - 600 West Ave Only

 

16-119

Scarsdale Security Systems, Inc.

 

Fire Alarm Monitoring and Testing, Telephone Service

 

West Avenue Realty Associates, LLC

 

January 1, 2016

 

No

 

SEP - 650 West Ave Only

 

16-120

Scarsdale Security Systems, Inc.

 

Fire Alarm Monitoring and Testing, Telephone Service, and Ejector Pump
Monitoring

 

West Avenue Realty Associates, LLC

 

January 1, 2016

 

No

 

SEP - 550 West Ave Only

 

16-118

Sharp Roofing Assoc.

 

Roof Inspections

 

West Avenue Realty Associates, LLC

 

August 30, 2016

 

No

 

SEP - All Buildings

 

16-100

Suburban Carting Company

 

Rubbish Removal & Recycling

 

Entities listed on Exhibit B

 

April 15, 2016

 

No

 

CWEP - All Buildings; SEP - All Buildings

 

16-022

Tristate Window Cleaning, Inc.

 

Window Washing

 

West Avenue Realty Associates, LLC

 

December 15, 2014

 

Yes

 

SEP - All Buildings

 

14-139

Universal Protection Services, LP d/b/a Allied Universal

 

Security Services

 

West Avenue Realty Associates, LLC

 

July 27, 2016

 

No

 

SEP - All Buildings

 

16-095

 

Rooftop Antenna Management Agreement

 

Management and Transmitting Sites Agreement between Apex Site Management, L.P.,
Manager, and Mack-Cali Realty Corporation, Owner, dated July 6, 1998

 

· Letter Agreement re Amendment to Management Agreement, dated October 5, 1999.

· Letter Agreement re Amendment to Management Agreement, dated November 1, 1999.

· Letter Agreement re Amendment to Management Agreement, dated November 19,
1999.

· Letter Agreement re Amendment to Management Agreement, dated January 7, 2000.

· Letter Agreement re Amendment to Management Agreement, dated July 25, 2000.

 

--------------------------------------------------------------------------------



 

· Amendment to Management of Transmitting Sites Agreement, dated February 11,
2003

·  Seventh Amendment to Management of Transmitting Sites Agreement, dated
January 12, 2017

 

Note:  This should go on every service contract exhibit, regardless of whether
there is rooftop activity

 

Leased Equipment

 

None

 

Roof Warranties

 

500 West Street

20 Year System Warranty from Sika Sarnafil, dated September 30, 2014.

 

--------------------------------------------------------------------------------



 

EXHIBIT G

 

Lease Schedule

 

419 WEST AVENUE

 

Cablevision Lightpath-CT, Inc.

 

Telecom License Agreement between West Avenue Realty Associates L.L.C., Owner,
and Cablevision Lightpath-CT, Inc., Provider, dated November 1, 2005.

 

·                  Renewal (Email) to Lease between West Avenue Realty
Associates L.L.C., and Cablevision Lightpath-CT, Inc. dated October 15, 2010.

·                  Certificate of Conversion of a Corporation to a Limited
Liability Company regarding conversion of Cablevision Lightpath - CT, Inc. to
Cablevision Lightpath CT LLC, dated December 31, 2012.

·                  Delaware Secretary of State Certification of Conversion of
Cablevision Lightpath - CT, Inc. to Cablevision Lightpath CT LLC and Name Change
from Cablevision Lightpath - CT, Inc. to Cablevision Lightpath - CT LLC dated
January 2, 2013.

·                  First Amendment to Telecom License Agreement between West
Avenue Realty Associates L.L.C., c/o Mack-Cali Realty, LP, Owner, and
Cablevision Lightpath CT LLC, Provider, dated  February 6, 2015.

·                  Second Amendment to Telecom License Agreement between West
Avenue Realty Associates LLC c/o Mack-Cali Realty, L.P., Owner, and Cablevision
Lightpath CT LLC, Provider, dated  April 8, 2018.

 

Fuji Medical Systems USA, Inc.

 

Lease between RM Stamford Realty Associates L.P., Landlord, and Fuji Medical
Systems USA, Inc., Tenant, dated August 10, 1998.

 

·                  Amendment to Lease Agreement between  RM Stamford Realty
Associates, Landlord, and Fuji Medical Systems USA, Inc., Tenant, dated
August 10, 1998.

·                  Limited Guaranty between Cali Stamford Realty Associates L.P.
d/b/a RM Stamford Realty Associates L.P., Landlord, and Fuji Medical Systems
USA, Inc., Tenant, and Smiths Industries Aerospace & Defense Systems Inc.,
Guarantor, dated effective August 10, 1998.

·                  Letter Agreement to supplement Amendment to Lease Agreement
dated as of August 10, 1998 between Fuji Medical Systems U.S.A., Inc. and RM
Stamford Realty Associates dated November 11, 1998.

·                  First Amendment between RM Stamford Realty Associates,
Landlord, and Fuji Medical Systems USA, Inc., Tenant dated September 28, 2001.

·                  Second Amendment between RM Stamford Realty Associates,
Landlord, and Fuji Medical Systems USA, Inc., Tenant dated March 25, 2002.

·                  C&E Letter between RM Stamford Realty Associates as
Owner/Landlord, and Fuji Medical Systems USA, Inc. as Tenant dated March 27,
2003.

·                  C&E Letter between West Avenue Realty Associates L.L.C. as
Owner/Landlord and Fuji Medical Systems USA, Inc. as Tenant dated June 1, 2005.

·                  Third Amendment between West Avenue Realty Associates L.L.C.,
Landlord, and FujiFilm Medical Systems U.S.A., Inc., Tenant dated June 30, 2006.

·                  Fourth Amendment between West Avenue Realty Associates
L.L.C., Landlord, and FujiFilm Medical Systems U.S.A., Inc., Tenant dated
June 12, 2015.

·                  Fifth Amendment between West Avenue Realty Associates L.L.C.,
Landlord, and FujiFilm Medical Systems U.S.A., Inc., Tenant, dated May 22, 2017.

·                  Supplemental Amendment to Lease Letter between RM Stamford
Realty Associates, and Fuji Medical Systems U.S.A., Inc. dated November 11, 1998

 

--------------------------------------------------------------------------------



 

500 WEST AVENUE

 

Cablevision Lightpath CT LLC

 

Telecom License Agreement between West Avenue Realty Associates L.L.C., Owner,
and Cablevision Lightpath CT LLC, Provider, dated September 18, 2014.

 

Cablevision of Litchfield, Inc.

 

Standard Form Lease between West Avenue Realty Associates L.L.C., Owner, and
Cablevision of Litchfield, Inc., Tenant, dated June 12, 2014.

 

·                  Notice Letter regarding Possession Date to Cablevision of
Litchfield, Inc., Tenant, dated August 20, 2014.

·                  Notice Letter regarding satisfaction of Article 42(a)(iv) of
Lease to Cablevision of Litchfield, Inc., Tenant, from West Avenue Realty
Associates L.L.C., Owner, dated September 24, 2014.

·                  Commencement Date Agreement between West Avenue Realty
Associates L.L.C., Owner, and Cablevision of Litchfield, Inc., Tenant, dated
September 30, 2014.

·                  First Amendment to Lease Generator Agreement between West
Avenue Realty Associates L.L.C., Owner, and Cablevision of Litchfield, Inc.,
Tenant, dated November 25, 2014.

·                  Consent to Sublet Agreement between West Avenue Realty
Associates, L.L.C., Landlord, and Cablevision of Litchfield, Inc., Tenant, dated
September 19, 2018.

 

CSC TKR LLC d/b/a Cablevision of Connecticut L.P.

 

Cable Access Agreement between West Avenue Realty Associates L.L.C., Owner, and
CSC TKR, INC. d/b/a Cablevision of Connecticut L.P., Provider, dated
November 18, 2011.

 

·                  Certificate of Conversion of a Corporation to a Limited
Liability Company and Name Change dated June 24, 2009

·                  Certificate of Formation of CSC TKR, LLC dated June 24, 2009.

·                  Delaware Secretary of State Certified Copy of Certificate of
Conversion dated June 26, 2009

 

Impression Point, Inc.

 

Standard Form Lease between West Avenue Realty Associates L.L.C., Owner, and
Impression Point, Inc., Tenant, dated June 16, 2008.

 

·                  First Amendment to Lease between West Avenue Realty
Associates L.L.C., Owner, and Impression Point, Inc., Tenant, dated June 12,
2014.

 

Sekisui Diagnostics, LLC

 

Lease between Mack-Cali Stamford Realty Associates Limited Partnership d/b/a RM
Stamford Realty Associates, Lessor, and American Diagnostica Inc., Lessee, dated
June 29, 2002.

 

·                  First Amendment to Lease between West Avenue Realty
Associates L.L.C., Lessor, and American Diagnostica Inc, Lessee, dated
December 12, 2008.

·                  Consent to Sale of Stock from West Avenue Realty Associates
L.L.C., Lessor, to American Diagnostica, Inc., Lessee, dated April 15, 2009.

·                  Second Amendment to Lease between West Avenue Realty
Associates L.L.C., Lessor, and American Diagnostica Inc., Lessee, dated
September 28, 2009.

·                  Third Amendment to Lease between West Avenue Realty
Associates L.L.C., Lessor and American Diagnostica Inc., Lessee, dated March 5,
2010.

·                  Fourth Amendment to Lease between West Avenue Realty
Associates L.L.C., Lessor and Sekisui Diagnostics, LLC (successor-by-merger to
American Diagnostica, Inc.), Lessee, dated July 16, 2013.

·                  Extension Notice Letter from Sekisui Diagnostics, LLC,
successor-in-interest to American Diagnostica, Inc., to West Avenue Realty
Associates L.L.C., successor-in-interest to Mack-Cali Stamford Realty Associates
Limited Partnership, Landlord, dated September 29, 2014.

 

--------------------------------------------------------------------------------



 

·                  Fifth Amendment to Lease between  West Avenue Realty
Associates L.L.C., Lessor, and Sekisui Diagnostics, LLC (successor-by-merger to
American Diagnostica, Inc.), Lessee, dated June 26, 2016.

·                  Sublease Agreement between Sekisui Diagnostics, LLC,
Sublessor, and BioMedica ADI Inc., Sublessee, dated December 1, 2016.

·                  Consent to Sublet between West Avenue Realty Associates
L.L.C., Landlord, Sekisui Diagnostics, LLC, Tenant, and BioMedica ADI Inc.,
Subtenant, dated December 1, 2016.

 

550 WEST AVENUE

 

Cablevision Lightpath- CT, Inc.

 

Telecom License Agreement between West Avenue Associates L.L.C., Owner, and
Cablevision Lightpath - CT, Inc., Provider, dated May 24, 2011.

 

·                  Certificate of Conversion of a Corporation to a Limited
Liability Company and Name Change dated December 31, 2012.

·                  Delaware Secretary of State Certification of Filing of
Certificate of Conversion and Name Change from Cablevision Lightpath- CT, Inc.
to Cablevision Lightpath CT LLC dated January 2, 2013.

·                  First Amendment to Telecom License Agreement between West
Avenue Associates LLC, Owner, and Cablevision Lightpath CT LLC, Provider, dated
February 6, 2015.

 

CSC TKR LLC

 

Cable Access Agreement between West Avenue Realty Associates L.L.C., Owner, and
CSC TKR, LLC d/b/a Cablevision of Connecticut L.P., Provider, dated November 18,
2011.

 

·                  Certificate of Conversion of a Corporation to a Limited
Liability Company dated June 24, 2009.

·                  Delaware Secretary of State Certification of Filing of
Certificate of  Conversion and Name Change from CSC TKR, INC. to CSC TKR, LLC,
dated July 29, 2009.

 

Performance Imaging

 

Temporary Lease Agreement between West Avenue Realty Associates L.L.C., Owner,
and Performance Imaging, LLC, Tenant, dated October 31, 2013.

 

·                  First Amendment to Lease between West Avenue Realty
Associates L.L.C., Owner, and Performance Imaging LLC, Tenant, dated July 30,
2014.

·                  Second Amendment to Lease between West Avenue Realty
Associates L.L.C., Owner, and Performance Imaging LLC, Tenant, dated April 27,
2015.

 

600 WEST AVENUE

 

Stamford RPM Raceway

 

Short Form Net Lease between West Avenue Realty Associates L.L.C., Landlord, and
Stamford RPM Raceway LLC, Tenant dated May 9, 2017.

 

·                  Notice of Lease between West Avenue Realty Associates L.L.C.,
Landlord, and Stamford RPM Raceway LLC, Tenant dated May 9, 2017.

·                  First Amendment to Lease Commencement Date Agreement between
West Avenue Realty Associates L.L.C., Landlord, and Stamford RPM Raceway LLC,
Tenant, dated June 5, 2017.

·                  Notice of Default and Opportunity to Cure Letter to Stamford
RPM Raceway LLC dated July 16, 2018.

·                  Guaranty and Indemnification Agreement between West Avenue
Realty Associates L.L.C., Landlord, Stamford RPM Raceway LLC, Tenant, and Eyal
Farage and Karen Davis Farage, Guarantors, dated September 4, 2018.

 

--------------------------------------------------------------------------------



 

·                  Second Amendment to Lease between West Avenue Realty
Associates L.L.C., Landlord, and Stamford RPM Raceway LLC, Tenant, dated
September 6, 2018.

 

650 WEST AVENUE

 

CSC TKR LLC

 

Cable Access Agreement between West Avenue Realty Associates L.L.C., Owner, and
CSC TKR, INC. d/b/a Cablevision of Connecticut L.P., Tenant dated January 13,
2012.

 

·                  Certificate of Conversion of a Corporation to a Limited
Liability Company  dated June 24, 2009.

·                  Delaware Secretary of State Certification of Certificate of
Conversion of Corporation to Limited Liability Company and Name Change dated
June 29, 2009.

 

FujiFilm Medical Systems U.S.A., Inc.

 

Standard Form Lease between West Avenue Realty Associates LLC, Owner, and
FujiFilm Medical Systems U.S.A., Inc., Tenant, dated February 22, 2007.

 

·                  First Amendment between West Avenue Realty Associates L.L.C.,
Owner, and FujiFilm Medical Systems U.S.A., Inc., Tenant, dated October 3, 2007.

·                  Second Amendment between West Avenue Realty Associates
L.L.C., Owner, and FujiFilm Medical Systems U.S.A., Inc., Tenant, dated June 12,
2015.

·                  Third Amendment between West Avenue Realty Associates L.L.C.,
Owner, and FujiFilm Medical Systems U.S.A., Inc., Tenant, dated May 22, 2017.

 

Solais Lighting, Inc.

 

Standard Form Lease Agreement between West Avenue Realty Associates L.L.C,
Owner, and Solais Lighting, Inc., Tenant, dated November 14, 2013.

 

·                  Commencement Date Agreement between West Avenue Realty
Associates L.L.C, Owner, and Solais Lighting, Inc., Tenant, dated January 31,
2014.

·                  First Amendment to Lease between West Avenue Realty
Associates L.L.C., Owner, and Solais Lighting, Inc., Tenant, dated August 26,
2016.

·                  Second Amendment to Lease between West Avenue Realty
Associates L.L.C., Owner, and Solais Lighting, Inc., Tenant, dated November 15,
2016.

·                  Third Amendment to Lease Commencement Date Agreement between
West Avenue Realty Associates L.L.C., Owner, and Solais Lighting, Inc., Tenant,
dated February 3, 2017.

·                  Fourth Amendment to Lease between West Avenue Realty
Associates L.L.C., Owner, and Solais Lighting, Inc., Tenant, dated December 28,
2017.

·                  Notice of Exercise of Termination Option Letter between West
Avenue Realty Associates L.L.C, Owner, and Solais Lighting, Inc., Tenant, dated
May 29, 2018.

·                  Termination Email between West Avenue Realty Associates
L.L.C, Owner, and Solais lighting, Inc., Tenant, dated June 8, 2018.

 

--------------------------------------------------------------------------------



 

EXHIBIT H

 

TENANT ESTOPPEL CERTIFICATE

 

PURCHASER:                                                                        
RMC Acquisition Entity, LLC, its successors and/or assigns

 

PROPERTY:

 

LANDLORD:

 

TENANT:

 

TENANT’S NOTICE ADDRESS:

 

 

LEASED PREMISES:

 

LEASE DOCUMENTS:

 

For good and valuable consideration, with the understanding that Purchaser and
its lenders will be relying on the statements herein in acquiring and financing
the Property, Tenant hereby certifies for the benefit of Purchaser, and each of
its assigns and transferees and their respective lenders, that:

 

1.                                        The Lease Documents listed above
(collectively, the “Lease”) constitute the entire agreement between the parties
concerning the Leased Premises.  There are no other agreements (oral or written)
between Landlord and Tenant concerning the Leased Premises.

 

2.                                        The Lease is valid and in full force
and effect.

 

3.                                        [To Tenant’s knowledge, DELETE FROM
INITIAL ESTOPPEL SENT TO TENANT, BUT TENANT MAY INSERT] (i) Landlord is not in
default in the performance of its obligations under the Lease, (ii) Tenant has
no present claims against Landlord under the Lease, and (iii) there are no
existing defenses against the enforcement by Landlord of any of the obligations
of Tenant under this Lease.

 

4.                                        [To Tenant’s knowledge, DELETE FROM
INITIAL ESTOPPEL SENT TO TENANT, BUT TENANT MAY INSERT] Tenant is not in default
in any of its obligations under the Lease, nor has any event occurred that, with
notice or expiration of any applicable grace period, or both, would constitute a
default under the Lease.

 

5.                                        Tenant has accepted possession of the
Leased Premises.  The Lease term commenced on                          .  The
Lease term, excluding unexercised renewals and extensions, will terminate on
                          .  Tenant has no right to renew extend, or expand the
Lease and no right to cancel or reduce the term of the Lease.

 

6.                                        Tenant has paid base rent for the
Leased Premises for the period up to and including                           ,
and additional rent as invoiced by Landlord for the Leased Premises (subject to
true-up pursuant to the Lease).  The base monthly rent presently payable under
the Lease is $              .  The monthly reoccurring additional rent presently
payable under the Lease is, in the aggregate, $           per month.  No rent
has been paid more than one month in advance, except as expressly provided in
the Lease.  Tenant’s security deposit is $               .

 

--------------------------------------------------------------------------------



 

7.                                        Tenant has no present or future right
to any free rent, reduction in rent, or any other type of rent concession or to
any lease support payments or lease buy-outs.  [To Tenant’s knowledge, DELETE
FROM INITIAL ESTOPPEL SENT TO TENANT, BUT TENANT MAY INSERT] no payments are due
and payable to Tenant from Landlord.

 

8.                                        [To Tenant’s knowledge, DELETE FROM
INITIAL ESTOPPEL SENT TO TENANT, BUT TENANT MAY INSERT] all improvements and
space required to be furnished by Landlord under the Lease have been completed. 
[To Tenant’s knowledge, DELETE FROM INITIAL ESTOPPEL SENT TO TENANT, BUT TENANT
MAY INSERT] Landlord has complied with all of its material obligations with
respect to the construction, fixturing and equipping of the Leased Premises and
all design allowances, construction allowances or other allowances to which
Tenant may be entitled under the Lease have been paid in full.

 

9.                                        Tenant’s interest in the Lease has not
been sublet, assigned or otherwise transferred.

 

10.                                 Tenant has no outstanding options or rights
of first refusal to purchase the Leased Premises or any part thereof or any real
property of which the Leased Premises are a part.

 

11.                                 No actions, whether voluntary or otherwise,
are pending against Tenant, or to Tenant’s knowledge, threatened against Tenant
under the bankruptcy or insolvency laws of the United States or any state
thereof.

 

12.                                 The current Tenant’s Notice Address for all
notices to be given to Tenant under the Lease is set forth above.

 

At Purchaser’ request, Tenant agrees to provide an update to this Certificate
within ten (10) days prior to Purchaser’s closing on the acquisition of the
Property, including the addition of any reasonable modifications thereto as may
be requested by any of the Purchaser’s lenders. [INCLUDE IN INITIAL ESTOPPEL
SENT TO TENANT, BUT TENANT MAY DELETE]

 

[DO NOT INCLUDE IN INITIAL ESTOPPEL SENT TO TENANT, BUT TENANT MAY ADD This
certificate does not amend or modify any of the terms, conditions or provisions
of the Lease.]

 

This certificate is being delivered with the knowledge that Landlord, Purchaser
and Purchaser’s mortgage lender and anyone making a loan secured by an
assignment of ownership interests in any entity owning the Property, and their
respective successors and assigns, will rely upon this certificate in connection
with the purchase and financing of the Property.

 

This certificate is dated as of                      , 2019.

 

 

TENANT:

 

 

 

[                                ]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Dated:                                   , 2019

 

--------------------------------------------------------------------------------



 

Exhibit A

 

List of Documents Constituting the Lease

 

--------------------------------------------------------------------------------



 

EXHIBIT I

 

NON-FOREIGN AFFIDAVIT UNDER INTERNAL REVENUE

CODE SECTION 1445(B)(2)

 

STATE OF NEW JERSEY

 

)

 

 

) ss:

COUNTY OF HUDSON

 

)

 

                                             , being first duly sworn, deposes
and states under penalty and perjury:

 

For U.S. federal income tax purposes (including Section 1445 of the Internal
Revenue Code (the “Code”)), the owner of a disregarded entity (which has legal
title to a U.S. real property interest under local law) will be the transferor
of the property and not the disregarded entity.                               ,
a                                                  (“Owner”), informs
                              , a           
                                      (“Buyer”) that withholding of tax is not
required upon the disposition of a United States real property interest by
                              , a           
                                      (“Seller”), and with the knowledge that
Buyer will rely upon the following statements, Owner hereby certifies the
following facts to Buyer:

 

1.                                      Seller is a disregarded entity as
defined in Treasury Regulations Section 1.1445-2(b)(2)(iii) (“Disregarded
Entity”).  Owner is the direct owner of Seller.

 

2.                                      Owner is not a foreign corporation,
foreign partnership, foreign trust, foreign estate or foreign person (as those
terms are defined in the Code and Income Tax Regulations).

 

3.                                      Owner’s United States Employer
Identification Number is                .

 

4.                                      Owner’s office address is:  c/o
Mack-Cali Realty Corporation, Harborside 3, 210 Hudson Street, Suite 400, Jersey
City, New Jersey 07311.

 

5.             I am a duly authorized officer of [Mack-Cali Realty Corporation],
the general partner of  [Mack-Cali Realty, L.P.], the sole member of  Seller,
the transferor of the property commonly known as                              .

 

This affidavit is given to the transferee of the property described in paragraph
5 above, for the purpose of establishing and documenting the non-foreign
affidavit exemption to the withholding requirement of Section 1445 of the Code. 
Owner understands that this affidavit may be disclosed to the Internal Revenue
Service by the transferee and that any false statement contained herein could be
punished by fine, imprisonment, or both.

 

 

 

 

 

Name:

 

 

Title:

 

 

 

Subscribed and sworn to before me

 

this        day of                         , 201

 

 

 

 

 

Notary Public

 

 

--------------------------------------------------------------------------------



 

EXHIBIT J

 

Leasing Commission Agreements

 

Building

 

Document/
Agreement

 

Date

 

Tenant

 

Broker

419 West Ave

 

Commission Broker Agreement

 

January 13, 1999

 

Fuji Medical Systems USA, Inc

 

Alliance Partners, Inc.

 

 

Commission Invoice

 

August 15, 2002

 

Fuji Medical Systems USA, Inc

 

Alliance Partners, Inc.

 

 

Commission Agreement

 

June 9, 2015

 

Fujifilm Medical Systems USA, Inc

 

CBRE, Inc.

 

 

Commission Agreement

 

May 22, 2017

 

Fujifilm Medical Systems USA, Inc

 

CBRE, Inc.

500 West Ave

 

Commission Agreement

 

August 14, 2014

 

Impression Point, Inc,

 

Jones Lang LaSalle Brokerage, Inc.

 

 

Commission Agreement

 

June 12, 2014

 

Cablevision of Litchfield, Inc.

 

Jones Lang LaSalle Brokerage, Inc.

 

 

Commission Agreement

 

July 17, 2013

 

Sekisui Diagnostics, LLC

 

Cassidy Turley Commercial Real Estate Services

 

 

Commission Agreement

 

July 7, 2016

 

Sekisui Diagnostics, LLC

 

Jones Lang LaSalle Americas, Inc.

600 West Ave

 

Commission Agreement

 

May 30, 2017

 

Stamford RPM Raceway, LLC

 

Cushman & Wakefield, Inc.

650 West Ave

 

Commission Agreement

 

October 31, 2013

 

Solais Lighting, Inc.

 

CBRE, Inc.

 

 

Commission Agreement

 

September 19, 2016

 

Solais Lighting, Inc.

 

CBRE, Inc.

 

 

Commission Amendment Letter

 

January 18, 2017

 

Solais Lighting, Inc.

 

CBRE, Inc.

 

 

Commission Amendment Letter

 

January 25, 2018

 

Solais Lighting, Inc.

 

CBRE, Inc.

 

 

Commission Agreement

 

June 9, 2015

 

Fujifilm Medical Systems USA, Inc.

 

CBRE, Inc.

 

 

Commission Agreement

 

May 22, 2017

 

Fujifilm Medical Systems USA, Inc.

 

CBRE, Inc.

 

--------------------------------------------------------------------------------



 

EXHIBIT K

 

ASSIGNMENT AND ASSUMPTION OF MAINTENANCE DECLARATION

 

THIS ASSIGNMENT AND ASSUMPTION OF MAINTENANCE DECLARATION (this “Assignment”) is
made as of                   , 20   (the “Effective Date”) by and between WEST
AVENUE REALTY ASSOCIATES L.L.C., a Connecticut limited liability company, having
an office located c/o Mack-Cali Realty Corporation, Harborside 3, 210 Hudson
Street, Suite 400, Jersey City, New Jersey 07311 (“Assignor”), and RMC
ACQUISITION ENTITY, LLC, a Delaware limited liability company having an address
c/o Robert Martin Company, 100 Clearbrook Road, Elmsford, NY 10523 (“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, the property commonly known as 419, 500, 550, 600 and 650 West Avenue,
Stamford, Connecticut (collectively, the “Property”) is affected by that certain
West Avenue Extension Maintenance Association Declaration dated March 29, 1984,
by Robert Martin Company and Robert Martin West Corporation, as declarant, and
recorded with the Stamford Office of the Town Clerk (Division of Land Records)
on March 30, 1984, in Book 2366 at page 104, as amended by that certain First
Amendment to West Avenue Extension Maintenance Declaration, dated February 11,
1991 and recorded with the Stamford Office of the Town Clerk (Division of Land
Records) on March 18, 1991, in Book 3672 at page 6, as assigned pursuant to that
certain Assignment and Assumption of Rights and Obligations under Maintenance
Declaration, dated as of January 31, 1997, by and between West Avenue Extension
Maintenance Association, Inc., as assignor, and West-Ave. Maintenance Corp., as
assignee (collectively, including without limitation all exhibits and schedules
attached thereto, the “Declaration”).

 

WHEREAS, Assignor and Assignee are parties to that certain Agreement of Sale and
Purchase dated                    , 2019 (“Agreement”), pursuant to which
Assignor shall assign to Assignee all of Assignor’s right, title and interest in
and to the Declaration, and Assignee has agreed to accept the assignment of such
right, title and interest in and to the Declaration and to assume all of
Assignor’s right, title and interest in the Declaration.

 

NOW, THEREFORE, in consideration of the sum of Ten Dollars, the mutual covenants
and conditions herein contained and for other good and valuable consideration,
the parties intending to be legally bound, do hereby agree as follows:

 

1.                                      Assignor hereby quit claims, assigns,
sells, transfers, sets over and conveys to Assignee, its successors and assigns,
all of Assignor’s right, title and interest in and to the Declaration from and
after the Effective Date, excluding any rights or positions within the
respective association which requires the approval or affirmative vote of other
members of such association.  Assignee hereby accepts the assignment, sale,
transfer and conveyance of Assignor’s foregoing right, title and interest in and
to the Declaration and agrees to assume, fulfill, perform and discharge all the
various commitments, obligations and liabilities (collectively, “Obligations”)
of Assignor under and by virtue of the Declaration arising from and after the
Effective Date.

 

2.                                      Assignee hereby agrees to indemnify and
hold Assignor harmless from all loss, expense or liability (including, without
limitation, attorneys’ fees and disbursements) relating to the Obligations
accruing from or after the Effective Date.

 

--------------------------------------------------------------------------------



 

3.                                      Assignor hereby agrees to indemnify and
hold Assignee harmless from all loss, expense or liability (including, without
limitation, attorneys’ fees and disbursements) relating to the Obligations
accruing prior to the Effective Date.

 

4.                                      This Assignment is made without
representation, warranty (express or implied) or recourse of any kind, except as
may be expressly provided herein or in the Agreement.

 

5.                                      This Assignment shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and assigns.  This Assignment shall be governed by, and construed
under, the laws of the State of Connecticut.

 

6.                                      This Assignment may be executed in one
or more counterparts, each of which shall be deemed to be an original
Assignment, but all of which shall constitute but one and the same Assignment.

 

IN WITNESS WHEREOF, Assignor and Assignee do hereby execute and deliver this
Assignment as of the date and year first above written.

 

 

ASSIGNOR:

 

 

 

WEST AVENUE REALTY ASSOCIATES L.L.C.

 

 

 

By:

Mack-Cali Realty, L.P., its sole member

 

By:

Mack-Cali Realty Corporation, its general partner

 

 

 

By:

 

 

 

Gary T. Wagner

 

 

General Counsel

 

 

 

 

 

ASSIGNEE:

 

 

 

RMC ACQUISITION ENTITY, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

EXHIBIT L

 

FORM OF DEED

 

Block

 

After recording return to:

Cohn Birnbaum & Shea P.C.

100 Pearl Street - 12th Floor

Hartford, CT 06103

Attention: Richard J. Shea, Jr., Esq.

 

STATUTORY FORM QUIT CLAIM DEED

 

WEST AVENUE REALTY ASSOCIATES L.L.C., a Connecticut limited liability company,
having an office located c/o Mack-Cali Realty Corporation, Harborside 3, 210
Hudson Street, Suite 400, Jersey City, New Jersey 07311 (“Grantor”), in
consideration DOLLARS ($                   and 00/100, hereby grants to RMC
ACQUISITION ENTITY, LLC, a Delaware limited liability company having an address
c/o Robert Martin Company, 100 Clearbrook Road, Elmsford, NY 10523 (“Grantee”),

 

with QUIT CLAIM COVENANTS,

 

all of Grantor’s right, title and interest in and to that real property situated
in the City of Stamford, County of Fairfield and State of Connecticut, with the
buildings and all other improvements thereon, known as                West
Avenue, (“Premises”).  The Premises are more particularly bounded and described
in Schedule A attached hereto and made a part hereof.

 

[Signatures begin on the following page]

 

--------------------------------------------------------------------------------



 

Signed this          day of           , 2019.

 

Witnessed by:

 

 

WEST AVENUE REALTY ASSOCIATES L.L.C.

 

 

By:

Mack-Cali Realty, L.P., its sole member

 

 

By:

Mack-Cali Realty Corporation, its general partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Gary T. Wagner, General Counsel

 

STATE OF NEW JERSEY

 

)

 

 

) ss:

COUNTY OF HUDSON

 

)

 

On the      day of          , 2019 before me, the undersigned, personally
appeared Gary T. Wagner, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

In witness whereof I hereunto set my hand.

 

 

 

 

 

Signature of Notary Public

 

 

 

 

 

Date Commission Expires:

 

 

 

 

 

Printed Name of Notary

 

 

Grantee’s Mailing Address:

c/o Robert Martin Company

100 Clearbrook Road

Elmsford, NY 10523

 

--------------------------------------------------------------------------------



 

Schedule A

(Description of Land)

 

--------------------------------------------------------------------------------



 

EXHIBIT M

 

OWNER’S AFFIDAVIT

 

STATE OF NEW JERSEY

)

 

) ss:

COUNTY OF HUDSON

)

 

First American Title Insurance Company (“First American”), and its
co-insurer(s) (collectively, “Title Company”)

 

First American title nos.

 

PROPERTY ADDRESS

 

                                  County, New York (the “Property”)

 

BEFORE ME, the undersigned personally appeared Gary T. Wagner (“Affiant”),
General Counsel of Mack-Cali Realty Corporation, the general partner of
Mack-Cali Realty, L.P., the sole member of WEST AVENUE REALTY ASSOCIATES L.L.C.
(“Owner”), who first being duly sworn, deposes and says that to his knowledge:

 

1.                                      That Affiant is duly authorized to make
this affidavit on behalf of Owner.

 

2.                                      That there are no individuals or
entities in possession of the Property, except pursuant to the Lease documents
set forth on the Lease Schedule annexed hereto as Exhibit A or pursuant to
recorded documents.

 

3.                                      That the Clarence House Imports Lease at
600 West Avenue has been terminated.

 

4.                                      That there has been no work done,
services rendered or materials furnished in connection with repairs,
improvements, development, construction, removal, alterations, demolition or
such similar activity on or incident to the referenced property within 180 days
prior to the date of this Affidavit other than that which has been or will be
paid in the ordinary course of business by either Owner, a tenant or the
grantee.

 

5.                                      That Owner has never been declared a
bankrupt.

 

6.                                      That there are no unrecorded mortgages,
encumbrances or easements adversely affecting the Property which are known to
the undersigned.

 

7.                                      That all food service businesses or
establishments at the Property, whether retail or wholesale, cooked or uncooked,
are wholly tenant operated or owned and not affiliated with Owner or its
principals in any manner whatsoever.

 

[Signatures on following page]

 

--------------------------------------------------------------------------------



 

This affidavit is made for the purpose of inducing the Title Company to issue a
title insurance policy in reliance on the statements set forth herein.

 

 

WEST AVENUE REALTY ASSOCIATES L.L.C.

 

By:

Mack-Cali Realty, L.P., its sole member

 

By:

Mack-Cali Realty Corporation, its general partner

 

 

 

 

By:

 

 

 

Gary T. Wagner, General Counsel

 

Sworn to and subscribed before me

 

 

 

this      day of               , 2019

 

 

 

 

 

Notary Public

 

 

--------------------------------------------------------------------------------



 

Exhibit A

 

Lease Schedule

 

--------------------------------------------------------------------------------



 

EXHIBIT N

 

Intentionally omitted

 

--------------------------------------------------------------------------------



 

EXHIBIT O

 

HIG WIRE INSTRUCTIONS

 

H.I.G. Realty Partners III (Onshore), L.P. — 68.9767%

H.I.G. Realty Partners III (Offshore), L.P. — 31.0233%

 

(Attached)

 

--------------------------------------------------------------------------------



 

EXHIBIT P

 

MAJOR TENANT AND SNDA TENANT

 

Major Tenant:

 

Stamford RPM Raceway LLC

 

SNDA Tenant:

 

Stamford RPM Raceway LLC

 

--------------------------------------------------------------------------------



 

EXHIBIT Q

 

ROFO (RM) AFFIDAVIT

 

STATE OF NEW JERSEY

)

 

) ss:

COUNTY OF HUDSON

)

 

First American Title Insurance Company (“First American”), and its
co-insurer(s) (collectively, “Title Company”)

 

First American title nos.

 

BEFORE ME, the undersigned personally appeared Gary T. Wagner (the “Affiant”),
General Counsel of Mack-Cali Sub XVII, Inc., the general partner of Mack-Cali
Texas Property L.P., the sole member of WEST AVENUE REALTY ASSOCIATES L.L.C., a
limited liability company organized under the laws of the State of New York and
having an address c/o Mack-Cali Realty Corporation, Harborside 3, 210 Hudson
Street, Suite 400, Jersey City, NJ 07311 (the “Seller”), who first being duly
sworn, deposes and says that to his knowledge:

 

1.                                      That Affiant is duly authorized to make
this affidavit on behalf of the Seller.

 

2.                                      That the Seller delivered, with respect
to the Contribution and Exchange Agreement (RM), a written notice of proposed
sale and terms to each ROFO (RM)  Party in accordance with the terms of the ROFO
(RM) Rights, which ROFO (RM) Rights are attributable to the properties listed in
Exhibit A attached hereto.

 

3.                                      That each ROFO (RM) Party, respectively,
either provided notice waiving or otherwise failed to timely exercise their
respective ROFO (RM) Rights attributable to such properties.

 

Any defined terms used, but not defined herein, shall have the meanings ascribed
to such terms in the Agreement of Purchase and Sale made by and between the
Seller and RMC ACQUISITION ENTITY, LLC dated as of February   , 2019 (the
“Agreement”).

 

[Signatures on following page]

 

--------------------------------------------------------------------------------



 

This affidavit is made for the purpose of inducing the Title Company to issue a
title insurance policy in reliance on the statements set forth herein and the
Seller hereby indemnifies and holds harmless the Title Company for any claim,
cost, loss or damage arising from or in connection with the subject ROFO (RM)
Rights described hereinabove.

 

 

 

WEST AVENUE REALTY ASSOCIATES L.L.C.

 

By:

Mack-Cali Realty, L.P., its sole member

 

By:

Mack-Cali Realty Corporation, its general partner

 

 

 

 

By:

 

 

 

Gary T. Wagner, General Counsel

 

 

Sworn to and subscribed before me

 

 

 

this      day of               , 2019

 

 

 

 

 

Notary Public

 

 

--------------------------------------------------------------------------------



 

Exhibit A

 

1.                                      419 West Avenue, Stamford, Connecticut

2.                                      500 West Avenue, Stamford, Connecticut

3.                                      550 West Avenue, Stamford, Connecticut

 

--------------------------------------------------------------------------------



 

EXHIBIT R

 

Subordination, Non-Disturbance and Attornment Agreement

 

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (the “Agreement”)
is made as of this         day of                     , 20     , which date
shall be the effective date of this Agreement, between
                                      , a                 (the “Tenant”) and
BANK OF AMERICA, N.A., a national banking association, and having its principal
offices in Charlotte, North Carolina (together with its successors and/or
assigns the “Lender”).

 

The Tenant is the lessee under the lease described in Exhibit A attached hereto
(as the same may from time to time be assigned, subleased, renewed, extended,
amended, modified or supplemented, collectively the “Lease”).

 

The Lender has previously made or is about to make a loan to
                                   , a                              or its
successor and/or assigns with respect to the landlord’s interest under the Lease
(the “Landlord”), evidenced by a promissory note in the original principal
amount of approximately $                executed by the Landlord and payable to
the Lender and secured by a first priority deed of trust, mortgage or deed to
secure debt on certain real and personal property and improvements (the
“Premises”), recorded or to be recorded in the appropriate records of
               County,                       (the “Security Instrument”).

 

The Lender has requested the Tenant to confirm the fact that the Lease is
subject and subordinate to the Security Instrument.

 

The Tenant is willing to confirm the subordination of the Lease, provided it
obtains assurance from the Lender that its possession of the premises demised
under the Lease (the “Demised Premises), which Demised Premises is all or a
portion of the Premises, and its right to use any common areas will not be
disturbed by reason of or in the event of the foreclosure of the Security
Instrument.

 

The Lender is willing to give such assurance.

 

NOW, THEREFORE, for and in consideration of the mutual agreements herein
contained and other good and valuable consideration, the parties hereto do
hereby mutually covenant and agree as follows:

 

1.                                      The Tenant hereby subordinates the Lease
and all terms and conditions contained therein and all rights, options, liens
and charges created thereby to the Security Instrument and the lien thereof, and
to all present or future advances under the obligations secured thereby and to
all renewals, extensions, amendments, modifications and/or supplements of same,
to the full extent of all amounts secured thereby from time to time.

 

2.                                      So long as no event of default on the
part of the Tenant under the Lease shall exist which would entitle the Landlord
to terminate the Lease, or if such an event of default shall exist, so long as
the Tenant’s time to cure the default shall not have expired, the term of the
Lease shall not be terminated or modified in any respect whatsoever and the
Tenant’s right of possession to the Demised Premises and its rights in and to
any common areas and its other rights arising out of the Lease will all be fully
recognized and protected by the Lender and shall not be disturbed, canceled,
terminated or otherwise

 

--------------------------------------------------------------------------------



 

affected by reason of the Security Instrument or any action or proceeding
instituted by the Lender to foreclose the Security Instrument, or any extension,
renewal, consolidation or replacement of same, irrespective of whether the
Tenant shall have been joined in any action or proceeding.

 

3.                                      In the event that the Lender takes
possession of the Premises, either as the result of foreclosure of the Security
Instrument or accepting a deed to the Premises in lieu of foreclosure, or
otherwise, or the Premises shall be purchased at such a foreclosure by a third
party, the Tenant shall attorn to the Lender or such third party and recognize
the Lender or such third party as its landlord under the Lease, and the Lender
or such third party will recognize and accept the Tenant as its tenant
thereunder, whereupon, the Lease shall continue in full force and effect as a
direct lease between the Lender or such third party and the Tenant for the full
term thereof, together with all extensions and renewals thereof, and the Lender
or such third party shall thereafter assume and perform all of the Landlord’s
obligations, as the landlord under the Lease with the same force and effect as
if the Lender or such third party were originally named therein as the Landlord;
provided, however, that the Lender or such third party shall not be:

 

(a)                                 liable for any act or omission of any prior
landlord (including the Landlord), except to the extent the Lender was furnished
notice and opportunity to cure the same in accordance with the provisions of
this Agreement prior to taking possession of such Premises; or

 

(b)                                 subject to any offsets or defenses which the
Tenant might have against any prior landlord (including the Landlord), except to
the extent the Lender was furnished notice and opportunity to cure the same in
accordance with the provisions of this Agreement prior to taking possession of
such Premises; or

 

(c)                                  bound by any rent or additional rent which
the Tenant might have paid for more than two (2) months in advance to any prior
landlord (including the Landlord); or

 

(d)                                 bound by any amendment or modification of
the Lease not consented to in writing by the Lender.

 

4.                                      Notwithstanding anything to the contrary
in this Agreement or otherwise, in the event the Lender or a third party takes
possession of the Premises as provided in paragraph 3 above, the liability of
the Lender or such third party under the Lease shall be limited to the Lender’s
or such third parties, as the case may be, interest in the Premises, and upon
any assignment or other transfer of the Lender’s or such third-party’s interest
in the Premises, the Lender or such third party, as applicable, shall be
discharged and released from any obligation or liability under the Lease arising
or accruing after the date of such assignment or transfer.

 

5.                                      Tenant agrees not to subordinate the
Lease to any other lien or encumbrance which (i) affects the Premises under the
Lease, or any part thereof, or (ii) is junior to the Security Instrument,
without the express written consent of the Lender, and any such subordination or
any such attempted subordination or agreement to subordinate without such
consent of Lender, shall be void and of no force and effect.

 

6.                                      Tenant agrees to provide copies of all
notices given Landlord under the Lease to Lender at the following address:

 

--------------------------------------------------------------------------------



 

Lender:                                                      Bank of America
Merrill Lynch
Real Estate Structured Finance Servicing
NC1-026-06-01
900 West Trade Street, Suite 650
Charlotte, North Carolina  28255
Telephone:  (866) 531-0957
Telecopy:  (704) 317-0771

 

or to such other address as Lender shall designate in writing; and all such
notices shall be in writing and shall be considered as properly given if
(i) mailed to the addressee by first class United States mail, postage prepaid,
registered or certified with return receipt requested, (ii) by delivering same
in person to the addressee, or (iii) by delivery to a third party commercial
delivery service for same day or next day delivery to the office of the
addressee with proof of delivery; any notice so given shall be effective, as
applicable, upon (a) the third (3rd) day following the day such notice is
deposited with the United States mail, (b) delivery to the addressee, or
(c) upon delivery to such third party delivery service; and any notice given in
any other manner shall be effective only if and when received by the addressee.

 

7.                                      In the event Landlord shall fail to
perform or observe any of the terms, conditions or agreements in the Lease,
Tenant shall give written notice thereof to Lender and Lender shall have the
right (but not the obligation) to cure such default.  Tenant shall not take any
action with respect to such default under the Lease (including without
limitation any action in order to terminate, rescind or avoid the Lease or to
withhold any rent or other monetary obligations thereunder) for a period of
thirty (30) days following receipt of such written notice by Lender; provided,
however, that in the case of any default which cannot with diligence be cured
within such thirty (30) day period, if Lender shall proceed promptly to cure
such default and thereafter prosecute the curing of such default with diligence
and continuity, then the time within which such default may be cured shall be
extended for such period as may be necessary to complete the curing of such
default with diligence and continuity.

 

8.                                      Nothing contained in this Agreement
shall in any way impair or affect the lien created by the Security Instrument,
except as specifically set forth herein.

 

9.                                      This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns; provided, however, that in the event of the assignment or transfer of
the interest of the Lender to a party that assumes the Lender’s obligations and
liabilities hereunder, all obligations and liabilities of the Lender under this
Agreement shall terminate, and thereupon all such obligations and liabilities
shall be the responsibility of the party to whom the Lender’s interest is
assigned or transferred.

 

10.                               In the event of any litigation or other legal
proceeding arising between the parties to this Agreement, whether relating to
the enforcement of a party’s rights under this Agreement or otherwise, the
prevailing party shall be entitled to receive its reasonable attorney’s fees and
costs of suit from the non-prevailing party in such amount as the court shall
determine.

 

--------------------------------------------------------------------------------



 

WITNESS/ATTEST:

 

TENANT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WITNESS/ATTEST:

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

WITNESS/ATTEST:

 

LENDER:

 

 

 

 

 

BANK OF AMERICA, N.A., a national banking association

 

 

 

 

 

 

WITNESS/ATTEST:

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

STATE OF

 

COUNTY OF

 

I,                          , a Notary Public of the County and State aforesaid,
certify that                             , personally came before me this day
and acknowledged that (s)he is a                           of
                                         , the                      of
                                                        , that executed the
foregoing instrument, and acknowledged to me that the same was the act of the
said                   , and that (s)he executed the same as the act of such
                   for the purposes and consideration therein expressed and in
the capacity therein stated.

 

WITNESS my hand and official stamp or seal, this        day of
                 , 20   .

 

 

 

 

 

 

 

Notary Public

 

 

My Commission Expires:

 

 

 

 

 

(Notary Seal)

 

 

--------------------------------------------------------------------------------



 

STATE OF

 

COUNTY OF

 

I,                          , a Notary Public of the County and State aforesaid,
certify that                             , personally came before me this day
and acknowledged that (s)he is a                      of Bank of America, N.A.,
a national banking association, that executed the foregoing instrument, and
acknowledged to me that the same was the act of the said association, and that
(s)he executed the same as the act of such association for the purposes and
consideration therein expressed and in the capacity therein stated.

 

WITNESS my hand and official stamp or seal, this        day of             ,
20   .

 

 

 

 

 

 

 

Notary Public

 

 

My Commission Expires:

 

 

 

 

 

(Notary Seal)

 

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

LEASE

 

That certain                                   , dated as of                  ,
by and between                                           , as tenant, and
                                       , as landlord, relating to the Premises
generally described as                                              
                                             , as assigned, subleased, renewed,
extended, amended, modified or supplemented from time to time.

 

--------------------------------------------------------------------------------